 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

 
EXECUTION VERSION

 
RECEIVABLES LOAN AND SECURITY AGREEMENT
 
Dated as of November 1, 2007
 
Among
 
LEAF CAPITAL FUNDING III, LLC,
 
as the Borrower
 
and
 
LEAF FINANCIAL CORPORATION,
 
as the Servicer
 
and
 
MORGAN STANLEY BANK
 
as Class A Lender and Collateral Agent
 
and
 
MORGAN STANLEY ASSET FUNDING INC.
 
as Class B Lender
 
and
 
U.S. BANK NATIONAL ASSOCIATION,
 
as the Custodian and the Lenders’ Bank
 
and
 
LYON FINANCIAL SERVICES, INC. (D/B/A U.S. BANK PORTFOLIO SERVICES),
 
as the Backup Servicer

 
 

--------------------------------------------------------------------------------

 
 
This RECEIVABLES LOAN AND SECURITY AGREEMENT is made as of November 1, 2007,
among:
 
(1)           LEAF CAPITAL FUNDING III, LLC, a Delaware limited liability
company (the “Borrower”);
 
(2)           LEAF FINANCIAL CORPORATION, a Delaware corporation (“LEAF
Financial” or the “Initial Servicer”), as the Servicer (as defined herein);
 
(3)           MORGAN STANLEY BANK, as Class A Lender (“Morgan Stanley” and a
“Lender” hereunder) and Collateral Agent (as defined herein);
 
(4)           MORGAN STANLEY ASSET FUNDING INC., as Class B Lender (a “Lender”
hereunder and, together with Morgan Stanley, the “Lenders”);
 
(5)           U.S. BANK NATIONAL ASSOCIATION, as the Custodian and the Lenders’
Bank (as each such term is defined herein); and
 
(6)           LYON FINANCIAL SERVICES, INC. (d/b/a U.S. Bank Portfolio
Services), a Minnesota corporation, as the Backup Servicer (as defined herein).
 
IT IS AGREED as follows:
 
ARTICLE I

 
DEFINITIONS
 
SECTION 1.01                                Certain Defined Terms.  a)  Certain
capitalized terms used throughout this Agreement are defined above or in this
Section 1.01.
 
(b)           As used in this Agreement and the exhibits and schedules thereto
(each of which is hereby incorporated herein and made a part hereof), the
following terms shall have the following meanings (such meanings to be equally
applicable to both the singular and plural forms of the terms defined):
 
“Accountants’ Report” has the meaning assigned to that term in Section 6.11(b).
 
“Active Backup Servicer’s Fee” means, for any Fee Period or portion thereof
after the occurrence of a Servicer Default and the appointment of the Backup
Servicer as Servicer hereunder, an amount, payable out of Collections on the
Pledged Receivables and amounts applied to the payment of, or treated as
payments on, the Pledged Receivables, equal to the greater of (i) the Active
Backup Servicing Fee Rate, multiplied by the Eligible Receivables Balance as of
the first day of such Fee Period, multiplied by a fraction, the numerator of
which shall be the actual number of days in such Fee Period and the denominator
of which shall be 360, and (ii) $7,000.  The Active Backup Servicer’s Fees shall
also include reasonable out-of-pocket expenses incurred by the Backup Servicer
in performing its duties as Servicer.
 
“Active Backup Servicing Fee Rate” means 1.50%.
 
 
 

--------------------------------------------------------------------------------

 
“Active Backup Servicer’s Indemnified Amounts” has the meaning assigned to that
term in Section 6.09.
 
“Adjusted Eurodollar Rate” means, with respect to any Interest Period for any
Loan (or portion thereof) allocated to such Interest Period, an interest rate
per annum equal to the sum of (i) the Adjusted Eurodollar Rate Margin and
(ii) an interest rate per annum equal to the average of the interest rates per
annum (rounded upwards, if necessary, to the nearest 1/16 of 1%) reported during
such Interest Period on Reuters LIBOR01 Page (British Bankers Association
Settlement Rate) as the London Interbank Offered Rate for United States dollar
deposits having a term of thirty (30) days and in a principal amount of
$1,000,000 or more (or, if such page shall cease to be publicly available or, if
the information contained on such page, in  each applicable Lender’s sole
judgment, shall cease to accurately reflect such London Interbank Offered Rate,
such rate as reported by any publicly available recognized source of similar
market data selected by such Lender that, in such Lender’s reasonable judgment,
accurately reflects such London Interbank Offered Rate).
 
“Adjusted Eurodollar Rate Margin” has the meaning ascribed thereto in the Fee
Letter.
 
“Adverse Claim” means a lien, security interest, charge, encumbrance or other
right or claim of any Person other than, with (i) respect to the Pledged Assets,
any lien, security interest, charge, encumbrance or other right or claim in
favor of the Collateral Agent or (ii) any Permitted Lien.
 
“Affected Party” has the meaning assigned to that term in Section 2.09.
 
“Affiliate” when used with respect to a Person, means any other Person
controlling, controlled by or under common control with such Person.  For the
purposes of this definition, “control,” when used with respect to any specified
Person, means the power to direct the management and policies of such Person,
directly or indirectly, whether through the ownership of voting securities, by
contract or otherwise; and the terms “controlling” and “controlled” have
meanings correlative to the foregoing.
 
“Aggregate Advance Amount” means the Class A Advance Amount plus the Class B
Advance Amount.
 
“Agreement” means this Receivables Loan and Security Agreement, as the same may
be amended, restated, supplemented and/or otherwise modified from time to time
hereafter in accordance with its terms.
 
“Amortized Equipment Cost” means, (i) with respect to all Eligible Receivables
(a) as of the Borrowing Date, the present value of the remaining Scheduled
Payments under all Eligible Receivables (including any Balloon Payment or Put
Payment), discounted monthly at the rate at which the present value of all
Scheduled Payments under all Eligible Receivables (including any Balloon Payment
or Put Payment) equals the Purchase Price and, (b) as of any subsequent date of
determination, shall mean the present value of the then remaining Scheduled
Payments under all Eligible Receivables (including any Balloon Payment or Put
Payment) discounted monthly at the aforementioned discount rate, and (ii) with
respect to an Eligible Receivable (a) as of the Borrowing Date, the present
value of the remaining
 
2

--------------------------------------------------------------------------------

 
 Scheduled Payments under such Eligible Receivable (including any Balloon
Payment or Put Payment), discounted monthly at the rate at which the present
value of all Scheduled Payments under all Eligible Receivables (including any
Balloon Payment or Put Payment) equals the Purchase Price and, (b) as of any
subsequent date of determination, shall mean the present value of the then
remaining Scheduled Payments under such Eligible Receivable (including any
Balloon Payment or Put Payment) discounted monthly at the aforementioned
discount rate.
 
“Annualized Default Rate” means, as of any date of determination after the end
of the first Collection Period following the date hereof, an amount (expressed
as a percentage) equal to (i) the product of (A) the aggregate Discounted
Balances of all Pledged Receivables which were Eligible Receivables at the time
of their Pledge hereunder and which became Defaulted Receivables during the six
(or such lesser number of Collection Periods since the date hereof) immediately
preceding Collection Periods and (B) 2 (if six or more Collection Periods have
occurred since the date hereof), 2.4 (if five Collection Periods have occurred
since the date hereof), 3 (if four Collection Periods have occurred since the
date hereof), 4 (if three Collection Periods have occurred since the date
hereof), 6 (if two Collection Periods have occurred since the date hereof) or
12 (if one Collection Period has occurred since the date hereof) divided by
(ii) the average Eligible Receivables Balance as of the first Business Day of
each of the six (or such lesser number of Collection Periods since the date
hereof) immediately preceding Collection Periods.
 
“Annualized Net Loss Rate” means, as of any date of determination after the end
of the first Collection Period following the date hereof, an amount (expressed
as a percentage) equal to (i) the product of (A) (x) the aggregate Discounted
Balances of all Pledged Receivables which were Eligible Receivables at the time
of their Pledge hereunder and which became Defaulted Receivables during the six
(or such lesser number of Collection Periods since the date hereof) immediately
preceding Collection Periods minus (y) Recoveries received during the six (or
such lesser number of Collection Periods since the date hereof) immediately
preceding Collection Periods and (B) 2 (if six or more Collection Periods have
occurred since the date hereof), 2.4 (if five Collection Periods have occurred
since the date hereof), 3 (if four Collection Periods have occurred since the
date hereof), 4 (if three Collection Periods have occurred since the date
hereof), 6 (if two Collection Periods have occurred since the date hereof) or
12 (if one Collection Period has occurred since the date hereof) divided by
(ii) the Eligible Receivables Balance as of the first Business Day of the six
(or such lesser number of Collection Periods since the date hereof) immediately
preceding Collection Periods.
 
“Approved Lienholder” means any Person that (i) has entered into a Nominee
Lienholder Agreement, a copy of which has been delivered by the Collateral Agent
to the Custodian and (ii) appears on the list of approved lienholders provided
by LEAF Financial Corporation to the Custodian from time to time.  
 
“Assigned Documents” has the meaning assigned to that term in Section 2.10.
 
“Assignment” has the meaning set forth in the Purchase and Sale Agreement.
 
“Assignment and Acceptance” has the meaning assigned to that term in
Section 9.04.
 
 
3

--------------------------------------------------------------------------------

 
“Available Funds” has the meaning assigned to that term in Section 2.04(c).
 
“Backup Servicer” means Lyon Financial Services, Inc. (d/b/a U.S. Bank Portfolio
Services) or any successor Backup Servicer appointed by the Lenders pursuant to
Section 6.13.
 
“Backup Servicer Delivery Date” has the meaning assigned to that term in
Section 6.10(d).
 
“Balloon Payment” means a payment due, or which may be required, at the end of
the term of a Contract (which constitutes a loan) equal to the principal amount
under such Contract which remains outstanding after the payment of all regular
scheduled payments of principal during the term of such Contract.
 
“Bankruptcy Code” means Title 11, United States Code, 11 U.S.C. §§ 101 etseq.,
as amended.
 
“Bankruptcy Event” shall be deemed to have occurred with respect to a Person if
either:
 
(c)           a case or other proceeding shall be commenced, without the
application or consent of such Person, in any court, seeking the liquidation,
reorganization, debt arrangement, dissolution, winding up, or composition or
readjustment of debts of such Person, the appointment of a trustee, receiver,
custodian, liquidator, assignee, sequestrator or the like for such Person or all
or substantially all of its assets, or any similar action with respect to such
Person under any law relating to bankruptcy, insolvency, reorganization, winding
up or composition or adjustment of debts, and such case or proceeding shall
continue undismissed, or unstayed and in effect, for a period of 60 consecutive
days; or an order for relief in respect of such Person shall be entered in an
involuntary case under the federal bankruptcy laws or other similar laws now or
hereafter in effect; or
 
(d)           such Person shall commence a voluntary case or other proceeding
under any applicable bankruptcy, insolvency, reorganization, debt arrangement,
dissolution or other similar law now or hereafter in effect, or shall consent to
the appointment of or taking possession by a receiver, liquidator, assignee,
trustee, custodian, sequestrator (or other similar official) for such Person or
for any substantial part of its property, or shall make any general assignment
for the benefit of creditors, or shall fail to, or admit in writing its
inability to, pay its debts generally as they become due, or, if a corporation
or similar entity, its board of directors or members shall vote to implement any
of the foregoing.
 
“Base Rate” means, on any date, a fluctuating rate of interest per annum equal
to the arithmetic average of the rates of interest publicly announced by
JPMorgan Chase Bank and Citibank, N.A. (or their respective successors) as their
respective prime commercial lending rates (or, as to any such bank that does not
announce such a rate, such bank’s “base” or other rate determined by the Class A
Lender to be the equivalent rate announced by such bank), except that, if any
such bank shall, for any period, cease to announce publicly its prime commercial
lending (or equivalent) rate, the Class A Lender shall, during such period,
determine the Base Rate based upon the prime commercial lending (or equivalent)
rates announced publicly by the other such bank or, if each such bank ceases to
announce publicly its prime commercial lending (or equivalent) rate, based upon
the prime commercial lending (or equivalent) rate or rates announced publicly by
one or more other banks selected by the Class A Lender.  The prime commercial
lending (or equivalent) rates used in computing the Base Rate are not intended
to be the lowest rates of interest charged by such banks in connection with
extensions of credit to debtors.  The Base Rate shall change as and when such
banks’ prime commercial lending (or equivalent) rates change.
 
4

--------------------------------------------------------------------------------

 
“Borrower” has the meaning assigned to that term in the preamble hereto.
 
“Borrower Pension Plan” means a “pension plan” as such term is defined in
section 3(2) of ERISA, which is subject to Title IV of ERISA and to which the
Borrower or any ERISA Affiliate of Borrower may have any liability, including
any liability by reason of having been a substantial employer within the meaning
of section 4063 of ERISA at any time during the preceding five years, or by
reason of being deemed to be a contributing sponsor under section 4069 of ERISA.
 
“Borrowing” means the borrowing of the Class A Loan and the Class B Loan under
this Agreement.
 
“Borrowing Date” means, with respect to the Borrowing, the date on which the
Borrowing is funded.
 
“Borrowing Limit” means on the Borrowing Date, the lesser of (i) the Facility
Limit and (ii) the Maximum Advance Amount, and at any time the Aggregate Advance
Amount, as such amount may be increased pursuant to Section 2.16; provided,
however, that at all times, on or after the Program Termination Date, the
Borrowing Limit shall mean the aggregate outstanding principal balance of the
Loans.
 
“Breakage Fee” means, for Loans allocated to any Interest Period during which
such Loans are repaid (in whole or in part) prior to the end of such Interest
Period, the breakage costs, if any, related to such repayment plus the amount,
if any, by which (i) interest (calculated without taking into account any
Breakage Fee), which would have accrued on the amount of the payment of such
Loans during such Interest Period (as so computed) if such payment had not been
made, as the case may be, exceeds (ii) the sum of (A) interest actually received
by each Lender in respect of such Loans for such Interest Period and, if
applicable, (B) the income, if any, received by the Lenders from each Lender’s
investing the proceeds of such payments on such Loans.
 
“Business Day” means a day of the year other than a Saturday or a Sunday or any
other day on which banks are authorized or required to close in New York City,
St. Paul, Minnesota or Salt Lake City, Utah; provided, that, if any
determination of a Business Day shall relate to a Loan bearing interest at the
Adjusted Eurodollar Rate, the term “Business Day” shall also exclude any day on
which banks are not open for dealings in dollar deposits in the London interbank
market.
 
 “Calculated Swap Amortizing Balance” means, with respect to a Qualifying
Interest Rate Swap and as of any date of determination, the projected scheduled
amortizing balance of the Pledged Receivables which were Pledged during the
period ending on the Remittance Date on which such Qualifying Interest Rate Swap
became effective and beginning on the day following the immediately preceding
Remittance Date, determined by the Servicer and accepted by the Lenders based
upon the Discounted Balance of such Pledged Receivables as of such date of
determination, adjusted for prepayments using an absolute prepayment speed
which, in the judgment of the Lenders, is consistent with the speed with which
the Pledged Receivables have prepaid in the past.
 
5

--------------------------------------------------------------------------------

 
“Capital Stock” of any Person means any and all shares, interests, rights to
purchase, warrants, options, contingent share issuances, participations or other
equivalents of or interest in equity (however designated) of such Person.
 
“Certificate of Title” means with respect to a Vehicle, an original certificate
of title issued by the Registrar of Titles of the applicable State.
 
“Change of Control” means that at any time (i) Owner shall own directly or
indirectly less than 100% of all membership interests of the Borrower,
(ii) Resource America shall own directly or indirectly less than 50.1% of all
Capital Stock or voting power of the initial Servicer, (iii) the initial
Servicer shall own directly or indirectly less than 80% of all Capital Stock or
voting power of Originator and Owner, (iv) Resource America, Owner or the
Borrower merges or consolidates with any other Person without the prior written
consent of the Lenders, (v) the initial Servicer or the Originator merges or
consolidates with any other Person and the initial Servicer or the Originator,
as applicable, is not the surviving entity or (vi) either of Crit DeMent or
Miles Herman is not employed in a senior management position at the initial
Servicer, is not involved in the day-to-day operations of the initial Servicer
or is not able to perform substantially all of his duties as an employee of the
initial Servicer during any three month period and, in each case, has not been
replaced by a person approved by the Lenders in writing within 90 days of any
such event.
 
“Check-in Repurchase Event” has the meaning set forth in Section 5.02(e).
 
“Check-in Requirements” means the procedures set forth in Section 5.02 of this
Agreement.
 
“Class A Advance Amount” means $333,380,316.91.
 
“Class A Facility Limit” means, at any time, with respect to the Class A Notes,
the product of (x) 97.10%, (y) 89%, and (z) the Amortized Equipment Cost with
respect to all Pledged Receivables that are Eligible Receivables.
 
 “Class A Interest Rate” means (i) from the Closing Date through August 7, 2008,
the Adjusted Eurodollar Rate plus 2.00%; (ii) from August 8, 2008 through the
Facility Maturity Date, the Adjusted Eurodollar Rate plus 2.50%; and (iii) from
and after the Facility Maturity Date or at any time upon the occurrence and
continuation of any Event of Default or any Termination Event, the Adjusted
Eurodollar Rate plus 3.00%.
 
“Class A Lender” means the Lender in respect of the Class A Loan.
 
“Class A Loan” has the meaning set forth in Section 2.01(a).
 
6

--------------------------------------------------------------------------------

 
“Class A Note” has the meaning set forth in Section 2.01(b).
 
“Class B Advance Amount” means $33,712,616.32.
 
“Class B Interest Rate” means (i) from the Closing Date through August 7, 2008,
the Adjusted Eurodollar Rate plus 10.00%; (ii) from August 8, 2008 through the
Facility Maturity Date, the Adjusted Eurodollar Rate plus 12.50%; and (iii) from
and after the Facility Maturity Date or at any time upon the occurrence and
continuation of any Event of Default or any Termination Event, the Adjusted
Eurodollar Rate plus 15.00%.
 
“Class B Lender” means the Lender in respect of the Class B Loan.
 
“Class B Loan” means the sum of the Class B Advance Amount plus $1,000,000.
 
“Class B Note” has the meaning set forth in Section 2.01(b).
 
“Closing Date” means November 7, 2007.
 
“Code” means the Internal Revenue Code of 1986, as amended.
 
“Collateral Agent” means the Class A Lender, in its capacity as collateral agent
on behalf of the Secured Parties.
 
“Collateral Agent’s Fee” means, for any Fee Period, an amount, payable out of
Collections on the Pledged Receivables and amounts applied to the payment of, or
treated as payments on, the Pledged Receivables, equal to the amount listed in
the Fee Letter.
 
“Collateral Receipt” has the meaning assigned to that term in the Custodial
Agreement.
 
“Collection Account” means a special trust account (account number 119320000 at
the Lenders’ Bank) in the name of the Borrower and under the control of the
Lender; provided, that the funds deposited therein (including any interest and
earnings thereon) from time to time shall constitute the property and assets of
the Borrower and the Borrower shall be solely liable for any taxes payable with
respect to the Collection Account.
 
“Collection Account Agreement” means that certain Collection Account Agreement,
dated the date of this Agreement, among the Borrower, the Servicer, the Lenders’
Bank and the Lenders, as such agreement may from time to time be amended,
supplemented or otherwise modified in accordance with the terms thereof.
 
“Collection Date” means the date on which the aggregate outstanding principal
amount of the Loans have been repaid in full and all interest and Fees and all
other Obligations have been paid in full.
 
“Collection Period” means, (i) with respect to any Remittance Date (including
the initial Remittance Date), the period beginning on, and including, the first
day of the most recently ended calendar month and ending on, and including, the
last day of the most recently ended calendar month; provided, that the final
Collection Period shall begin on, and include, the first day of the then current
calendar month and shall end on the Collection Date and (ii) in any context
other than with respect to any Remittance Date, a calendar month.
 
7

--------------------------------------------------------------------------------

 
“Collections” means, without duplication, with respect to any Pledged
Receivable, all Scheduled Payments related to such Receivable, all prepayments
and related penalty payments with respect to the Contract related to such
Receivable, all overdue payments and related interest and penalty payments with
respect to the Contract related to such Receivable, all Guaranty Amounts, all
Insurance Proceeds, all Servicing Charges, all proceeds under “buyout letters”
or other prepayment/termination agreements and all Recoveries related to such
Receivable, all amounts paid to the Borrower related to such Receivable pursuant
to the terms of the Purchase and Sale Agreement, all amounts paid by the
Servicer related to such Receivable in connection with its obligations under
Section 6.20 hereof, and all other payments received with respect to the
Contract related to such Receivable, all cash receipts and proceeds in respect
of the Other Conveyed Property or Related Security (including, without
limitation, the Obligor Collateral) related to such Receivable, any Servicer
Advances related to such Receivable, and any amounts paid to the Borrower under
or in connection with any Qualifying Interest Rate Swap or the hedging
arrangements contemplated thereunder.
 
“Commitment Percentage” has the meaning assigned to that term in
Section 9.04(b).
 
“Computer Tape or Listing” means the computer tape or listing (whether in
electronic form or otherwise) generated by the Servicer on behalf of the
Borrower, which provides information relating to the Receivables included in the
Eligible Receivables Balance.
 
“Contract” means a Lease Contract or a Loan Contract.
 
“Controlling Holders” means, so long as any amounts payable hereunder to the
holders of the Class A Notes remain outstanding, the holders of a majority of
the aggregate outstanding principal amount of the Class A Notes, and thereafter,
so long as any amounts payable hereunder to the holders of the Class B Notes
remain outstanding, the holders of the aggregate outstanding principal amount of
the Class B Notes.
 
“Credit and Collection Policy” means (i) collectively, the “Operations Policies
& Procedures” memorandum and certain other items, as annexed hereto as
Schedule IV as such policy may hereafter be amended, modified or supplemented
from time to time in compliance with this Agreement and (ii) with respect to any
Servicer other than LEAF Financial, that Servicer’s collection policies for
similar assets in effect from time to time.
 
“Custodial Agreement” means that certain Custodial Agreement dated as of the
date hereof among the Servicer, the Borrower, the Lenders  and the Custodian,
together with all instruments, documents and agreements executed in connection
therewith, as such Custodial Agreement may from time to time be amended,
restated, supplemented and/or otherwise modified in accordance with the terms
thereof.
 
“Custodian” means U.S. Bank National Association (or a sub-custodian on its
behalf) or any substitute Custodian appointed by the Lenders pursuant to the
Custodial Agreement.
 
 
8

--------------------------------------------------------------------------------

 
“Custodian’s Fee” means, for any Fee Period, an amount, payable out of
Collections on the Pledged Receivables and amounts applied to the payment of, or
treated as payments on, the Pledged Receivables, equal to the aggregate fees
listed in that certain “Schedule of Fees” letter dated October 23, 2007 between
U.S. Bank National Association and LEAF Financial Corporation which relate to
such Fee Period.
 
“Debt” of any Person means (i) indebtedness of such Person for borrowed money,
(ii) obligations of such Person evidenced by bonds, debentures, notes or other
similar instruments related to transactions that are classified as financings
under GAAP, (iii) obligations of such Person to pay the deferred purchase price
of property or services, (iv) obligations of such Person as lessee under leases
which shall have been or should be, in accordance with GAAP, recorded as capital
leases, (v) obligations secured by an Adverse Claim upon property or assets
owned (under GAAP) by such Person, even though such Person has not assumed or
become liable for the payment of such obligations and (vi) obligations of such
Person under direct or indirect guaranties in respect of, and obligations
(contingent or otherwise) to purchase or otherwise acquire, or otherwise to
assure a creditor, against loss in respect of, indebtedness or obligations of
others of the kinds referred to in clauses (i) through (v) above.
 
“Defaulted Receivable” means, as of any date of determination, any Pledged
Receivable:
 
(i)           with respect to which any part of any Scheduled Payment, or any
tax-related payment, owed by the applicable Obligor under the terms of the
related Contract remains unpaid for more than 120 days after the due date
therefor set forth in such Contract;
 
(ii)           with respect to which the first or second Scheduled Payment is
not paid in full when due under the related Contract;
 
(iii)           with respect to which any payment or other material terms of the
related Contract have been modified due to credit related reasons after such
Contract was acquired by the Borrower pursuant to the Purchase and Sale
Agreement;
 
(iv)           which has been or should be charged off as a result of the
occurrence of a Bankruptcy Event with respect to the related Obligor, if any, or
which has been or should otherwise be deemed uncollectible by the Servicer, in
each case, in accordance with the Credit and Collection Policy; or
 
(v)           with respect to which the Servicer has repossessed the related
Equipment.
 
“Deficiency” has the meaning assigned to that term in the Custodial Agreement.
 
“Delinquency Rate” means, as of any date of determination, an amount (expressed
as a percentage) equal to (i) the aggregate Discounted Balances of all
Delinquent Receivables as of the last day of the immediately preceding
Collection Period divided by (ii) aggregate Discounted Balances of all Pledged
Receivables which are Eligible Receivables as of such day.
 
“Delinquent Receivable” means, as of any date of determination, any Pledged
Receivable (other than a Defaulted Receivable) with respect to which any part of
any Scheduled Payment (or other amount payable under the terms of the related
Contract) remains unpaid for more than 60 days but not more than 120 days after
the due date therefor set forth in such Contract.
 
 
9

--------------------------------------------------------------------------------

 
“Depository Institution” means a depository institution or trust company,
incorporated under the laws of the United States or any State thereof, that is
subject to supervision and examination by federal and/or State banking
authorities.
 
“Discount Rate” means, as of any date of determination, a percentage equal to
the sum of (i) 7.20% per annum, (ii) at any time prior to the occurrence of a
Servicer Default and the appointment of the Backup Servicer as Servicer
hereunder, the Servicing Fee Rate and the Standby Backup Servicing Fee Rate,
(iii) at any time after the occurrence of a Servicer Default and the appointment
of the Backup Servicer as Servicer hereunder, the Active Backup Servicing Fee
Rate and (iv) a rate per annum equal to 0.05%.
 
“Discounted Balance” means, with respect to any Contract, as of any date of
determination, the present value of the aggregate amount of Scheduled Payments
(including any Balloon Payment or Put Payment but, in any event, calculated
without giving effect to any booked residual value with respect to any related
Equipment) due or to become due under the terms of the related Contract after
the Cut-Off Date applicable to the Receivable related thereto, which remain
unpaid as of such date of determination, calculated by discounting such
aggregate amount of such Scheduled Payments to such date of determination at an
annual rate equal to the Discount Rate.
 
“Dollar Purchase Option Contract” means a Contract (i) in connection with which
an agreement was executed which grants the related Obligor a right to purchase
the Equipment leased under such Contract for $1.00 or other nominal
consideration at the end of the initial term of such Contract or (ii) grants the
related Obligor a right to purchase the Equipment leased under such Contract for
$1.00 or other nominal consideration at the end of the initial term of such
Contract.
 
“Eligible Depository Institution” means a Depository Institution the short term
unsecured senior indebtedness of which is rated at least Prime-1 by Moody’s, A-1
by S&P, and F1 by Fitch, if rated by Fitch.
 
“Eligible Receivable” means, at any time, a Pledged Receivable with respect to
which each of the representations and warranties regarding the Contract related
to such Pledged Receivable contained in Schedule III hereto is true and correct
at such time.
 
“Eligible Receivables Balance” means, at any time, the aggregate Discounted
Balances of all Eligible Receivables which are Pledged Receivables hereunder to
secure Loans at such time.
 
“Equipment” means the equipment or Vehicle leased to an Obligor, or serving as
collateral for a loan to an Obligor, under a Contract together with any
replacement parts, additions and repairs thereof, and any accessories
incorporated therein and/or affixed thereto.
 
“Equipment Category” means any of the Equipment Categories set forth on Schedule
V hereto, as such schedule may be updated from time to time by the Borrower with
the consent of the Lenders (which such consent shall not be unreasonably
withheld).
 
 
10

--------------------------------------------------------------------------------

 
“Equity Investment” means $10,210,637.42.
 
“ERISA” means the United States Employee Retirement Income Security Act of 1974,
as amended from time to time.
 
“ERISA Affiliate” means a corporation, trade or business that is, along with any
Person, a member of a controlled group of corporations or a controlled group of
trades or businesses, as described in section 414 of the Internal Revenue Code
of 1986, as amended, or section 4001 of ERISA.
 
“Eurodollar Disruption Event” means any of the following:  (i) a determination
by any Lender that it would be contrary to law or to the directive of any
central bank or other governmental authority (whether or not having the force of
law) to obtain United States dollars in the London interbank market to make,
fund or maintain any Loan, (ii) a determination by any Lender that the rate at
which deposits of United States dollars are being offered in the London
interbank market does not accurately reflect the cost to such Lender of making,
funding or maintaining any Loan or (iii) the inability of any Lender to obtain
United States dollars in the London interbank market to make, fund or maintain
any Loan.
 
“Eurodollar Index” means an index based upon an interest rate reported on
Reuters LIBOR01 Page (British Bankers Association Settlement Rate) as the London
Interbank Offered Rate for United States dollar deposits.
 
“Event of Default” has the meaning assigned to that term in Section 7.01.
 
“Exception Report” has the meaning set forth in the Custodial Agreement.
 
“Exception Sublimit Receivable” means a Receivable arising under a Lease
Contract related to Equipment having an Amortized Equipment Cost of less than
$100,000 as to which the original, executed Lease Contract has not been
forwarded to the Custodian for inclusion in the related Receivable File.
 
“Excluded Assets” means all Receivables and other assets acquired by the
Originator pursuant to the FDIC Purchase Agreement which are not Pledged Assets.
 
“Exit Fee” has the meaning set forth in the Fee Letter.
 
“Facility Amount” means, at any time, the difference between the aggregate Loans
Outstanding hereunder minus $1,000,000 (the deferred, capitalized portion of the
Class B Arrangement Fee (as defined in the Fee Letter) payable by the Borrower
to the Class B Lender).
 
“Facility Deficiency” means, at any time, that either: (i) the Class A Facility
Limit is less than the aggregate outstanding principal balance of the Class A
Notes, or (ii) the Facility Limit is less than the Facility Amount; an amount
equal to the amount of such deficiency, respectively.
 
“Facility Limit” means, at any time, with respect to the Class A Notes and the
Class B Notes, collectively, the product of (x) 97.10%, (y) 98%, and (z) the
Amortized Equipment Cost with respect to all Pledged Receivables that are
Eligible Receivables.
 
 
11

--------------------------------------------------------------------------------

 
“Facility Limit Certificate” means a report, in substantially the form of
Exhibit A, prepared by the Borrower (or the initial Servicer on its behalf) for
the benefit of Lenders pursuant to Section 6.10(c).
 
“Facility Maturity Date” means November 1, 2008, unless extended by the Lenders
in their sole discretion, at the written request of the Borrower, by written
notice to the other parties hereto.
 
“FDIC Documents” has the meaning specified in the Purchase and Sale Agreement.
 
“FDIC Purchase Agreement” means the Loan Sale Agreement between Federal Deposit
Insurance Corporation, as Receiver of Netbank and the Originator with respect to
the Pledged Receivables and other assets.
 
“Fee Letter” has the meaning assigned to that term in Section 2.08(a).
 
“Fee Period” means a period commencing on (and including) a Remittance Date and
ending on (and including) the day prior to the next Remittance Date; provided,
that, the initial Fee Period hereunder shall commence on (and include) the date
hereof and end on (and include) December 7, 2007.
 
“Fees” has the meaning assigned to that term in Section 2.08(a).
 
“Fitch” means Fitch, Inc. (or its successors in interest).
 
“FMV Contract” means a Contract which (i) in connection with which any agreement
was executed which grants the related Obligor a right to purchase the Equipment
leased under such Contract for the fair market value thereof at the end of the
initial term of such Contract or (ii) grants the related Obligor a right to
purchase the Equipment leased under such Contract for the fair market value
thereof at the end of the initial term of such Contract.
 
“GAAP” means generally accepted accounting principles as in effect from time to
time in the United States.
 
“Government Entity” means the United States, any State, any political
subdivision of a State and any agency or instrumentality of the United States or
any State or political subdivision thereof and any entity exercising executive,
legislative, judicial, regulatory or administrative functions of or pertaining
to government.
 
“Guaranty Amounts” means any and all amounts paid by any guarantor with respect
to the applicable Contract.
 
“Included Repurchased Receivable” means any Receivable repurchased by the
Originator pursuant to Section 6.1(b) of the Purchase and Sale Agreement with
respect to which, as of the date of repurchase, any part of any Scheduled
Payment (or other amount payable under the terms of the related Contract)
remained unpaid after the due date therefor set forth in such Contract.
 
“Indemnified Amounts” has the meaning assigned to that term in Section 8.01.
 
 
12

--------------------------------------------------------------------------------

 
“Independent Accountants” has the meaning assigned to that term in
Section 6.11(b).
 
“Initial Qualified Swap Counterparty” means Morgan Stanley Capital Services
Inc., a Delaware corporation, and its successors and permitted assigns.
 
“Insurance Certificate” means the insurance certificate related to the Insurance
Policy with respect to such Receivable (which insurance certificate shall list
the Originator as a loss payee).
 
“Insurance Policy” means, with respect to any Obligor Collateral, the insurance
policy maintained by or on behalf of the Obligor pursuant to the related
Contract that covers physical damage to the related Equipment (in an amount
sufficient to insure completely the value of such Equipment) and general
liability (including policies procured by the Borrower or the Servicer, or any
agent thereof, on behalf of the Obligor).
 
“Insurance Proceeds” means, with respect to an item of Obligor Collateral and a
related Contract, any amount paid under an Insurance Policy issued with respect
to such Obligor Collateral and/or the related Contract.
 
“Interest Period” means, for any outstanding Loans, a period determined pursuant
to Section 2.03(a).
 
“Interest Rate” has the meaning assigned to such term in Section 2.03(b).
 
“LEAF Financial” has the meaning assigned to that term in the preamble hereto.
 
“Lease Contract” means (i) the standard form equipment lease contract of NBBF in
the form delivered to the Servicer and the Lenders and which shall be deemed
incorporated herein as Exhibit D-1 attached hereto or (ii) a lease agreement
otherwise approved by the Servicer in compliance with the Credit and Collection
Policy, pursuant to which Equipment is leased to an Obligor by NBBF or
Originator, together with all schedules, supplements and amendments thereto and
each other document and instrument related to such lease.
 
“Lease File” has the meaning assigned to that term in clause (a) of the
definition of “Receivable File”.
 
“Lender” means, any one of and “Lenders” means all of, the Class A Lender and
the Class B Lender, and each such Person’s successors and assigns.
 
“Lenders’ Bank” means U.S. Bank National Association and its successors and
assigns that are Eligible Depository Institutions.
 
“Lenders’ Bank Fee” means an annual fee paid in advance, payable out of
Collections on the Pledged Receivables and amounts applied to the payment of, or
treated as payments on, the Pledged Receivables, equal to $6,000.  The “Lenders’
Bank Fee” shall also include (i) a one-time acceptance fee of $4,500 payable on
the Closing Date and (ii) reasonable out-of-pocket expenses incurred by the
Lenders’ Bank in the performance of its duties.
 
 
13

--------------------------------------------------------------------------------

 
“Liquidation Proceeds” means, with respect to a Receivable with respect to which
the related Obligor Collateral has been repossessed or foreclosed upon by the
Servicer, all amounts realized with respect to such Receivable net of
(i) reasonable expenses of the Servicer incurred in connection with the
collection, repossession, foreclosure and/or disposition of the related Obligor
Collateral and (ii) amounts that are required to be refunded to the Obligor on
such Receivable; provided, however, that the Liquidation Proceeds with respect
to any Receivable shall in no event be less than zero.
 
“Loan” means either of the Class A Loan or the Class B Loan and “Loans” means
the Class A Loan and the Class B Loan.
 
“Loan Contract” means, (i) the standard form equipment loan/security contract of
NBBF delivered to the Servicer and the Lenders and which shall be deemed
incorporated herein as Exhibit D-2 and Exhibit D-3 or (ii) a loan/security
agreement and promissory note otherwise approved by the Servicer in compliance
with the Credit and Collection Policy, in each case, pursuant to which NBBF or
the Originator makes a loan to an Obligor secured by Equipment purchased by such
Obligor, together with all schedules, supplements and amendments thereto and
each other document and instrument related thereto.
 
 “Loan File” has the meaning assigned to that term in clause (b) of the
definition of “Receivable File”.
 
 “Loans Outstanding” means the sum of the principal amounts of all Loans, as
reduced from time to time by Collections with respect to any Pledged Receivable
received and distributed as repayment of principal amounts of Loans outstanding
pursuant to Section 2.04 and any other amounts received by the Lenders to repay
the principal amounts of Loans outstanding pursuant to Section 2.15 or
otherwise; provided, however, that the principal amounts of Loans outstanding
shall
 
not be reduced by any Collections with respect to any Pledged Receivable or
other amounts if at any time such Collections or other amounts are rescinded or
must be returned for any reason.
 
“Lockbox” means a post office box to which Collections with respect to any
Pledged Receivable are remitted for retrieval by the Lockbox Bank and for
deposit by the Lockbox Bank into the Lockbox Account.
 
“Lockbox Account” means the deposit account (account number 153910088597 at the
Lockbox Bank) in the name of “U.S. Bank NA as Securities Intermediary for LEAF
Financial and various lenders”.
 
“Lockbox Bank” means U.S. Bank National Association and its successors in
interest.
 
“Lockbox Intercreditor Agreement” means the Amended and Restated Lockbox
Intercreditor Agreement, dated as of April 18, 2005, among the Lockbox Bank, the
Servicer, the Borrower, and certain other parties.
 
“Material Adverse Effect” means a material adverse effect on (i) the ability of
the Borrower, the Originator and/or the Servicer to conduct its business,
(ii) the ability of the Borrower, the Originator and/or the Servicer to perform
its respective obligations under this Agreement and/or any other Transaction
Document to which it is a party, (iii) the validity or enforceability of this
Agreement and/or any other Transaction Document to which the Borrower, the
Originator and/or the Servicer is a party, (iv) the rights and remedies of any
Lender under this Agreement and/or any of the Transaction Documents and/or
(v) the validity, enforceability or collectibility of all or any portion of the
Pledged Receivables.
 
 
14

--------------------------------------------------------------------------------

 
“Maximum Advance Amount” means, on the Borrowing Date, $367,092,933.23.
 
“Minimum Equity Requirement” means $10,000,000.
 
“Minimum Tangible Net Worth” means, with respect to Resource America, a Tangible
Net Worth (measured as of each fiscal quarter end) of not less than
$125,000,000.
 
“Monthly Remittance Report” means a report, in substantially the form of
Exhibit C, furnished by the Servicer to the Lenders pursuant to Section 6.10(b).
 
“Moody’s” means Moody’s Investors Service, Inc. (or its successors in interest).
 
“Morgan Stanley” has the meaning assigned to that term in the preamble hereto.
 
“NetBank” means NetBank, FSB, Alpharetta, Georgia, a federally chartered savings
bank.
 
“NBBF” means NetBank Business Finance, a division of NetBank.  All references to
NBBF shall also mean NetBank or any other applicable division thereof.
 
“Nominee Lienholder Agreement” means either (i) a “Vehicle Lienholder Nominee
Agreement” in the form attached hereto as Exhibit E (with such modifications as
the Collateral Agent may approve) or (ii) any other nominee lienholder agreement
or collateral agency agreement approved in writing by the Collateral Agent.
 
“Non-Level Payment Contract” means a Contract that does not provide for level
Scheduled Payments during the term of such Contract.
 
“Notes” has the meaning assigned to that term in Section 2.01(b) hereof.
 
“Notice of Borrowing” has the meaning assigned to that term in Section 2.02(b)
hereof.
 
“Notice of Pledge” has the meaning assigned to that term in the Custodial
Agreement.
 
“Obligations” means all present and future indebtedness and other liabilities
and obligations (howsoever created, arising or evidenced, whether direct or
indirect, absolute or contingent, or due or to become due) of the Borrower to
the Secured Parties arising under this Agreement, the Notes and/or any other
Transaction Document and shall include, without limitation, all liability for
principal of and interest on the Loans, indemnifications and other amounts due
or to become due by the Borrower to the Secured Parties under this Agreement
and/or any other Transaction Document, including, without limitation, interest,
fees and other obligations that accrue after the commencement of an insolvency
proceeding (in each case whether or not allowed as a claim in such insolvency
proceeding).
 
 
15

--------------------------------------------------------------------------------

 
“Obligor” means, collectively, each Person obligated to make payments under a
Contract.
 
“Obligor Collateral” means (i) the Equipment leased to an Obligor under a Lease
Contract, (ii) the Equipment and other property pledged by an Obligor to secure
its obligations under a Loan Contract and (iii) any other property pledged by an
Obligor to secure its obligations under a Loan Contract.
 
“Obligor Financing Statement” means a UCC financing statement filed by
Originator or the Underlying Originator against an Obligor under a Contract
which evidences a security interest in the related Obligor Collateral.
 
“Officer’s Certificate” means a certificate signed by the president, the
secretary, the chief financial officer or any vice president of any Person.
 
“Opinion of Counsel” means a written opinion of independent counsel acceptable
to the Lenders, which opinion, if such opinion or a copy thereof is required by
the provisions of this Agreement or any other Transaction Document to be
delivered to the Borrower or the Lenders, is acceptable in form and substance to
the Lenders.
 
“Originator” means LEAF Funding, LLC, a Delaware limited liability company
and/or the Partnership.
 
“Originator Insurance Agreement” means that certain letter agreement regarding
the Originator’s obligations as named loss payee under Insurance Policies, dated
as of the date hereof, among the Originator, the Servicer, the Borrower and the
Lenders, as such agreement may from time to time be amended, restated,
supplemented and/or otherwise modified in accordance with the terms thereof.
 
“Other Conveyed Property” means, with respect to any Receivable, all of the
Borrower’s right, title and interest in, to and under (i) all Collections and
other monies at any time received orreceivable with respect to such Receivable
after the applicable Cut-Off Date (as defined in the Purchase and Sale
Agreement), (ii) the Equipment related to such Receivable (to the extent of the
Borrower’s ownership rights, if any, therein), (iii) in the case of a Receivable
related to any Contract, any and all agreements, documents, certificates and
instruments evidencing the Borrower’s security interest or other interest in and
to the related Obligor Collateral or any intercreditor agreement with respect
thereto, including, without limitation, any Certificate of Title, (iv) the
Obligor Collateral related to such Receivable including, without limitation, the
security interest in such Obligor Collateral granted by the related Obligor to
Originator under the related Contract and assigned by Originator to the Borrower
under the Purchase and Sale Agreement, (v) the Obligor Financing Statement, if
any, related to such Receivable, (vi) the Insurance Policy and any proceeds from
the Insurance Policy relating to such Receivable, including rebates of premiums
not otherwise due to an Obligor, (vii) the related Contract and all other items
required to be contained in the related Receivable File, any and all other
documents or electronic records that the Borrower keeps on file in accordance
with its customary procedures relating to such Receivable, the related Obligor
Collateral or the related Obligor, (viii) all property (including the right to
receive future Liquidation Proceeds) that secures such Receivable and that has
been acquired by or on behalf of the Borrower pursuant to the liquidation of
such Receivable, and (ix) all present and future rights, claims, demands, causes
and chooses in action in respect of any or all of the foregoing and all payments
on or under and all proceeds and investments of any kind and nature in respect
of any of the foregoing.
 
 
16

--------------------------------------------------------------------------------

 
“Other Swap Breakage Cost” has the meaning assigned to that term in Section 2.15
hereof.
 
“Overdue Payment” means, with respect to a Collection Period, all payments due
in a prior Collection Period that the Servicer receives from or on behalf of an
Obligor during such Collection Period, including any Servicing Charges.
 
“Owner” means (i) the Originator or (ii) subject to the prior written consent of
the Lenders (such consent not to be unreasonably withheld), the Partnership or
any subsidiary thereof or of the initial Servicer (each, a “Permitted
Transferee”) which acquires all of the membership interests of the Borrower.
 
“Partnership” means, LEAF Equipment Leasing Income Fund III, L.P., a Delaware
limited partnership.
 
“Permitted Investments” means any one or more of the following:
 
(i)           direct obligations of, or obligations fully guaranteed as to
principal and interest by, the United States or any agency or instrumentality
thereof, provided such obligations are backed by the full faith and credit of
the United States;
 
(ii)           repurchase obligations (the collateral for which is held by a
third party or the Collateral Agent), with respect to any security described in
clause (i) above, provided that the long-term unsecured obligations of the party
agreeing to repurchase such obligations are at the time rated by Moody’s and S&P
in one of their two highest long-term rating categories and if rated by Fitch,
in one of its two highest long-term rating categories;
 
(iii)           certificates of deposit, time deposits, demand deposits and
bankers’ acceptances of any bank or trust company incorporated under the laws of
the United States
 
or any State thereof or the District of Columbia, provided that the short-term
commercial paper of such bank or trust company (or, in the case of the principal
depository institution in a depository institution holding company, the
long-term unsecured debt obligations of the depository institution holding
company) at the date of acquisition thereof has been rated by Moody’s and S&P in
their highest short-term rating category, and if rated by Fitch, in its highest
short-term rating category;
 
(iv)           commercial paper (having original maturities of not more than
270 days) of any corporation incorporated under the laws of the United States or
any State thereof or the District of Columbia, having a rating, on the date of
acquisition thereof, of no less than A-1 by Moody’s, P-1 by S&P and F-1 if rated
by Fitch;
 
 
17

--------------------------------------------------------------------------------

 
(v)           money market mutual funds, including funds managed by the Lenders’
Bank or its Affiliates, registered under the Investment Company Act of 1940, as
amended, having a rating, at the time of such investment, of no less than Aaa by
Moody’s, AAA by S&P and AAA if rated by Fitch; and
 
(vi)           any other investments approved in writing by the Lenders.
 
provided, that no such instrument shall be a Permitted Investment if such
instrument evidences the right to receive either (a) interest only payments with
respect to the obligations underlying such instrument or (b) both principal and
interest payments derived from obligations underlying such instrument, where the
principal and interest payments with respect to such instrument provide a yield
to maturity exceeding 120% of the yield to maturity at par of such underlying
obligation.  Each Permitted Investment may be purchased by the Lenders’ Bank or
through an Affiliate of the Lenders’ Bank.
 
“Permitted Liens” means with respect to Obligor Collateral, (A) liens and
security interests in favor of the Collateral Agent, granted pursuant to the
Transaction Documents, (B) the interests of an Obligor arising under the
Contract to which it is a party in the Obligor Collateral related to such
Contract, (C) liens for taxes, assessments, levies, fees and other governmental
and similar charges either not yet due or being contested in good faith and by
appropriate proceedings, provided, that appropriate reserves shall have been
established with respect to any such taxes either not yet due or being contested
in good faith and by appropriate proceedings, (D) any liens with respect to any
mechanics, suppliers, materialmen, laborers, employees, repairmen and other like
liens arising in the ordinary course of a servicer’s, lessor’s/lender’s or
lessee’s/borrower’s business securing obligations which are not due and payable,
and (E) salvage rights of insurers with respect to the equipment subject to a
Contract under insurance policies maintained pursuant to the Transaction
Documents or a Contract.
 
“Permitted Transferee” has the meaning given to such term in the definition of
“Owner” herein.
 
“Person” means an individual, partnership, corporation (including a business
trust), limited liability company, joint stock company, trust, unincorporated
association, joint venture, government (or any agency or political subdivision
thereof) or other entity.
 
“Pledge” means the pledge of any Receivable pursuant to Article II.
 
“Pledged Assets” has the meaning assigned to that term in Section 2.11.
 
“Pledged Receivables” has the meaning assigned to that term in Section 2.11(a).
 
“Prepayment Amount” means the principal amount of Loans repaid by the Borrower
in connection with an optional prepayment of Loans made by the Borrower pursuant
to Section 2.15 hereof.
 
“Prepayment Date” means any date on which an optional prepayment of Loans is
made by the Borrower pursuant to Section 2.15 hereof.
 
 
18

--------------------------------------------------------------------------------

 
“Priority Documents” means, (i) with respect to a Lease Contract, the related
original, executed Lease Contract (or, in the case of a Lease Contract under a
master lease, a machine or facsimile copy of the related master lease certified
by an authorized officer of the Borrower and stamped “I hereby certify that this
is a true and exact copy of the original” and an original, executed schedule
thereto describing the related Equipment) and the item listed in clause (4) of
subsection (a)(i) of the definition of Receivable File, and (ii) with respect to
a Loan Contract, the items listed in clauses (1), (2) and (4) of subsection
(b)(i) of the definition of Receivable File.  The term “Priority Documents”
shall also include a machine copy of the existing Certificate of Title with
respect to any Vehicle subject to a Contract.
 
“Program Termination Date” means the earliest of (i) the date of occurrence of
any event described in Section 7.01(a) hereof, (ii) the date of the declaration
of the Program Termination Date pursuant to any other subsection of Section 7.01
or (iii) the date of the declaration of the Program Termination Date by, and at
the option of, the Lenders upon the occurrence of a Program Termination Event.
 
“Program Termination Event” means the occurrence of any of the following events:
 
(i)           a regulatory, tax or accounting body has ordered that the
activities of any Lender or any Affiliate thereof contemplated hereby be
terminated or, as a result of any other event or circumstance, the activities of
any Lender or any Affiliate contemplated hereby may reasonably be expected to
cause such Lender or the Person, if any, then acting as the administrator or the
manager for such Lender or any of its Affiliates to suffer materially adverse
regulatory, accounting or tax consequences;
 
(ii)           an Event of Default has occurred and is continuing;
 
(iii)           Reserved;
 
(iv)           the Annualized Default Rate exceeds 3.5%;
 
(v)           the rolling weighted average of the Delinquency Rates in respect
of any three consecutive Collection Periods exceeds 4.0%;
 
(vi)           the Annualized Net Loss Rate exceeds 3.5%;
 
(vii)           Reserved;
 
(viii)          Reserved;
 
(ix)           Reserved;
 
(x)           a Servicer Default has occurred and is continuing; or
 
(xi)            (1) any Qualifying Swap Counterparty ceases to maintain the
long-term debt ratings required of a Qualifying Swap Counterparty and (A) does
not post cash collateral in a manner acceptable to the Lenders within 45 days
and (B) is not replaced within 45 days by a replacement acceptable to the
Lenders or (2) the Borrower fails to comply with any term, covenant or agreement
hereunder related to the maintenance of any Qualifying Interest Rate Swaps; or
 
 
19

--------------------------------------------------------------------------------

 
(xii)           the occurrence of three or more Termination Events.
 
“Purchase and Sale Agreement” means that certain Purchase and Sale Agreement,
dated as of the date hereof, between the Originator, as seller, and the
Borrower, as purchaser, together with all instruments, documents and agreements
executed in connection therewith, as such Purchase and Sale Agreement may from
time to time be amended, supplemented or otherwise modified in accordance with
the terms hereof.
 
“Purchase Date” has the meaning set forth in the Purchase and Sale Agreement.
 
“Purchase Price” means $385,772,014.15.
 
“Put Payment” means with respect to any Contract constituting a lease, the
payment, if any, required to be made by the Obligor under the terms of such
lease in connection with the required purchase by such Obligor of the related
Equipment at the end of the term of such lease.
 
“Qualifying Interest Rate Swap” means (X) an interest rate swap agreement
(i) between the Borrower and a Qualifying Swap Counterparty, (ii) under which
the Borrower shall receive a floating rate of interest based on a Eurodollar
Index acceptable to the Lenders in exchange for the payment by the Borrower of a
fixed rate of interest equal to the applicable Swapped Rate, (iii) the effective
date of which is the Borrowing Date, (iv) having a varying notional balance
which is, as of the effective date thereof, in an amount equal to the aggregate
principal amount of the Loans advanced on such effective date and (v) which
shall otherwise be on such terms and conditions and pursuant to such
documentation as shall be acceptable to the Lenders or (Y) an alternative
interest rate hedging agreement agreed to in writing by the Borrower and the
Lenders.
 
“Qualifying Swap Counterparty” means Morgan Stanley Capital Services Inc. (or
any successors or permitted assigns), any Lender or any Affiliate of a Lender.
 
“Rating Agencies” means Moody’s, S&P and Fitch, or any other nationally
recognized statistical rating organizations as may be designated by the Lenders.
 
“Receivable” means the rights to all payments from an Obligor under a Contract,
including, without limitation, any right to the payment with respect to
(i) Scheduled Payments, (ii) any prepayments or overdue payments made with
respect to such Scheduled Payments, (iii) any
 
Guaranty Amounts, (iv) any Insurance Proceeds, (v) any Servicing Charges and
(vi) any Recoveries.
 
 “Receivable File” means with respect to each Receivable:
 
(a)           if such Receivable is related to a Lease Contract the following
items (collectively, a “Lease File”):
 
 
20

--------------------------------------------------------------------------------

 
(i)           (1) the related original, executed Lease Contract (or, in the case
of a Lease Contract under a master lease, a machine or facsimile copy of the
related master lease certified by an authorized officer of the Borrower and
stamped “I hereby certify that this is a true and exact copy of the original”
and an original, executed schedule thereto describing the related Equipment)
unless such Lease Contract is related to an Exception Sublimit Receivable, in
which event the executed Lease Contract (or, in the case of Lease Contracts
under a master lease, the related schedule) may be a machine or facsimile copy
certified in the manner described above, (2) a true, executed copy of the
related delivery/installation certificate or acknowledgment and acceptance of
delivery certificate if such Receivable is related to Equipment with an
Amortized Equipment Cost in excess of $50,000, (3) a true copy of the  Insurance
Certificate if such Receivable is related to Equipment with an Amortized
Equipment Cost in excess of $100,000, (4) other than with respect to a Lease
Contract related to Equipment which has an Amortized Equipment Cost of less than
$25,000 if such Lease Contract is a Dollar Purchase Option Contract or $50,000
if such Lease Contract is a FMV Contract, a “transmittal order” from the
Servicer to a filing service company and an “in process report” from such filing
service company to the Servicer (or other evidence of the submission of the
related UCC financing statement for filing in the appropriate filing office)
and, within 45 days of the related Contract being executed, a file-stamped copy
of the related UCC financing statement and (5) vendor order(s) or invoice(s);
and
 
(ii)           copies of any additional documents, other than servicing related
documents, that the Borrower keeps on file with respect to such Receivable;
 
(b)           if such Receivable is related to a Loan Contract the following
items (collectively, a “Loan File”):
 
(i)           (1) the original, executed payment schedule or promissory note (if
any), (2) a true, executed copy of the related “Master Agreement” or “Finance
Agreement”, (3) a true copy of the related Insurance Certificate if such
Receivable is related to Equipment with an Amortized Equipment Cost in excess of
$100,000 and (4) other than with respect to a Receivable related to Equipment
which has an Amortized Equipment Cost of less than $25,000, a “transmittal
order” from the Servicer to a filing service company and an “in process report”
from such filing service company to the Servicer (or other evidence of the
submission of the related UCC financing statement for filing in the appropriate
filing office) and, within 45 days of the related Contract being executed, a
file-stamped copy of the related UCC financing statement; and
 
(ii)           copies of any additional documents, other than servicing related
documents, that the Borrower keeps on file with respect to such Receivable;
 
In addition, if the Obligor Collateral related to such Receivable is a Vehicle,
the related Receivable File shall include the original copy of the Certificate
of Title with respect to such Vehicle, which such Certificate of Title satisfies
the Titling Requirements or (prior to the 90th day after such Receivable was
first included in the calculation of the Eligible Receivables Balance, if such
Certificate of Title has not yet been received by the Servicer or the Borrower)
a copy of the application for such Certificate of Title.
 
 
21

--------------------------------------------------------------------------------

 
“Receivables Schedule” has the meaning assigned to that term in the Custodial
Agreement.
 
“Records” means all documents, books, records and other information (including,
without limitation, tapes, disks, punch cards and related property and rights)
maintained with respect to Receivables and the related Obligors which the
Borrower has itself generated, in which the Borrower has acquired an interest
pursuant to the Purchase and Sale Agreement or in which the Borrower has
otherwise obtained an interest.
 
“Recoveries” means, for any Collection Period during which, or any Collection
Period after the date on which, any Receivable becomes a Defaulted Receivable
and with respect to such Defaulted Receivable, all payments that the Servicer
received from or on behalf of the related Obligor during such Collection Period
in respect of such Defaulted Receivable or from the repossession, liquidation or
re-leasing of the related Obligor Collateral, including but not limited to
Scheduled Payments, Overdue Payments, Guaranty Amounts and Insurance Proceeds.
 
“Registrar of Titles” means with respect to any State, the governmental agency
or body responsible for the registration of, and the issuance of certificates of
title relating to, motor vehicles and liens thereon.
 
“Related Security” means with respect to any Receivable:
 
(i)           any and all security interests or liens and property subject
thereto from time to time securing or purporting to secure payment of such
Receivable;
 
(ii)           all guarantees, indemnities, warranties, letters of credit,
insurance policies and proceeds and premium refunds thereof and other agreements
or arrangements of whatever character from time to time supporting or securing
payment of such Receivable; and
 
(iii)           all proceeds of the foregoing.
 
“Release Price” means, with respect to a Pledged Receivable to be released
hereunder, an amount equal to the present value of the then remaining Scheduled
Payments under such Pledged Receivables (including any Balloon Payment or Put
Payment) discounted monthly at the discount rate used in calculating the
Amortized Equipment Cost, plus interest accrued thereon from and including the
Remittance Date immediately preceding the date such Pledged Receivable is to be
released through (but not including) the next succeeding Remittance Date.
 
“Remittance Date” means the (7th) day of each month beginning December, 2007,
or, if such date is not a Business Day, the next succeeding Business Day;
provided, that the final Remittance Date shall occur on the Collection Date.
 
“Reuters LIBOR01 Page” means the display page so designated on the Reuters
Monitor Money Rates Service or any other page that may replace that page on that
service for the purpose of displaying comparable rates or prices.
 
“Resource America” means Resource America, Inc., a Delaware corporation.
 
 
22

--------------------------------------------------------------------------------

 
“Rollover Interest Period” means any Interest Period other than any Interest
Period applicable to the Loan arising as a result of the Borrowing on the
Borrowing Date.
 
“S&P” means Standard & Poor’s Ratings Group, a division of The McGraw-Hill
Companies, Inc. (or its successors in interest).
 
“Scheduled Payments” means, with respect to any Receivable, the periodic
payments payable under the terms of the related Contract (but not including any
such periodic payment to the extent paid in advance by the related Obligor).
 
“Secured Parties” means the Class A Lender, the Class B Lender, the Servicer,
the Backup Servicer, the Custodian, the Lenders’ Bank, each Qualified Swap
Counterparty and their respective successors and assigns.
 
“Servicer” means, at any time, LEAF Financial or any other Person then
authorized, pursuant to Section 6.01, to service, administer and collect Pledged
Receivables.
 
“Servicer Advance” has the meaning assigned to such term in Section 6.19.
 
“Servicer Default” means the occurrence of any of the following events:
 
(i)           the failure of the Servicer to deliver any payments, collections
or proceeds which it is obligated to deliver under the terms hereof or of any
other Transaction Document at the times it is obligated to make such deliveries
under the terms hereof or of any other Transaction Document, and such failure
remains unremedied for two Business Days;
 
(ii)           the failure of the Servicer to satisfy any of its reporting,
certification, notification or documentation requirements under the terms hereof
or of any other Transaction Document or the failure of the Servicer to observe
or perform any material term, covenant or agreement hereunder or under any other
Transaction Document (other than those described in clause (i) above) and such
failure shall remain unremedied for 10 days after the Servicer first has
knowledge, whether constructive or actual, of such failure;
 
(iii)           any representation, warranty or statement of the Servicer made
herein or in any other Transaction Document shall prove to be incorrect in any
material respect, and, solely if such incorrect representation, warranty or
statement can be remedied, such representation, warranty or statement is not
made true within 15 days;
 
(iv)           the occurrence of an Event of Default;
 
(v)           the occurrence of a Program Termination Event described in
clauses (iv), (v), (vi) or (xii) of the definition of Program Termination
Events; or
 
(vi)           the occurrence of any Bankruptcy Event in respect of the
Servicer.
 
 
23

--------------------------------------------------------------------------------

 
“Servicer Pension Plan” means a “pension plan” as such term is defined in
section 3(2) of ERISA, which is subject to Title IV of ERISA and to which the
Servicer or any ERISA Affiliate of Servicer may have any liability, including
any liability by reason of having been a substantial employer within the meaning
of section 4063 of ERISA at any time during the preceding five years, or by
reason of being deemed to be a contributing sponsor under section 4069 of ERISA.
 
“Servicing Charges” means the sum of (a) all late payment charges paid by
Obligors under Contracts after payment in full of any Scheduled Payments due in
a prior Collection Period and Scheduled Payments for the related Collection
Period and (b) any other incidental charges or fees received from an Obligor,
including, but not limited to, late fees, collection fees, taxes and charges for
insufficient funds.
 
“Servicing Fee” means, for any Fee Period, an amount, payable out of Collections
on the Pledged Receivables and amounts applied to the payment of, or treated as
payments on, the Pledged Receivables, equal to (i) the Servicing Fee Rate
multiplied by (ii) the Eligible Receivables Balance as of the first day of such
Fee Period multiplied by (iii) a fraction, the numerator of which shall be the
actual number of days in such Fee Period and the denominator of which shall be
360.  Upon assuming the duties of the Servicer hereunder, the Backup Servicer
shall also be entitled to receive a one-time acceptance fee of $60,000, which
shall be considered part of the “Servicing Fee” hereunder but shall be in
addition to the amount set forth in the sentence above.
 
“Servicing Fee Rate” means 1.00%.
 
“Standby Backup Servicer’s Fee” means, for any Fee Period or portion thereof
prior to the occurrence of a Servicer Default and the appointment of the Backup
Servicer as Servicer hereunder, an amount, payable out of Collections on the
Pledged Receivables and amounts applied to the payment of, or treated as
payments on, the Pledged Receivables, equal to the greater of (i) the Standby
Backup Servicing Fee Rate, multiplied by the Eligible Receivables Balance as of
the first day of such Fee Period, multiplied by a fraction, the numerator of
which shall be the actual number of days in such Fee Period and the denominator
of which shall be 360, or (ii) $2,000.  The “Standby Backup Servicer’s Fee”
shall also include (i) a one-time acceptance fee of $5,000 payable on the
Closing Date and (ii) reasonable out-of-pocket expenses incurred by the Standby
Backup Servicer in the performance of its duties.
 
“Standby Backup Servicing Fee Rate” means .0150%.
 
“State” means one of the fifty states of the United States or the District of
Columbia.
 
 “Swapped Rate” means, with respect to any Qualifying Interest Rate Swap, the
annual rate of interest (expressed as a percentage) which the Borrower, as the
fixed-rate payor, is required to pay under such Qualifying Interest Rate Swap in
order to receive the floating rate of interest provided for under such
Qualifying Interest Rate Swap.
 
“Tangible Net Worth” means, with respect to any Person, the amount calculated in
accordance with GAAP as (i) the consolidated net worth of such Person and its
consolidated subsidiaries, plus (ii) to the extent not otherwise included in
such consolidated net worth, unsecured subordinated Debt of such Person and its
consolidated subsidiaries, the terms and conditions of which are reasonably
satisfactory to the Lenders, minus (iii) the consolidated intangibles of such
Person and its consolidated subsidiaries, including, without limitation,
goodwill, trademarks, tradenames, copyrights, patents, patent allocations,
licenses and rights in any of the foregoing and other items treated as
intangibles in accordance with GAAP.
 
 
24

--------------------------------------------------------------------------------

 
“Termination Event” means the occurrence, on or after 60 days after the
Borrowing Date, of any of the following events:
 
(i)           the rolling weighted average of the Delinquency Rates in respect
of any three consecutive Collection Periods, calculated by the Lenders solely
with respect to Receivables, exceeds 3.5%;
 
(ii)           the Annualized Default Rate, calculated by (or in a manner
satisfactory to) the Lenders solely with respect to Receivables, exceeds 4.0%;
or
 
(iii)           the Annualized Net Loss Rate exceeds 3.5%.
 
“Titling Requirements” means, (i) in the case of any Vehicle leased or sold to
an Obligor pursuant to a Contract, the Certificate of Title for such Vehicle
indicates the Obligor, as owner, and the Borrower or an Approved Lienholder, as
lienholder, or (ii) in the event that any Vehicle leased or sold to an Obligor
pursuant to a Contract indicates NBBF, as owner, on the related Certificate of
Title, then within 90 days after the Closing Date the Certificate of Title for
such Vehicle shall indicate the Borrower, as owner, and an Approved Lienholder,
as lienholder.
 
“Transaction Documents” means this Agreement, the Purchase and Sale Agreement,
the Lockbox Intercreditor Agreement, the Collection Account Agreement, the Fee
Letter, the Custodial Agreement, the Originator Insurance Agreement, the FDIC
Documents, the Class A Notes, the Class B Notes, each lease bailment agreement
with a sub-custodian, each Qualifying Interest Rate Swap and each document and
instrument related to any of the foregoing.
 
“Transition Costs” means any documented expenses and allocated cost of personnel
reasonably incurred by the Backup Servicer in connection with a transfer of
servicing from the Servicer to the Backup Servicer as the successor Servicer;
provided, that such expenses and allocated costs do not exceed $60,000.
 
“UCC” means the Uniform Commercial Code as from time to time in effect in the
specified jurisdiction.
 
“Underlying Originator” means Netbank or other originator of a Contract, other
than the Originator, engaged, in the ordinary course of business in providing
financing to Obligors for the purposes of acquiring or leasing the related
Equipment.
 
“Underlying Originator Credit and Collection Policy” means the credit and
collection policy of an Underlying Originator, as such policy may hereafter be
amended, modified or supplemented from time to time in compliance with this
Agreement.
 
“United States” means the United States of America.
 
 
25

--------------------------------------------------------------------------------

 
“Unmatured Event of Default” means any event that, if it continues uncured,
will, with lapse of time or notice or lapse of time and notice, constitute an
Event of Default.
 
“Vehicle” means a new or a used automobile, minivan, sports utility vehicle,
light duty truck or heavy duty truck, or any other equipment, ownership of which
is subject to a motor vehicle certificate of title statute.
 
“Warehouse Facility” means the facility in the aggregate amount of up to
$250,000,000, as evidenced by the Receivables Loan and Security Agreement, dated
as of October 31, 2006, among Resource Capital Funding II, LLC as borrower, LEAF
Financial, Morgan Stanley Bank, as lender and U.S. Bank National Association, as
same may be modified, amended, or supplemented from time to time.
 
 “Weighted Average Swapped Rate” means, as of any date of determination, the
weighted average (weighted solely based on the Calculated Swap Amortizing
Balances of such Qualifying Interest Rate Swaps as of such date of
determination) of the Swapped Rates of the Qualifying Interest Rate Swaps in
effect on such date of determination.
 
SECTION 1.02                                Other Terms.  All accounting terms
not specifically defined herein shall be construed in accordance with GAAP.  All
terms used in Article 9 of the UCC in the State of New York, and not
specifically defined herein, are used herein as defined in such Article 9.
 
SECTION 1.03                                Computation of Time Periods.  Unless
otherwise stated in this Agreement, in the computation of a period of time from
a specified date to a later specified date, the word “from” means “from and
including” and the words “to” and “until” each mean “to but excluding.”
 
ARTICLE II

 
THE RECEIVABLES FACILITY
 
SECTION 2.01                                Borrowings.  b)  On the Borrowing
Date, subject to the terms and conditions hereinafter set forth, the Class A
Lender and the Class B Lender shall make the term loan in principal amounts
equal to (i) in the case of the Class A Lender, the Class A Advance Amount (the
“Class A Loan” and a “Loan”), and (ii) in the case of the Class B Lender, the
Class B Advance Amount, respectively, to the Borrower secured by Pledged Assets.
On the Borrowing Date, no Loan shall be made if (i) the Aggregate Advance Amount
shall exceed the Maximum Advance Amount, (ii) any Program Termination Event or
an event that but for notice or lapse of time or both would constitute a Program
Termination Event shall have occurred and be continuing or (iii) the Facility
Amount, after giving effect to such Borrowing, would exceed the Borrowing Limit.
 
(b)           The Class A Loan shall be evidenced by a promissory note
substantially in the form of Exhibit H-1 (a “Class A Note” and collectively the
“Class A Notes”) and the Class B Loan shall be evidenced by a promissory note
substantially in the form of Exhibit H-2 (a “Class B Note” and collectively the
“Class B Notes” and, together with the Class A Notes, collectively, the
“Notes”).
 
 
26

--------------------------------------------------------------------------------

 
SECTION 2.02                                The Borrowing.
 
(a)           [Reserved]
 
(b)           i)           The Borrowing shall be made on at least two (2)
Business Days’ irrevocable written notice from the Borrower to the applicable
Lender (such written notice, the “Notice of Borrowing”), provided that such
Notice of Borrowing is received by such Lender no later than 12:00 noon (New
York City time) on the Business Day of receipt.  Any Notice of Borrowing
received after 12:00 noon (New York City time) shall be deemed received prior to
12:00 noon (New York City time) on the following Business Day.  The Notice of
Borrowing shall specify (A) the aggregate amount of the Borrowing, (B) the date
of the Borrowing, (C) the allocation of the Loans as Class A Loans and Class B
Loans and (D) in an electronic file acceptable to the Lenders, the Eligible
Receivables to be Pledged in connection with the Borrowing (and upon the
Borrowing, such Receivables shall be Pledged Receivables hereunder).  On the
date of the Borrowing, upon satisfaction of the applicable conditions set forth
in Article III the Class A Lender and the Class B Lender shall make available to
the Borrower the portion of the Borrowing constituting the Class A Advance
Amount and the Class B Advance Amount, respectively, on the Borrowing Date, no
later than 2:00 P.M. (New York City time), in same day funds (net of amounts
payable to or for the benefit of each related Lender), by payment into the
account which the Borrower has designated in writing.
 
(ii)           The Notice of Borrowing delivered to a Lender pursuant to this
Section 2.02(b) shall be in an electronic file format acceptable to such Lender
(A) accompanied by a copy of the Notice of Pledge (and the Receivables Schedule
attached thereto), which was sent to the Custodian pursuant to the terms of the
Custodial Agreement in connection with the pledge of Eligible Receivables to be
made in connection therewith and (B) specifying for each Receivables pledged
therein the information set forth on Exhibit B hereto.
 
(iii)           The Class A Loan shall bear interest at the Class A Interest
Rate and the Class B Loan shall bear interest at the Class B Interest Rate.
 
(iv)           The Borrower may not reborrow any amounts that are repaid with
respect to the Loans.
 
(v)           Determinations by any Lender of the existence of any Eurodollar
Disruption Event (any such determination to be communicated to the Borrower and
the other Lender by written notice from such Lender promptly after such Lender
learns of such event), or of the effect of any Eurodollar Disruption Event on
its making or maintaining Loans at the Adjusted Eurodollar Rate or the Base
Rate, shall be conclusive absent manifest error.
 
SECTION 2.03                                Determination of Interest Periods
and Interest Rates.
 
(a)           The initial Interest Period applicable to the Borrowing shall
commence on, and include, the date of the Borrowing and shall terminate on, and
include, the day immediately prior to the next occurring Remittance Date or such
earlier date as the Lenders may determine (an “Early Interest Period Termination
Date”).  All outstanding Loans allocated to one or more initial Interest Periods
or Rollover
 
 
27

--------------------------------------------------------------------------------

 
Interest Periods maturing on the same date shall be combined and allocated to a
single Rollover Interest Period at the end of such initial Interest Periods or
Rollover Interest Periods.  Each Rollover Interest Period shall commence on, and
include, the Remittance Date following the last day of the immediately preceding
Interest Period (or, if applicable, on an Early Interest Period Termination
Date) and shall terminate on, and include, the day immediately prior to the next
occurring Remittance Date.
 
(b)           The interest rate per annum (the “Interest Rate”) applicable to
any Loan for any Interest Period shall be equal to the applicable Class A
Interest Rate (for the Class A Notes) or the applicable Class B Interest Rate
(for the Class B Notes); provided, however, that if a Lender shall have notified
the Borrower that a Eurodollar Disruption Event has occurred, the Interest Rate
for all Loans shall be equal to the Base Rate until such Eurodollar Disruption
Event has ceased, at which time the Interest Rate shall again be equal to the
applicable Class A Interest Rate and applicable Class B Interest Rate.
 
SECTION 2.04                                Remittance Procedures.  The
Servicer, as agent for the Lenders, shall instruct the Lenders’ Bank and, if the
Servicer fails to do so, the Collateral Agent shall instruct the Lenders’ Bank,
to apply funds on deposit in the Collection Account as described in this
Section 2.04.
 
(a)           Interest and Breakage Fees.  On each Business Day (including any
Remittance Date), the Servicer shall, and, if the Servicer fails to do so, the
Lenders may direct the Lenders’ Bank to, retain in the Collection Account for
transfer at the further direction of the Lenders or any duly authorized agent of
the Lenders (whether on such day or on a subsequent day) collected funds in an
amount equal to accrued and unpaid interest through such day on the Loans not so
previously retained and the amount of any accrued and unpaid Breakage Fees owed
to each Lender on such day.  On or before the last day of each Interest Period,
the Lenders shall notify the Servicer of the accrued and unpaid interest for
such Interest Period and the Servicer shall, on the last day of each Interest
Period, direct the Lenders’ Bank to pay collected funds set aside in respect of
accrued and unpaid interest pursuant to this Section 2.04(a) to each Lender (or
the designee of such Lender) in respect of payment of such accrued and unpaid
interest for such Interest Period.  On any Business Day on which an amount is
set aside in respect of Breakage Fees pursuant to this Section 2.04(a), the
Servicer shall direct the Lenders’ Bank to pay such funds to the Lenders in
payment of such Breakage Fees.
 
(b)           Interest Period Loan Principal Repayment.  The Servicer shall, and
if the Servicer fails to do so the Lenders may, by 10:00 a.m. (St. Paul,
Minnesota time) on the last day of each Interest Period that is not a Remittance
Date, direct the Lenders’ Bank to transfer collected funds held by the Lenders’
Bank in the Collection Account on such date, to pay the Lenders in payment (or
partial payment) of the outstanding principal amount of all Loans allocated to
such Interest Period, in an amount equal to the least of (i) the amount of such
collected funds held in the Collection Account other than funds set aside
pursuant to Section 2.04(a), (ii) the aggregate outstanding principal amount of
Loans allocated to such Interest Period, or (iii)  if no Program Termination
Event shall have occurred and be continuing, an amount equal to the excess, if
any, of the Facility Amount immediately prior to such distribution over the
lesser of (A) the Facility Limit and (B) the Borrowing Limit (after giving
effect to the Borrowing and any distributions of amounts on deposit in the
Collection Account made on such date).
 
 
28

--------------------------------------------------------------------------------

 
(c)           Remittance Date Transfers From Collection Account.  The Servicer
shall, and if the Servicer fails to do so the Collateral Agent shall, by 10:00
a.m. (St. Paul, Minnesota time) on each Remittance Date, direct the Lenders’
Bank to transfer collected funds held by the Lenders’ Bank in
 
the Collection Account which were remitted to the Collection Account during the
Collection Period with respect to such Remittance Date (“Available Funds”), in
the following amounts and priority:
 
(i)           to the Borrower, in an amount equal to such funds which were paid
by Obligors with respect to their obligation under the related Contracts to pay
any taxes (it being agreed by the Borrower that such amount shall be promptly
paid to the taxing authorities entitled thereto), together with (provided the
current Scheduled Payment has been paid in full) late fees, interest on overdue
amounts and other amounts not in respect of Scheduled Payments;
 
(ii)           to the related Qualifying Swap Counterparty under each Qualifying
Interest Rate Swap, in an amount equal to (and for the payment of) all amounts
which are due and payable by the Borrower to such Qualifying Swap Counterparty
on such Remittance Date, pursuant to the terms of the applicable Qualifying
Interest Rate Swap or this Agreement;
 
(iii)           on a prorata basis, to (w) the Backup Servicer in an amount
equal to the Standby Backup Servicer’s Fee (to the extent accrued and unpaid as
of the last day of the immediately preceding Fee Period) at any time prior to
the occurrence of a Servicer Default and the appointment of the Backup Servicer
as the Servicer hereunder and (x) the Custodian, the Custodian’s Fee (y) the
Collateral Agent, the Collateral Agent’s Fee and (z) the Lenders’ Bank, the
Lenders’ Bank Fee;
 
(iv)           at any time prior to the occurrence of a Servicer Default and the
appointment of the Backup Servicer as the Servicer hereunder, to the Servicer in
an amount equal to the Servicing Fee which is accrued and unpaid as of the last
day of the immediately preceding Fee Period and, at any time after the
occurrence of a Servicer Default and the appointment of the Backup Servicer as
the Servicer hereunder, to the Backup Servicer in an amount equal to (1) the
Active Backup Servicer’s Fees which are accrued and unpaid as of the last day of
the immediately preceding Fee Period plus (2) any Transition Costs not
previously reimbursed to the Backup Servicer plus (3) the Active Backup
Servicer’s Indemnified Amounts;
 
(v)           on a prorata basis, (x) to the Collateral Agent, any
indemnification amounts then due and payable to the Collateral Agent and (y) to
the Custodian, any indemnification amounts then due and payable to the
Custodian;
 
(vi)           [Reserved];
 
(vii)           (A) first, to the Class A Lender in an amount equal to (and for
the prorata payment of) the Fees which are due and payable to it on such
Remittance Date pursuant to the terms of the Fee Letter, including (without
duplication) interest on the Class A Loan which is accrued and unpaid as of the
last day of the immediately preceding Fee Period; and then (B) to the Class B
Lender, in
     an amount equal to (and for the prorata payment of) the Fees which are due
and payable to it on such Remittance Date pursuant to the term of the Fee
Letter, including (without duplication) interest     
             on the Class B Loan which is accrued and unpaid as of the last day
of the immediately preceding Fee Period.
 
 
29

--------------------------------------------------------------------------------

 
(viii)        to the Servicer in an amount equal to any Servicer Advances (and
amounts to be reimbursed as Servicer Advances pursuant to Section 6.19) not
previously reimbursed to the Servicer;
 
(ix)           to the Owner (if the Owner is a Permitted Transferee), so long as
no Termination Event or Event of Default has occurred and is continuing, the
amount then required to be paid by the Partnership (pursuant to its partnership
agreement) to its limited partners, provided that the aggregate amount payable
to the Owner in any twelve-month period shall not exceed the product of 8.5%
times the arithmetic average monthly Equity Investment for such period;
 
(x)           so long as no Termination Event or Event of Default has occurred
and is continuing, and prior to the Facility Maturity Date, to the holders of
the Class A Notes and Class B Notes, prorata and paripassu, all remaining
amounts to pay principal on the Notes until the principal amount of all Notes
shall have been paid in full;
 
(xi)           if an Event of Default or Termination Event has occurred and is
continuing, or if the Facility Maturity Date has occurred, then (A) to the
holders of the Class A Notes, all remaining amounts to pay principal on the
Class A Notes until the principal amount of all Class A Notes shall have been
paid in full, and (B) thereafter, to the holders of the Class B Notes until the
principal amount of all Class B Notes shall have been paid in full;
 
(xii)           (A) first, to the Class A Lender in an amount equal to the
aggregate amount of all other Obligations then due from the Borrower to the
Class A Lender or any Affected Party hereunder related to the Class A Lender for
the account of such parties as applicable; and then (B) second, to the Class B
Lender in an amount equal to the aggregate amount of all other Obligations then
due from the Borrower to the Class B Lender or any Affected Party hereunder
related to the Class B Lender for the account of such parties as applicable; and
 
(xiii)         to the order of the Borrower, any remaining amounts.
 
(d)           Subordination.  Except as otherwise provided in this Agreement or
as otherwise agreed in a writing signed by the Class A Lender and the Class B
Lender, the payment of all principal, interest or other amounts due under or in
connection with the Class B Notes (collectively, the “Junior Obligations”) is
hereby postponed and subordinated to the payment in full in cash of all
principal and interest due in respect of the Class A Notes, and, notwithstanding
anything herein to the contrary, all payments or other distributions whatsoever
in respect of any Junior Obligations owed to a holder of a Class B Note shall be
made in accordance with the priority of payments set forth in Section
2.04(c).  Without limiting the generality of the foregoing, the holders of the
Class B Notes agree that all liens and security interests which secure the
payment or performance of the Junior Obligations are hereby subordinated to any
lien or security interest now or hereafter securing the payment or performance
of any liability or other obligation owed to the holders of the Class A Notes
(regardless of the order or manner of perfection thereof or any non-perfection
thereof).
 
 
30

--------------------------------------------------------------------------------

 
(e)           Deficiency Payments.  Notwithstanding anything to the contrary
contained in this Section 2.04 or in any other provision in this Agreement, if,
on any day prior to the Collection Date, a Facility Deficiency shall have
occurred, then the Borrower shall remit to the respective Lenders,
 
no later than the close of business of such Lender on such day (or if such day
is not a Business Day, no later than the close of business of such Lender on the
next succeeding Business Day), (i) so long as no Termination Event or Event of
Default shall have occurred and be continuing, the amount required to eliminate
any Facility Deficiency or (ii) if any Termination Event or Event of Default
shall have occurred and is continuing, the entire outstanding Facility Amount,
first to the Class A Notes until paid in full, and then to the Class B Notes
until paid in full.
 
(f)           Remittance Reports.  On each Remittance Date, the Servicer shall
deliver to the Lenders an electronic file, in a form acceptable to the Lenders,
setting forth all of the information set forth on Schedule VII.
 
(g)           Instructions to the Lenders’ Bank.  All instructions and
directions given to the Lenders’ Bank by the Servicer, the Borrower or the
Lenders pursuant to this Section 2.04 shall be in writing (including
instructions and directions transmitted to the Lenders’ Bank in electronic
format), and such written instructions and directions shall be delivered with a
written certification that such instructions and directions are in compliance
with the provisions of this Section 2.04.  The Servicer and the Borrower shall
immediately transmit to the Lenders by telecopy a copy of all instructions and
directions given to the Lenders’ Bank by such party pursuant to this
Section 2.04.  The Lender shall immediately transmit to the Servicer and the
Borrower by telecopy a copy of all instructions and directions given to the
Lenders’ Bank by the Lenders, pursuant to this Section 2.04.
 
SECTION 2.05                                Reserved.
 
SECTION 2.06                                Reserved.
 
SECTION 2.07                                Payments and Computations, Etc.  c)
All amounts to be deposited or paid by the Borrower or the Servicer to any
Lender hereunder shall be paid or deposited in accordance with the terms hereof
no later than 12:00 noon (New York City time) on the day when due in lawful
money of the United States in immediately available funds to the Collection
Account or such other account as is designated by such Lender.  The Borrower
shall, to the extent permitted by law, pay to each applicable Lender interest on
all amounts not paid or deposited when due hereunder (whether owing by the
Borrower or the Servicer) at the Base Rate, plus 2%, payable on demand;
provided, however, that such interest rate shall not at any time exceed the
maximum rate permitted by applicable law.  Such interest shall be for the
account of such Lender in respect of each of the Class A Note and the Class B
Note and shall be paid in accordance with Section 2.04(c).  Any Obligation
hereunder shall not be reduced by any distribution of any portion of Collections
with respect to any Pledged Receivable if at any time such distribution is
rescinded or returned by a Lender to the Borrower or any other Person for any
reason.  All computations of interest and all computations of Breakage Fee and
other fees hereunder (including, without limitation, the Fees, the Active Backup
Servicer’s Fee, the Standby Backup Servicer’s Fee, the Custodian’s Fee and the
Servicing Fee) shall be made on the basis of a year of 360 days (or 365 or 366
days for interest calculated at the Base Rate) for the actual number of days
(including the first but excluding the last day) elapsed.
 
 
31

--------------------------------------------------------------------------------

 
(b)           Whenever any payment hereunder shall be stated to be due on a day
other than a Business Day, such payment shall be made on the next succeeding
Business Day, and such extension of time shall in such case be included in the
computation of payment of interest or any fee
 
payable hereunder, as the case may be; provided, however, that with respect to
the calculation of interest, such extension of time shall not be included in
more than one Interest Period.
 
(c)           If the Borrowing requested by the Borrower and approved by the
Lenders pursuant to Section 2.02 is not for any reason whatsoever, except as a
result of the gross negligence or willful misconduct of a Lender or an Affiliate
thereof, made or effectuated, as the case may be, on the date specified
therefor, the Borrower shall indemnify such Lender against any loss, cost or
expense incurred by such Lender related thereto (other than any such loss, cost
or expense solely due to the gross negligence or willful misconduct of such
Lender or an Affiliate thereof), including, without limitation, any loss
(including cost of funds and reasonable out-of-pocket expenses), cost or expense
incurred by reason of the liquidation or reemployment of deposits or other funds
acquired by such Lender to fund Loans or maintain Loans made by such Lender
during such Interest Period.  The applicable Lender shall provide to the
Borrower documentation setting forth the amounts of any loss, cost or expense
referred to in the previous sentence, such documentation to be conclusive absent
manifest error.
 
SECTION 2.08                                Fees.  d) The Borrower shall pay
each Lender certain fees, including the Exit Fee, (the “Fees”) in the amounts
and on the dates set forth in a fee letter (the “Fee Letter”), dated the date
hereof, among the Borrower and the Lenders.
 
(b)           All of the Fees payable pursuant to this Section 2.08 (other than
Fees payable on or prior to the Borrowing Date) shall be payable solely from
amounts available for application pursuant to, and subject to the priority of,
payment set forth in, Section 2.04.
 
SECTION 2.09                                Increased Costs; Capital
Adequacy.  e) If, due to either (i) the introduction of or any change
(including, without limitation, any change by way of imposition or increase of
reserve requirements) in or in the interpretation of any law or regulation
(including, without limitation, any law or regulation resulting in any interest
payments paid to any Lender under this Agreement being subject to United States
withholding tax) or (ii) the compliance with any guideline or request from any
central bank or other governmental authority (whether or not having the force of
law), there shall be any increase in the cost to any Lender or any Affiliate,
successor or assign or participant thereof (each of which shall be an “Affected
Party”) of agreeing to make or making, funding or maintaining any Loan (or any
reduction of the amount of any payment (whether of principal, interest, fee,
compensation or otherwise) to any Affected Party hereunder), as the case may be,
the Borrower shall, from time to time, within ten days after written demand
complying with Section 2.09(c) by such Lender, on behalf of such Affected Party,
pay to such Lender, on behalf of such Affected Party, additional amounts
sufficient to compensate such Affected Party for such increased costs or reduced
payments.
 
 
32

--------------------------------------------------------------------------------

 
(b)           If either (i) the introduction of or any change in or in the
interpretation of any law, guideline, rule or regulation, directive, request or
accounting principle or (ii) the compliance by any Affected Party with any law,
guideline, rule, regulation, directive, request or accounting principle from any
central bank, other governmental authority, agency or accounting authority
(whether or not having the force of law), including, without limitation,
compliance by an Affected Party with any request or directive regarding capital
adequacy, has or would have the effect of reducing the rate of return on the
capital of any Affected Party, as a consequence of its obligations hereunder or
any related document or arising in connection herewith or therewith to a level
below that which any such Affected Party could have achieved but for such
introduction, change or compliance (taking into consideration the policies of
such Affected Party with respect to capital adequacy), by an amount deemed by
such Affected Party to be material, then, from time to time, after demand by
such Affected Party (which demand shall be accompanied by a statement setting
forth the basis of such demand), each Lender shall be paid, on behalf of such
Affected Party (from Collections with respect to Pledged Receivables pursuant
to, and subject to the priority of payment set forth in, Section 2.04), such
additional amounts as will compensate such Affected Party for such reduction.
 
(c)           In determining any amount provided for in this Section 2.09, the
Affected Party may use any reasonable averaging and attribution methods.  Each
Lender, on behalf of any Affected Party making a claim under this Section 2.09,
shall submit to the Borrower a certificate setting forth in reasonable detail
the basis for and the computations of such additional or increased costs, which
certificate shall be conclusive absent demonstrable error.
 
(d)           If, as a result of any event or circumstance similar to those
described in Section 2.09(a) or 2.09(b), any Affected Party (that is a Lender)
is required to compensate a bank or other financial institution (including,
without limitation, any Affiliate of Morgan Stanley) providing liquidity
support, credit enhancement or other similar support to such Affected Party in
connection with this Agreement, then, upon demand by such Affected Party, the
Borrower shall pay, in accordance with Section 2.04, to such Affected Party such
additional amount or amounts as may be necessary to reimburse such Affected
Party for any amounts paid by it, and shall notify each Qualified Swap
Counterparty of such payment.
 
SECTION 2.10                                Collateral Assignment of
Agreements.  The Borrower hereby collaterally assigns to the Collateral Agent
(and its successors and assigns) for the benefit of the Secured Parties, all of
the Borrower’s right and title to and interest in, to and under (but not any
obligations under) the Purchase and Sale Agreement, each Qualifying Interest
Rate Swap, the Contract related to each Pledged Receivable, all other
agreements, documents and instruments evidencing, securing or guarantying any
Pledged Receivable and all other agreements, documents and instruments related
to any of the foregoing (the “Assigned Documents”).  Without limiting any
obligation of the Servicer hereunder, the Borrower confirms and agrees that the
Collateral Agent (or any designee thereof, including, without limitation, the
Servicer), following an Event of Default or a Program Termination Event, shall
have the right to enforce the Borrower’s rights and remedies under each Assigned
Document, but without any obligation on the part of the Collateral Agent or any
of its Affiliates to perform any of the obligations of the Borrower under any
such Assigned Document.  In addition, each of the Servicer and the Borrower
confirms and agrees that the Servicer and the Borrower will, upon receipt of
notice or discovery thereof, promptly send to the Collateral Agent a notice of
(i) any breach of any representation, warranty, agreement or covenant under any
such Assigned Document or (ii) any event or occurrence that, upon notice, or
upon the passage of time or both, would constitute such a breach, in each case,
immediately upon learning thereof.  The parties hereto agree that such
assignment to the Collateral Agent shall terminate upon the Collection Date.
 
 
33

--------------------------------------------------------------------------------

 
SECTION 2.11                                Grant of a Security Interest.  To
secure the prompt and complete payment when due of the Obligations and the
performance by the Borrower of all of the covenants and obligations to be
performed by it pursuant to this Agreement, the Borrower hereby (i) collaterally
assigns and pledges to the Collateral Agent (and its successors and assigns),
for the benefit of the Secured Parties, and (ii) grants a security interest to
the Collateral Agent (and its successors and assigns), for the benefit of the
Secured Parties, in all property of the Borrower, whether tangible or intangible
and whether now owned or existing or hereafter arising or acquired and
wheresoever located (collectively, the “Pledged Assets”), including, without
limitation, all of the Borrower’s right, title and interest in, to and under:
 
(a)           all Receivables purchased by, or otherwise transferred or pledged
to (pursuant to the terms of the Purchase and Sale Agreement) the Borrower under
the Purchase and Sale Agreement from time to time (such Receivables, the
“Pledged Receivables”, all Other Conveyed Property related to the Pledged
Receivables purchased by (or otherwise transferred or pledged pursuant to the
terms of the Purchase and Sale Agreement) to the Borrower under the Purchase and
Sale Agreement, all Related Security related to the Pledged Receivables, all
interest of the Borrower in all Obligor Collateral related to the Pledged
Receivables (together with all security interests in and Insurance Proceeds
related to such Obligor Collateral and all proceeds from the disposition of such
Obligor Collateral, whether by sale to the related Obligors or otherwise), all
Collections and other monies due and to become due under the Contracts related
to the Pledged Receivables received on or after the date such Pledged
Receivables were purchased by (or purportedly purchased by) the Borrower under
the Purchase and Sale Agreement;
 
(b)           the Assigned Documents, including, in each case, without
limitation, all monies due and to become due to the Borrower under or in
connection therewith;
 
(c)           the Collection Account, the Lockbox, the Lockbox Account, and all
other bank and similar accounts relating to Collections with respect to Pledged
Receivables (whether now existing or hereafter established) and all funds held
therein, and all investments in and all income from the investment of funds in
the Collection Account, the Lockbox Account, and such other accounts;
 
(d)           the Records relating to any Pledged Receivables;
 
(e)           all UCC financing statements filed by the Borrower against the
Originator under or in connection with the Purchase and Sale Agreement;
 
(f)           [Reserved];
 
 
34

--------------------------------------------------------------------------------

 
(g)           each Qualifying Interest Rate Swap, any other interest rate
protection agreement entered into with respect to the transactions contemplated
under the RLSA and, in each case, all payments thereunder;
 
(h)           all Liquidation Proceeds relating to any Pledged Receivables; and
 
(i)           all proceeds of the foregoing property described in clauses (a)
through (g) above, including interest, dividends, cash, instruments and other
property from time to time received, receivable or otherwise distributed in
respect of or in exchange for or on account of the sale or other disposition of
any or all of the then existing Pledged Receivables.
 
The Borrower hereby authorizes the Collateral Agent to file financing statements
describing as the collateral covered thereby as "all of the debtor's personal
property or assets" or words to that effect, notwithstanding that such wording
may be broader in scope than the collateral described in this Agreement.
 
               SECTION 2.12                                Evidence of
Debt.  Each Lender shall maintain an account or accounts evidencing the
indebtedness of the Borrower to such Lender resulting from the related Loan (and
related Class A Note and Class B Note) owing to such Lender from time to time,
including the amounts of principal and interest payable and paid to such Lender
from time to time hereunder.  The entries made in such account(s) of such Lender
shall be conclusive and binding for all purposes, absent manifest error.
 
SECTION 2.13                                Release of Pledged Receivables.  f)
Subject to Section 2.15 hereof, upon the repayment of the Loans and all other
amounts payable to each Lender under this Agreement and any other Transaction
Document, the security interest of the Collateral Agent in each Pledged
Receivable and the related Other Conveyed Property and Related Security shall be
released and the Borrower hereby authorized to file, on behalf of the Collateral
Agent, UCC termination statements in respect thereof.
 
(b)           The Borrower shall notify the Collateral Agent of any Release
Price to be paid pursuant to this Section 2.13 on the Business Day on which such
Release Price shall be paid specifying the Pledged Receivables to be released
and the Release Price.
 
(c)           Promptly after the Collection Date has occurred, the Collateral
Agent shall re-assign and transfer to the Borrower, for no consideration but at
the sole expense of the Borrower, their respective remaining interests in the
Pledged Assets, free and clear of any Adverse Claim resulting solely from an act
by the Collateral Agent but without any other representation or warranty,
express or implied, by or recourse against the Collateral Agent.
 
SECTION 2.14                                Treatment of Amounts Paid by the
Borrower.  Amounts paid by the Borrower pursuant to Section 2.13 on account of
Pledged Receivables shall be treated as payments on Pledged Receivables
hereunder.
 
 
35

--------------------------------------------------------------------------------

 
SECTION 2.15                                Prepayment; Certain Indemnification
Rights; Termination.  g) The Borrower may prepay, in whole or in part, the
outstanding principal amount of any Class A Notes and/or Class B Notes.  Any
amounts so prepaid shall be applied to repay the outstanding principal amount of
Loans allocated to an Interest Period or Interest Periods selected by the
related Lender.  If the Borrower intends to make an optional prepayment pursuant
to this Section 2.15(a), the Borrower shall give five (5) Business Days' prior
written notice thereof to the Lenders, specifying the intended Prepayment Date,
the intended Prepayment Amount, a calculation of any applicable Breakage Fee and
any other breakage costs in connection with a Qualified Interest Rate Swap (such
cost, an “Other Swap Breakage Cost”).  Any such optional prepayment shall be
accompanied by all interest accrued with respect thereto and the Breakage Fee
and Other Swap Breakage Cost with respect to the applicable Prepayment Amount
and Prepayment Date.  If such notice is given, the principal amount specified in
such notice (together with all interest accrued with respect thereto and the
Breakage Fee and Other Swap Breakage Cost related thereto) shall be due and
payable on the Prepayment Date specified therein.  Notwithstanding the
foregoing, any payment by the Borrower required pursuant to Section 2.04(e) or
(f) or, in connection with the occurrence of an Event of Default, pursuant to
Section 7.01 hereof shall not be considered an optional prepayment and no
Breakage Fee or Other Swap Breakage Cost shall be required to be paid in respect
thereof.
 
(b)           Without limiting any other provision hereof, the Borrower agrees
to indemnify each Lender, the Qualifying Swap Counterparty and any Affiliate
thereof and to hold each such Person harmless from any cost, loss or expense
which it may sustain or incur as a consequence of (i) the Borrower making any
optional prepayment pursuant to Section 2.15(a) hereof, (ii) any default by the
Borrower in making any optional prepayment pursuant to Section 2.15(a) hereof
after notice of such prepayment has been given, (iii) any failure by the
Borrower to take a Loan hereunder after notice of such Loan has been given
pursuant to this Agreement, (iv) any acceleration of the maturity of any Loans
by any Lender in accordance with the terms of this Agreement, including, but not
limited to, any Breakage Fees, any cost, loss or expense arising related to the
termination (in whole or in part) or amendment of any Qualifying Interest Rate
Swap and from interest or fees payable by such Lender to lenders of funds
obtained by it in order to advance or maintain the Loans
hereunder.  Indemnification pursuant to this Section shall survive the
termination of this Agreement and shall include reasonable fees and expenses of
counsel and expenses of litigation.
 
(c)           Notwithstanding any other provision hereof, the Borrower shall not
terminate or amend this Agreement or any other Transaction Document or reduce
the Borrowing Limit prior to the Facility Maturity Date without the Lenders’
prior written consent, which consent may be withheld in each Lender’s sole
discretion.
 
(d)           At any time prior to the occurrence of a Termination Event or an
Event of Default, the Borrower shall have the right to deliver written notice,
which notice shall be sent to the  Lenders and the holders of the Class B Notes
(the “Class B Buyout Notice”) designating a purchaser for (without recourse,
warranty or representation (other than the holders of such Class B Notes own
such Class B Notes free and clear of any liens created or granted by the holders
of such Class B Notes)) the entire (but not less than the entire) outstanding
principal amount of Class B Notes (and all associated rights, titles, claims and
privileges associated therewith, including rights under this Agreement) for an
amount (the “Class B Buyout Price”) equal to the outstanding principal amount
of, and accrued but unpaid interest on, the Class B Notes (including any
make-whole premium payable) and all other amounts then payable to the holder(s)
of the Class B Notes under this Agreement.  The purchase of the Class B Notes
pursuant to this Section shall close no later than the date specified in such
Class B Buyout Notice, which date shall be subject to the prior written approval
of the holder of the Class B Notes.  The Class B Buyout Price shall be remitted
by wire transfer in immediately available federal funds to the holder(s) of the
Class B Notes to account(s) specified by such holder(s).  Interest shall be
calculated to but excluding the Business Day on which such purchase shall occur
if the Class B Buyout Price is wired to the holder(s) of the Class B Notes prior
to 1:00 pm New York time and interest shall be calculated to and including such
Business Day if the Class B Notes Buyout Price is wired to the holder(s) of the
Class B Notes later than 1:00 pm New York time.
 
 
36

--------------------------------------------------------------------------------

 
SECTION 2.16                                Increase of Borrowing Limit.  The
Borrower may, upon 30 days’ prior written notice to the Lenders (with a
simultaneous copy to the Initial Qualifying Swap Counterparty), request that the
Borrowing Limit be increased, which request may be granted in the sole
discretion, and with the written consent, of the Lenders, it being agreed that
the Borrower shall pay to each Lender the fee related to such increase that is
required pursuant to the terms of the Fee Letter and any other costs, fees and
expenses pursuant to Section 9.07.
 
ARTICLE III

 
CONDITIONS OF LOANS
 
SECTION 3.01                                Conditions Precedent to
Borrowing.  The Borrowing hereunder is subject to the conditions precedent that:
 
(a)           the Arrangement Fee (as such term is defined in the Fee Letter)
shall have been paid in full and all other acts and conditions (including,
without limitation, the obtaining of any necessary regulatory approvals and the
making of any required filings, recordings or registrations) required to be done
and performed and to have happened prior to the execution, delivery and
performance of this Agreement and all related documents and to constitute the
same legal, valid and binding obligations, enforceable in accordance with their
respective terms, shall have been done and performed and shall have happened in
due and strict compliance with all applicable laws; and
 
(b)           each Lender shall have received on or before the date of the
Borrowing the items listed in Schedule I hereto, each in form and substance
satisfactory to such Lender.
 
SECTION 3.02                                Conditions Precedent to All
Borrowings.  The Borrowing by the Borrower from the Lenders shall be subject to
the further conditions precedent that:
 
(a)           Reserved;
 
(b)           After giving effect to the Borrowing requested by the Borrower the
following statements shall be true (and the Borrower shall be deemed to have
certified that):
 
(i)           the Facility Amount will not exceed the Borrowing Limit; and
 
(ii)           the Facility Amount will not exceed the Facility Limit.
 
 
37

--------------------------------------------------------------------------------

 
(c)           On the Borrowing Date, the following statements shall be true and
correct, and the Borrower by accepting any amount of the Borrowing shall be
deemed to have represented that:
 
(i)           the representations and warranties contained in Section 4.01 are
true and correct in all material respects, before and after giving effect to the
Borrowing to take place on the Borrowing Date and to the application of proceeds
therefrom, on and as of such day as though made on and as of such date;
 
(ii)           no event has occurred and is continuing, or would result from the
Borrowing, which constitutes a Program Termination Event hereunder or an event
that but for notice or lapse of time or both would constitute a Program
Termination Event;
 
(iii)           no event has occurred and is continuing, or would result from
the Borrowing, which constitutes a Termination Event hereunder or an event that
but for notice or lapse of time or both would constitute a Termination Event;
 
(iv)           Reserved;
 
(v)           1.2.the requirements set forth in Section 2.01(a) hereof shall
have been complied with;
 
(vi)           3.(a) the Borrower has delivered to each Lender a copy of the
applicable Notice of Borrowing and the related Notice of Pledge (together with
the attached Receivables Schedule) pursuant to Section 2.02, each appropriately
completed and executed by the Borrower, (b) the Borrower has delivered or caused
to have been delivered to the Custodian the Notice of Pledge with respect to the
Receivables being Pledged hereunder three (3) Business Days prior to the
Borrowing Date, and (c) the Contract related to each Receivable being Pledged
hereunder on the Borrowing Date has been duly assigned by the Originator to the
Borrower and duly assigned by the Borrower to the Collateral Agent;
 
(vii)           all terms and conditions of the Purchase and Sale Agreement
required to be satisfied in connection with the assignment of each Receivable
being Pledged hereunder on the Borrowing Date (and the Other Conveyed Property
and Related Security related thereto), including, without limitation, the
perfection of the Borrower’s interests therein (other than with respect to
Equipment which has an Amortized Equipment Cost of less than $25,000 and is
leased under Dollar Purchase Option Contracts or $50,000 and is leased under FMV
Contracts), shall have been satisfied in full, and all filings (including,
without limitation, UCC filings) required to be made by any Person and all
actions required to be taken or performed by any Person in any jurisdiction to
give the Collateral Agent a first priority perfected security interest in such
Receivables, Related Security and the Other Conveyed Property related thereto
and the proceeds thereof shall have been made, taken or performed;
 
 
38

--------------------------------------------------------------------------------

 
(viii)                     (A)                      the initial Servicer shall
have taken or caused to be taken all steps necessary under all applicable law
(including the filing of an Obligor Financing Statement) in order to cause a
valid, subsisting and enforceable perfected, first priority security interest to
exist in Originator’s favor in the Obligor Collateral securing each Receivable
being Pledged hereunder on the Borrowing Date (other than with respect to
Equipment which has an Amortized Equipment Cost of less than $25,000 and is
leased under Dollar Purchase Option Contracts or $50,000 and is leased under FMV
Contracts), (B) the Originator shall have assigned the perfected, first priority
security interest in the Obligor Collateral to the Borrower pursuant to the
Purchase and Sale Agreement and (C) the Borrower shall have assigned the
perfected, first priority security interest in the Obligor Collateral (and the
proceeds thereof) referred to in clause (A) above to the Collateral Agent,
pursuant to Section 2.11 hereof;
 
(ix)           [Reserved]; and
 
(x)           the Borrower shall have taken all steps necessary under all
applicable law in order to cause to exist in favor of the Collateral Agent a
valid, subsisting and enforceable first priority perfected security interest in
the Borrower’s interest in the Obligor Collateral related to each Receivable
being Pledged hereunder on the Borrowing Date (other than with respect to
Equipment which has an Amortized Equipment Cost of less than $25,000 and is
leased under Dollar Purchase Option Contracts or $50,000 and is leased under FMV
Contracts);
 
(d)           No law or regulation shall prohibit, and no order, judgment or
decree of any Government Entity shall prohibit or enjoin, the making of such
Loans by any Lender in accordance with the provisions hereof; and
 
(e)           The Lenders shall have received and found to be satisfactory with
respect to Pledged Receivables being Pledged in connection with the Borrowing,
which have been previously pledged to any lender by the Originator, the Borrower
or any Affiliate thereof under any other financing facility, evidence of the
release of any liens granted in connection with such financing with respect to
any such Pledged Receivables.
 
(f)           Unless a credit agreement and/or security agreement, including but
not limited to any such agreement with National City Bank, as agent, related to
Receivables being Pledged by the Borrower in connection with the Borrowing,
shall have provided for an automatic release of the Agent’s or Collateral
Agent’s, as applicable, lien and security interest in such Receivables granted
thereunder, the applicable agent or lender shall have executed and delivered to
the Borrower and the Collateral Agent a partial release letter and the Borrower
shall have duly filed with the appropriate filing office a UCC-3 partial release
evidencing the release contained in such release letter, in each case in a form
satisfactory to the Collateral Agent.
 
SECTION 3.03                                Advances Do Not Constitute a
Waiver.  No advance of a Loan by any Lender hereunder shall constitute a waiver
of any condition to such Lender’s obligation to make such an advance unless such
waiver is in writing and executed by such Lender.
 
 
39

--------------------------------------------------------------------------------

 
 
ARTICLE IV

 
REPRESENTATIONS AND WARRANTIES
 
SECTION 4.01                                Representations and Warranties of
the Borrower.  The Borrower hereby represents and warrants, as of the date
hereof, on the Borrowing Date and on the first day of each Rollover Interest
Period, as follows:
 
(a)           Each Receivable designated as an Eligible Receivable on any
Facility Limit Certificate or Monthly Remittance Report is an Eligible
Receivable.  Each Receivable included as an Eligible Receivable in any
calculation of the Facility Limit or the Eligible Receivables Balance is an
Eligible Receivable.
 
(b)           The Borrower is a limited liability company duly organized,
validly existing and in good standing under the laws of the jurisdiction of its
formation and has the power and all licenses necessary to own its assets and to
transact the business in which it is engaged and is duly qualified and in good
standing under the laws of each jurisdiction where the transaction of such
business or its ownership of the Pledged Receivables requires such
qualification.
 
(c)           The Borrower has the power, authority and legal right to make,
deliver and perform this Agreement and each of the Transaction Documents to
which it is a party and all of the transactions contemplated hereby and thereby,
and has taken all necessary action to authorize the execution, delivery and
performance of this Agreement and each of the Transaction Documents to which it
is a party, and to grant to the Collateral Agent a first priority perfected
security interest in the Pledged Assets on the terms and conditions of this
Agreement.  This Agreement and each of the Transaction Documents to which the
Borrower is a party constitutes the legal, valid and binding obligation of the
Borrower, enforceable against it in accordance with their respective terms,
except as the enforceability hereof and thereof may be limited by bankruptcy,
insolvency, moratorium, reorganization and other similar laws of general
application affecting creditors’ rights generally and by general principles of
equity (whether such enforceability is considered in a proceeding in equity or
at law).  No consent of any other party and no consent, license, approval or
authorization of, or registration or declaration with, any Government Entity,
bureau or agency is required in connection with the execution, delivery or
performance by the Borrower of this Agreement or any Transaction Document to
which it is a party or the validity or enforceability of this Agreement or any
such Transaction Document or the Pledged Receivables, other than such as have
been met or obtained.
 
(d)           The execution, delivery and performance of this Agreement and all
other agreements and instruments executed and delivered or to be executed and
delivered pursuant hereto or thereto in connection with the Pledge of the
Pledged Assets will not (i) create any Adverse Claim on the Pledged Assets or
(ii) violate any provision of any existing law or regulation or any order or
decree of any court, regulatory body or administrative agency or the certificate
of formation or limited liability company agreement of the Borrower or any
contract or other agreement to which or the Borrower is a party or by which the
Borrower or any property or assets of the Borrower may be bound.
 
 
40

--------------------------------------------------------------------------------

 
(e)           No litigation or administrative proceeding of or before any court,
tribunal or governmental body is presently pending or, to the knowledge of the
Borrower, threatened against the Borrower or any properties of Borrower or with
respect to this Agreement, which, if adversely determined, could have a Material
Adverse Effect.
 
(f)           In selecting the Receivables to be Pledged pursuant to this
Agreement, no selection procedures were employed which are intended to be
adverse to the interests of any Lender.
 
(g)           The grant of the security interest in the Pledged Assets by the
Borrower to the Collateral Agent pursuant to this Agreement, is in the ordinary
course of business for the Borrower and is not subject to the bulk transfer or
any similar statutory provisions in effect in any applicable jurisdiction.  No
such Pledged Assets have been sold, transferred, assigned or pledged by the
Borrower to any Person, other than the Pledge of such Assets to the Collateral
Agent pursuant to the terms of this Agreement.
 
(h)           The Borrower has no Debt or other indebtedness which, in the
aggregate, exceeds $10,000, other than Debt incurred under the terms of the
Transaction Documents.
 
(i)           The Borrower has been formed solely for the purpose of engaging in
the transactions contemplated by this Agreement and the other Transaction
Documents.
 
(j)           No injunction, writ, restraining order or other order of any
nature adversely affects the Borrower’s performance of its obligations under
this Agreement or any Transaction Document to which the Borrower is a party.
 
(k)           The Borrower has filed (on a consolidated basis or otherwise) on a
timely basis all tax returns (including, without limitation, all foreign,
federal, state, local and other tax returns) required to be filed, is not liable
for taxes payable by any other Person and has paid or made adequate provisions
for the payment of all taxes, assessments and other governmental charges due
from the Borrower except for those taxes being contested in good faith by
appropriate proceedings and in respect of which no penalty may be assessed from
such contest and it has established proper reserves on its books.  No tax lien
or similar adverse claim has been filed, and no claim is being asserted, with
respect to any such tax, assessment or other governmental charge.  Any taxes,
fees and other governmental charges payable by the Borrower, as applicable, in
connection with the execution and delivery of this Agreement and the other
Transaction Documents and the transactions contemplated hereby or thereby have
been paid or shall have been paid if and when due.
 
(l)           The chief executive office of the Borrower (and the location of
the Borrower’s records regarding the Pledged Receivables (other than those
delivered to the Custodian)) is located at 1818 Market Street, 9th Floor,
Philadelphia, PA 19103.
 
(m)           The Borrower’s legal name is as set forth in this Agreement; other
than as disclosed on Schedule II hereto (as such schedule may be updated from
time to by the Lenders upon receipt of a notice delivered to the Lenders
pursuant to Section 6.18), the Borrower has not changed its name since its
formation; the Borrower does not have tradenames, fictitious names, assumed
names or “doing business as” names other than as disclosed on Schedule II hereto
(as such schedule may be updated from time to by the Lenders upon receipt of a
notice delivered to the Lenders pursuant to Section 6.18).
 
 
41

--------------------------------------------------------------------------------

 
(n)           The Borrower is solvent and will not become insolvent after giving
effect to the transactions contemplated hereby; the Borrower is paying its debts
as they become due; and the Borrower, after giving effect to the transactions
contemplated hereby, will have adequate capital to conduct its business.
 
(o)           The Borrower has no subsidiaries.
 
(p)           The Borrower has given fair consideration and reasonably
equivalent value in exchange for the sale of the Pledged Receivables by the
Originator under the Purchase and Sale Agreement.
 
(q)           No Monthly Remittance Report or Facility Limit Certificate (each
if prepared by the Borrower or to the extent that information contained therein
is supplied by the Borrower), information, exhibit, financial statement,
document, book, record or report furnished or to be furnished by the Borrower to
the Lenders in connection with this Agreement is or will be inaccurate in any
material respect as of the date it is or shall be dated or (except as otherwise
disclosed in writing to the Lenders, as the case may be, at such time) as of the
date so furnished, and no such document contains or will contain any material
misstatement of fact or omits or shall omit to state a material fact or any fact
necessary to make the statements contained therein not misleading.
 
(r)           No proceeds of the Loans will be used by the Borrower to acquire
any security in any transaction, which is subject to Section 13 or 14 of the
Securities Exchange Act of 1934, as amended.
 
(s)           There are no agreements in effect adversely affecting the rights
of the Borrower to make, or cause to be made, the grant of the security interest
in the Pledged Assets contemplated by Section 2.11.
 
(t)           The Borrower is not an “investment company” or an “affiliated
person” of or “promoter” or “principal underwriter” for an “investment company”
as such terms are defined in the Investment Company Act of 1940, as amended, nor
is the Borrower otherwise subject to regulation thereunder.
 
(u)           No Event of Default or Unmatured Event of Default has occurred and
is continuing.
 
(v)           Reserved.
 
(w)           The Borrower is in compliance with ERISA in all material respects.
No steps have been taken to terminate any Borrower Pension Plan which could
result in material liability, and no contribution failure has occurred with
respect to any Borrower Pension Plan sufficient to give rise to a lien under
section 302(f) of ERISA.  No condition exists or event or transaction has
occurred with respect to any Borrower Pension Plan which could result in the
Borrower or any ERISA Affiliate of Borrower incurring any material liability,
fine or penalty.
 
 
42

--------------------------------------------------------------------------------

 
(x)           There is not now, nor will there be at any time in the future, any
agreement or understanding between the Servicer and the Borrower (other than as
expressly set forth herein), providing for the allocation or sharing of
obligations to make payments or otherwise in respect of any taxes, fees,
assessments or other governmental charges.
 
(y)           Notwithstanding anything to the contrary in the Warehouse
Facility, no Pledged Receivable will constitute (for purposes of the Warehouse
Facility) either an “Eligible Pool A Receivable” or an “Eligible Pool B
Receivable”, in each case as defined under the Warehouse Facility.
 
SECTION 4.02                                Representations and Warranties of
the Servicer.  The Servicer (so long as the Servicer is not the Backup Servicer
as successor Servicer) hereby represents and warrants, as of the date hereof, on
the Borrowing Date, on each Remittance Date and on the first day of each
Rollover Interest Period, as follows:
 
(a)           Each Receivable designated as an Eligible Receivable on any
Facility Limit Certificate or Monthly Remittance Report is an Eligible
Receivable.  Each Receivable included as an Eligible Receivable in any
calculation of the Facility Limit or the Eligible Receivables Balance is an
Eligible Receivable.
 
(b)           The Servicer is a corporation duly organized, validly existing and
in good standing under the laws of the jurisdiction of its incorporation and has
the power and all licenses necessary to own its assets and to transact the
business in which it is engaged (which includes servicing Receivables on behalf
of third parties and itself) and is duly qualified and in good standing under
the laws of each jurisdiction where its servicing of the Pledged Receivables
requires such qualification.
 
(c)           The Servicer has the power, authority and legal right to make,
deliver and perform this Agreement and each of the Transaction Documents to
which it is a party and all of the transactions contemplated hereby and thereby,
and has taken all necessary action to authorize the execution, delivery and
performance of this Agreement and each of the Transaction Documents to which it
is a party.  This Agreement and each of the Transaction Documents to which the
Servicer is a party constitutes the legal, valid and binding obligation of the
Servicer, enforceable against it in accordance with their respective terms,
except as the enforceability hereof and thereof may be limited by bankruptcy,
insolvency, moratorium, reorganization and other similar laws of general
application affecting creditors’ rights generally and by general principles of
equity (whether such enforceability is considered in a proceeding in equity or
at law).  No consent of any other party and no consent, license, approval or
authorization of, or registration or declaration with, any Government Entity is
required in connection with the execution, delivery or performance by the
Servicer of this Agreement or any Transaction Document to which it is a party or
the validity or enforceability of this Agreement or any such Transaction
Document, other than such as have been met or obtained.
 
(d)           The execution, delivery and performance of this Agreement by the
Servicer and all other agreements and instruments executed and delivered or to
be executed and delivered by the Servicer pursuant hereto or thereto in
connection with the Pledge of the Pledged Assets will not (i) create any Adverse
Claim on the Pledged Assets or (ii) violate any provision of any existing law or
regulation or any order or decree of any court, regulatory body or
administrative agency or the certificate of incorporation or bylaws of the
Servicer or any material contract or other agreement to which the Servicer is a
party or by which the Servicer or any of its property or assets may be bound.
 
 
43

--------------------------------------------------------------------------------

 
(e)           No litigation or administrative proceeding of or before any court,
tribunal or governmental body is presently pending or, to the knowledge of the
Servicer, threatened against the Servicer or any properties of the Servicer or
with respect to this Agreement, which, if adversely determined, could have a
Material Adverse Effect.
 
(f)           No injunction, writ, restraining order or other order of any
nature adversely affects the Servicer’s performance of its obligations under
this Agreement or any Transaction Document to which the Servicer is a party.
 
(g)           The Servicer has filed (on a consolidated basis or otherwise) on a
timely basis all material tax returns (including, without limitation, all
foreign, federal, state and local income tax returns) required to be filed, is
not liable for taxes payable by any other Person (other than any Person within
the Servicer’s consolidated group or similar group) and has paid or made
adequate provisions for the payment of all material taxes, assessments and other
governmental charges due from the Servicer except for those taxes being
contested in good faith by appropriate proceedings and in respect of which it
has established proper reserves on its books.  No tax lien or similar adverse
claim has been filed, and no claim is being asserted, with respect to any such
tax, assessment or other governmental charge.  Any taxes, fees and other
governmental charges payable by the Servicer in connection with the execution
and delivery of this Agreement and the other Transaction Documents to which it
is a party and the transactions contemplated hereby or thereby have been paid or
shall have been paid if and when due.
 
(h)           The chief executive office of the Servicer (and the location of
the Servicer’s records regarding the Pledged Receivables (other than those
delivered to the Custodian)) is located at 1818 Market Street, 9th Floor,
Philadelphia, PA 19103.
 
(i)           The Servicer’s legal name is as set forth in this Agreement; other
than as disclosed on Schedule II hereto (as such schedule may be updated from
time to by the Lenders upon receipt of a notice delivered to the Lenders
pursuant to Section 6.18), the Servicer has not changed its name since its
formation; the Servicer does not have tradenames, fictitious names, assumed
names or “doing business as” names other than as disclosed on Schedule II hereto
(as such schedule may be updated from time to by the Lenders upon receipt of a
notice delivered to the Lenders pursuant to Section 6.18).
 
(j)           The Servicer is solvent and will not become insolvent after giving
effect to the transactions contemplated hereby; the Servicer is paying its debts
as they become due; and the Servicer, after giving effect to the transactions
contemplated hereby, will have adequate capital to conduct its business.
 
(k)           As of the date hereof and as of the date of delivery of any
Monthly Remittance Report or Facility Limit Certificate, no Monthly Remittance
Report or Facility Limit Certificate (each if prepared by the Servicer or to the
extent that information contained therein is supplied by the Servicer),
information, exhibit, financial statement, document, book, record or report
furnished or to be furnished by the Servicer to the Lenders in connection with
this Agreement is or will be inaccurate in any material respect, and no such
document contains or will contain any material misstatement of fact or omits or
shall omit to state a material fact or any fact necessary to make the statements
contained therein not misleading.
 
 
44

--------------------------------------------------------------------------------

 
(l)           The Servicer is not an “investment company” or an “affiliated
person” of or “promoter” or “principal underwriter” for an “investment company”
as such terms are defined in the Investment Company Act of 1940, as amended, nor
is the Servicer otherwise subject to regulation thereunder.
 
(m)           No Event of Default or Unmatured Event of Default has occurred and
is continuing.
 
(n)           Each of the Pledged Receivables was underwritten and is being
serviced in conformance with Originator’s and the Servicer’s standard
underwriting, credit, collection, operating and reporting procedures and systems
(including, without limitation, the Credit and Collection Policy).
 
(o)           Any Computer Tape or Listing made available by the Servicer to the
Lenders was complete and accurate in all material respects as of the date on
which such Computer Tape or Listing was made available.
 
(p)           The Servicer is in compliance with ERISA in all material respects.
No steps have been taken to terminate any Servicer Pension Plan which could
result in material liability, and no contribution failure has occurred with
respect to any Servicer Pension Plan sufficient to give rise to a lien under
section 302(f) of ERISA.  No condition exists or event or transaction has
occurred with respect to any Servicer Pension Plan which could result in the
Servicer or any ERISA Affiliate of Servicer incurring any material liability,
fine or penalty.
 
(q)           There is not now, nor will there be at any time in the future, any
agreement or understanding between the Servicer and the Borrower (other than as
expressly set forth herein), providing for the allocation or sharing of
obligations to make payments or otherwise in respect of any taxes, fees,
assessments or other governmental charges.
 
(r)           Notwithstanding anything to the contrary in the Warehouse
Facility, no Pledged Receivable will constitute (for purposes of the Warehouse
Facility) either an “Eligible Pool A Receivable” or an “Eligible Pool B
Receivable”, in each case as defined under the Warehouse Facility.
 
SECTION 4.03                                Resale of Receivables Upon Breach of
Covenant or Representation and Warranty by Borrower.  The Borrower or the
Servicer, as the case may be, shall inform the other parties to this Agreement
and the Qualifying Swap Counterparty promptly, in writing, upon the discovery of
any breach of the representations, warranties and/or covenants contained in
Section 4.01, Section 4.02 or Section 5.01; provided, however, that the failure
to provide any such notice shall not diminish, in any manner whatsoever, any
obligation of the Borrower under this Section 4.03 to sell any Pledged
Receivable.  Upon the discovery by or notice to the Borrower of any such breach
that also constitutes a LEAF Purchase Event under and as defined in the Purchase
and Sale Agreement, the Borrower
 
 
45

--------------------------------------------------------------------------------

 
 shall have an obligation to, and the Borrower shall, resell to the Originator
pursuant to the Purchase and Sale Agreement (and the Collateral Agent may
enforce such obligation of the Borrower to sell) any Pledged Receivable
adversely affected by any such breach.  The Servicer shall notify the Collateral
Agent promptly, in writing, of any failure by the Borrower to so resell any such
Pledged Receivable.  In connection with the resale of such Pledged Receivable,
the Borrower shall remit funds in an amount equal to the Release Price for such
Pledged Receivable to the Collection Account on the date of such resale and the
Collateral Agent, in consideration for payment (and automatically upon deposit
in the Collection Account), of the Release Price shall be deemed to have
released its security interest in such Pledged Receivables. It is understood and
agreed that the obligation of the Borrower to resell to the Originator, and the
obligation of the Originator to purchase, any Receivables which are adversely
affected by a LEAF Purchase Event is not intended to, and shall not, constitute
a guaranty of the collectibility or payment of any Receivable which is not
collected, not paid or uncollectible on account of the insolvency, bankruptcy,
or financial inability to pay of the related Obligor.
 
SECTION 4.04                                Representations and Warranties of
the Lenders.  Each Lender hereby represents and warrants, on the Borrowing Date
and on the first day of each Rollover Interest Period, that it is a “qualified
purchaser” within the meaning of Section 3(c)(7) of the Investment Company Act.
 
ARTICLE V

 
GENERAL COVENANTS OF THE BORROWER AND THE SERVICER
 
SECTION 5.01                                General Covenants.  h) The Borrower
will observe all corporate procedures required by its certificate of formation,
limited liability company agreement and the laws of its jurisdiction of
formation.  The Borrower will maintain its limited liability company existence
in good standing under the laws of its jurisdiction of formation and will
promptly obtain and thereafter maintain qualifications to do business as a
foreign limited liability company in any other state in which it does business
and in which it is required to so qualify under applicable law.
 
(b)           The Borrower will at all times ensure that (i) its members act
independently and in its interests and in the interests of its creditors,
(ii) it shall at all times maintain at least one independent manager who (A) is
not currently and has not been during the five years preceding the date of this
Agreement an officer, director or employee of the Borrower or an Affiliate
thereof (other than acting as independent manager or in a similar capacity) and
(B) is not a member of the Borrower or an Affiliate thereof (other than a
special independent member of the Borrower or alimited purpose corporation,
business trust, partnership or other entity organized for the purpose of
acquiring, financing or otherwise investing, directly or indirectly, in assets
or receivables originated, owned or serviced by Originator or an Affiliate of
any of them), (iii) its assets are not commingled with those of Originator or
any other Affiliate of the Borrower, (iv) its members duly authorize all of its
limited liability company actions, (v) it maintains separate and accurate
records and books of account and such books and records are kept separate from
those of Originator and any other Affiliate of the Borrower and (vi) it
maintains minutes of the meetings and other proceedings of the members.  Where
necessary, the Borrower will obtain proper authorization from its members for
limited liability company action.
 
 
46

--------------------------------------------------------------------------------

 
(c)           The Borrower will pay its operating expenses and liabilities from
its own assets.
 
(d)           The Borrower will not have any of its indebtedness guaranteed by
Originator or any Affiliate thereof.  Furthermore, the Borrower will not hold
itself out, or permit itself to be held out, as having agreed to pay or as being
liable for the debts of Originator, and the Borrower will not engage in business
transactions with Originator, except on an arm’s-length basis.  The Borrower
will not hold Originator out to third parties as other than an entity with
assets and liabilities distinct from the Borrower.  The Borrower will cause any
of its financial statements consolidated with those of Originator to state that
the Borrower is a separate corporate entity with its own separate creditors who,
in any liquidation of the Borrower, will be entitled to be satisfied out of the
Borrower’s assets prior to any value in the Borrower becoming available to the
Borrower’s equity holders.  The Borrower will not act in any other matter that
could foreseeably mislead others with respect to the Borrower’s separate
identity.
 
(e)           In its capacity as Servicer, LEAF Financial will, to the extent
necessary, maintain separate records on behalf of and for the benefit of the
Lenders, act in accordance with instructions and directions, delivered in
accordance with the terms hereof, from the Borrower, and/or the Lenders in
connection with its servicing of the Pledged Receivables hereunder, and will
ensure that, at all times when it is dealing with or in connection with the
Pledged Receivables in its capacity as Servicer, it holds itself out as
Servicer, and not in any other capacity.
 
(f)           The Servicer (if LEAF Financial or an Affiliate thereof) shall, to
the extent required by applicable law, disclose all material transactions
associated with this transaction in appropriate regulatory filings and public
announcements.  The annual financial statements of Resource America (including
any consolidated financial statements) shall disclose the effects of the
transactions contemplated by the Purchase and Sale Agreement as a sale of
Receivables, Related Security and Other Conveyed Property to the Borrower, and
the annual financial statements of the Borrower shall disclose the effects of
the transactions contemplated by this Agreement as a loan to the extent required
by and in accordance with GAAP, it being understood that the Loans to the
Borrower under this Agreement will be treated as debt on the consolidated
financial statements of Resource America.
 
(g)           The Borrower shall take all other actions necessary to maintain
the accuracy of the factual assumptions set forth in the legal opinions of
Thacher Proffitt & Wood LLP, as special counsel to the Originator and the
Borrower, issued in connection with the Purchase and Sale Agreement and relating
to the issues of substantive consolidation and true conveyance of the Pledged
Receivables.
 
(h)           Except as otherwise provided herein or in any other Transaction
Document, neither the Borrower nor the Servicer shall sell, assign (by operation
of law or otherwise) or otherwise dispose of, or create or (if the Servicer is
LEAF Financial or an Affiliate thereof) suffer to exist any Adverse Claim upon
or with respect to, any Pledged Receivable, any Collections related thereto or
any other Pledged Assets related thereto, or upon or with respect to any account
to which any Collections of any Receivable are sent, or assign any right to
receive income in respect thereof.  Except as otherwise provided herein or in
any other Transaction Document, the Borrower shall not create or suffer to exist
any Adverse Claim upon or with respect to any of the Borrower’s assets.  Except
as otherwise provided herein or in any other Transaction Document, the Servicer
shall not create, or (if the Servicer is LEAF Financial or an Affiliate thereof)
permit any action to be taken by any Person to create, any Adverse Claim upon or
with respect to any of the Borrower’s assets.
 
 
47

--------------------------------------------------------------------------------

 
(i)           The Borrower will not merge or consolidate with, or convey,
transfer, lease or otherwise dispose of (whether in one transaction or in a
series of transactions), all or substantially all of its assets (whether now
owned or hereafter acquired) other than with respect to asset dispositions in
connection with an optional prepayment pursuant to Section 2.15(a) hereof, or
acquire all or substantially all of the assets or capital stock or other
ownership interest of any Person without the prior written consent of the
Lenders.
 
(j)           The Borrower will not account for or treat (whether in financial
statements or otherwise) the transactions contemplated by the Purchase and Sale
Agreement in any manner other than a sale and absolute assignment of
Receivables, Related Security and Other Conveyed Property by Originator to the
Borrower constituting a “true conveyance” for bankruptcy purposes.
 
(k)           The Borrower will not amend, modify, waive or terminate any terms
or conditions of the Purchase and Sale Agreement without the written consent of
the Lenders, and shall perform its obligations thereunder.
 
(l)           The Borrower will not make any amendment, modification or other
change to its certificate of formation or limited liability company agreement
that would materially and adversely affect the Lenders without each Lender’s
prior written consent, and shall notify the Lenders prior to making any
amendment, modification or other change to its certificate of formation or
limited liability company agreement prior to the effectiveness thereof.
 
(m)           Neither the Borrower nor (if the Servicer is LEAF Financial or an
Affiliate thereof) the Servicer will make or allow to be made any material
amendment to the Credit and Collection Policy without the prior written consent
of the Lenders (and the Lenders hereby agree to take commercially reasonable
efforts to respond to any request for such consent in a timely manner).  Neither
the Borrower nor (if the Servicer is LEAF Financial or an Affiliate thereof) the
Servicer will make or allow to be made any non-material amendment to the Credit
and Collection Policy without the prior written consent of the Lenders;
provided, that if the Lenders have not responded to a written  request for such
consent within ten (10) Business Days of receipt thereof, the Lenders shall be
deemed to have consented to such request.
 
(n)           If the Borrower or the Servicer receives any Collections with
respect to any Pledged Receivable, the Borrower or the Servicer, as applicable,
will remit such Collections to the Collection Account within one (1) Business
Day of the Borrower’s or the Servicer’s identification thereof.
 
(o)           The Servicer shall cause:
 
 
48

--------------------------------------------------------------------------------

 
(i)           the Obligor under each Contract to remit all payments owed or
otherwise payable by such Obligor under such Contract (or any servicer on its
behalf) to the Lockbox or by wire transfer to the Lockbox Account;
 
(ii)           the Lockbox Bank to deposit all Collections with respect to any
Pledged Receivable in the Lockbox into the Lockbox Account on each Business Day;
and
 
(iii)           the Lockbox Bank to remit all Collections with respect to any
Pledged Receivable on deposit in the Lockbox Account (or any sub-account thereof
or any related account) to the Collection Account on each Business Day.
 
(p)           Reserved.
 
(q)           The Borrower shall deliver to the Lenders on each Purchase Date a
copy of the Assignment delivered to it on such Purchase Date.
 
(r)           Each of the Servicer (and, if the Servicer is not LEAF Financial
or an Affiliate thereof, upon the Servicer gaining knowledge thereof) and the
Borrower shall promptly notify the Lenders of the occurrence of any Servicer
Default, Event of Default, Program Termination Event, Termination Event (and any
event that, if it continues uncured, would, with lapse of time or notice or
lapse of time and notice, constitute any Servicer Default, Event of Default,
Program Termination Event or Termination Event).
 
(s)           Each of the Servicer (if the Servicer is LEAF Financial or an
Affiliate thereof) and the Borrower shall take all actions (in the case of
Obligor Collateral with an Amortized Equipment Cost over $100,000) and all
commercially reasonable actions (in the case of Obligor Collateral with an
Amortized Equipment Cost of $100,000 or less) necessary to ensure that the
Originator is at all times named as loss payee under each Insurance Policy with
respect to Obligor Collateral related to a Pledged Receivable.
 
(t)           On the Borrowing Date, a Qualifying Interest Rate Swap, in form
and substance satisfactory to the Lenders, shall be duly executed by the
Borrower and a Qualifying Swap Counterparty, and any amounts required to have
been paid thereunder as of such Remittance Date shall have been paid and any
obligations required to have been performed thereunder as of such Remittance
Date shall have been performed.
 
(u)           The Pledged Receivables are ineligible to be refinanced with any
proceeds of the Warehouse Facility.
 
(v)           The Borrower shall not acquire any debt obligation or interest
therein if, after giving effect to such acquisition, more than 40 percent of the
debt obligations or interests therein held by the Borrower (as determined under
the rules of Treasury Regulation 301.7701(i)-1(c)) would consist of real estate
mortgages or interests therein (as defined in Treasury Regulation
301.7701(i)-1(d))
 
(w)           If the Obligor Collateral related to any Receivable securing the
Borrowing is a Vehicle, the Borrower shall, within 40 days after the Closing
Date, deliver to the applicable Registrar of Titles an application for a
Certificate of Title for such Vehicle satisfying the Titling Requirements.
 
 
49

--------------------------------------------------------------------------------

 
SECTION 5.02                                Check-in Requirements.
 
(a)           The Borrower hereby covenants and agrees that, (i) not later than
20 days after the Borrowing Date, it shall cause to be delivered to the
Custodian the Priority Documents related to Contracts whose aggregate Amortized
Equipment Cost constitutes not less than 50% of the aggregate Amortized
Equipment Cost of all Contracts, and (ii) not later than 40 days after the
Borrowing Date, it shall cause to be delivered to the Custodian the Priority
Documents for each Pledged Receivable; provided, however, that the Borrower
shall be permitted to deliver to the Custodian a machine copy of any original,
executed Contract (certified as a true copy (a “Certified True Copy”) by an
officer of either the Obligor or the Borrower or its predecessor as lessor or
lender thereunder) for Contracts whose aggregate Amortized Equipment Cost
constitutes not more than 5% of the aggregate Amortized Equipment Cost of all
Contracts.
 
(b)           The Borrower hereby covenants and agrees that if the aggregate
Discounted Balance of all Contracts for which the Custodian has received only a
Certified True Copy exceeds the aforesaid 5% limit for any period exceeding
fifteen days, then on the first Business Day after such fifteenth day it shall
resell the Pledged Receivables related to all such Contracts to the Originator,
deposit the Release Price for each such Pledged Receivable to the Collection
Account and remit to the respective Lenders (no later than the close of business
of such Lender on such Business Day), protanto, as a partial prepayment of the
outstanding principal amount of the Notes (together with interest accrued and
unpaid on such prepayment through such date of prepayment), prorata according to
their respective Commitment Percentage, and otherwise comply with the
requirements of Section 4.03 hereof with respect to all such Pledged
Receivables.
 
(c)           The Custodian hereby agrees that, within one Business Day (to the
extent the number of Receivable Files received on any Business Day is no greater
than 1,000 and that such Receivable Files are delivered to the Custodian in the
same order as the Receivable Schedule) or within such greater number of Business
Days as the parties hereto mutually agree (to the extent the number of
Receivable Files received on any Business Day exceeds 1,000), it shall deliver
to the Borrower, each Lender and the Servicer (i) a Collateral Receipt for all
Receivable Files received on that date and (ii) an Exception Report) covering
any Deficiencies noted in such Collateral Receipt. Additionally, on each
Business Day, the Custodian hereby agrees to deliver to Borrower, each Lender
and the Servicer a cumulative report of any uncured Deficiencies identified in
all prior Collateral Receipts.
 
(d)           The Borrower hereby covenants and agrees that, (i) subject to the
proviso in Section 5.02(a) hereof, not later than 60 days after the Borrowing
Date,  it shall cause to be delivered to the Custodian every item constituting
the Receivable File for each Pledged Receivable, including every item identified
in each Exception Report delivered by the Custodian pursuant to Section 5.02(c)
hereof and (ii) for each Pledged Receivable with respect to which it shall not
have complied with the immediately preceding clause (i), it shall, to the extent
it has not complied therewith within fifteen noncomplying days after receipt of
an Exception Report with respect to any such Deficiency pursuant to this Section
5.02(d), on the first Business Day after, resell the Pledged Receivables related
to all such Contracts to the Originator, deposit the Release Price for each such
Pledged Receivable to the Collection Account and remit to the respective Lenders
(no later than the close of business of such Lender on such Business Day),
protanto, as a partial prepayment of the outstanding principal amount of the
Notes (together with interest accrued and unpaid on such prepayment through such
date of prepayment), prorata according to their respective Commitment
Percentage, and otherwise comply with the requirements of Section 4.03 hereof
with respect to all such Pledged Receivables.
 
 
50

--------------------------------------------------------------------------------

 
(e)           The events described in subsections (b) and (d)(ii) hereof shall
constitute a Check-in Repurchase Event.
 
ARTICLE VI

 
ADMINISTRATION AND SERVICING; CERTAIN COVENANTS
 
SECTION 6.01                                Appointment and Designation of the
Servicer.  i) The Borrower and the Lenders hereby appoint the Person designated
by the Lenders from time to time, pursuant to this Section 6.01 (the
“Servicer”), as their agent to service, administer and collect the Pledged
Receivables and otherwise to enforce their respective rights and interests in
and under the Pledged Receivables and the other Pledged Assets.  The Servicer
shall collect such Pledged Receivables under the conditions referred to above by
means of the collection procedures as set forth in the Credit and Collection
Policy, to the extent consistent with the provisions of this Article VI.  Unless
otherwise specified by the Borrower, the Servicer’s authorization under this
Agreement shall terminate on the Collection Date.  Until the Lenders give notice
to the Borrower of a designation of a new Servicer upon the occurrence and
during the continuance of any Servicer Default, or consents in writing to the
appointment by the Borrower of a new Servicer, LEAF Financial is hereby
designated as, and hereby agrees to perform the duties and obligations of, the
Servicer, pursuant to the terms hereof at all times until the earlier of the
Lenders’ designation of the Backup Servicer or any other Person as the new
Servicer (upon the occurrence and during the continuance of any Servicer
Default), the delivery by the Lenders of its written consent to the appointment
by the Borrower of a new Servicer or the Collection Date.  Upon the occurrence
and during the continuance of any Servicer Default, the Lenders may at any time
designate as Servicer the Backup Servicer, or any other Person with demonstrated
experience in servicing equipment leases and loans, to succeed LEAF Financial or
any successor Servicer, on the condition in each case that any such Person so
designated shall agree to perform the duties and obligations of the Servicer
pursuant to the terms hereof.  Each of the Borrower and LEAF Financial hereby
grants to any successor Servicer an irrevocable power of attorney to take any
and all steps in the Borrower’s, LEAF Financial’s or the Servicer’s name, as
applicable, and on behalf of the Borrower or LEAF Financial, necessary or
desirable, in the determination of such successor Servicer, to service,
administer or collect any and all Pledged Receivables.
 
(b)           The Servicer is hereby authorized to act for the Borrower and the
Lenders and, in such capacity, shall manage, service, administer and arrange
collections on the Pledged Receivables and perform the other actions required by
the Servicer under this Agreement for the benefit of the Lenders.  The Servicer
agrees that its servicing of the Pledged Receivables shall be carried out in
accordance with customary and usual procedures of institutions which service
equipment lease and loan contracts and receivables and, to the extent more
exacting, the degree of skill and attention that the Servicer exercises from
time to time, with respect to all comparable equipment lease and loan contracts
and receivables that it services for itself or others in accordance with the
Credit and Collection Policy (or if the Backup
 
 
51

--------------------------------------------------------------------------------

 
 Servicer has been appointed as Servicer, the Backup Servicer’s customary
collection policies) and, to the extent more exacting, the requirements of this
Article VI.  The Servicer’s duties shall include, without limitation, collecting
and posting of all Collections with respect to any Pledged Receivable,
responding to inquiries of Obligors on the Pledged Receivables, investigating
delinquencies, sending invoices, payment statements or payment books to
Obligors, reporting any required tax information to Obligors, policing the
collateral, enforcing the terms of the Contracts (and any documents related
thereto) related to any Pledged Receivables, complying with the terms of the
Lockbox Agreement, accounting for Collections with respect to any Pledged
Receivable, furnishing monthly and annual statements to the Lenders with respect
to distributions and performing the other duties specified herein.
 
(c)           Reserved.
 
(d)           To the extent consistent with the standards, policies and
procedures otherwise required hereby, the Servicer shall have full power and
authority, acting alone, to do any and all things in connection with such
managing, servicing, administration and collection that it may deem necessary or
desirable.  The Servicer is authorized to release liens on Obligor Collateral in
order to collect Insurance Proceeds with respect thereto and to liquidate such
Obligor Collateral in accordance with its customary standards, policies and
procedures; provided, however, that, notwithstanding the foregoing, the Servicer
shall not, (i) except pursuant to an order from a court of competent
jurisdiction, release an Obligor from payment of any unpaid amount under any
Pledged Receivable or (ii) waive the right to collect the unpaid balance of any
Pledged Receivable from such Obligor, except that, subject to Section 6.02(a),
the Servicer may forego collection efforts if the amount which the Servicer, in
its reasonable judgment, expects to realize in connection with such collection
efforts is determined by the Servicer, in its reasonable judgment, to be less
than the reasonably expected costs of pursuing such collection efforts and if
the Servicer would forego such collection efforts in accordance with its
customary procedures.  The Servicer is hereby authorized to commence, in its own
name (in its capacity as Servicer), if possible, or in the name of the Borrower
or the Lenders (provided that if the Servicer is acting in the name of the
Borrower or the Lenders, the Servicer shall have obtained the Borrower’s or the
Lenders’ consent, as the case may be, which consent shall not be unreasonably
withheld), a legal proceeding to enforce any Pledged Receivable (or any terms or
provisions of the related Contract) or to commence or participate in any other
legal proceeding (including, without limitation, a bankruptcy proceeding)
relating to or involving a Pledged Receivable or any related Contract, Obligor
or Obligor Collateral.  If the Servicer commences or participates in such a
legal proceeding in its own name, the Borrower or the Lenders, as the case may
be, shall thereupon be deemed to have automatically assigned such Pledged
Receivable to the Servicer solely for purposes of commencing or participating in
any such proceeding as a party or claimant, and the Servicer is authorized and
empowered by the Borrower or the Lender, as the case may be, to execute and
deliver in the Servicer’s name any notices, demands, claims, complaints,
responses, affidavits or other documents or instruments in connection with any
such proceeding.  The Borrower or the Lender, as the case may be, shall furnish
the Servicer with any powers of attorney and other documents which the Servicer
may reasonably request in writing and which the Servicer deems necessary or
appropriate and take any other steps which the Servicer may deem necessary or
appropriate to enable the Servicer to carry out its servicing and administrative
duties under this Agreement.  If, however, in any suit or legal proceeding it is
held that the Servicer may not prosecute such suit or legal proceeding on the
grounds that it is not an actual party in interest or a holder entitled to
enforce such suit or legal proceeding, the Borrower shall take such steps as the
Servicer deems necessary to prosecute such suit or legal proceeding, including
bringing suit in its name.
 
 
52

--------------------------------------------------------------------------------

 
SECTION 6.02                                Collection of Receivable Payments;
Modification and Amendment of Receivables; Lockbox Agreements.  i) Consistent
with and subject to the standards, policies and procedures required by this
Agreement, the Servicer shall collect all payments called for under the terms
and provisions of the Contracts related to the Pledged Receivables (and the
terms and provisions of any documents related thereto) as and when the same
shall become due and shall follow such collection procedures with respect to the
Pledged Receivables and the related Contracts and Insurance Policies as will, in
the reasonable judgment of the Servicer, maximize the amount to be received by
the Borrower and the Lenders with respect thereto.
 
(b)           The Servicer shall remit all payments by or on behalf of the
Obligors received directly by the Servicer to the Collection Account, without
deposit into any intervening account as soon as practicable, but in no event
later than the end of business on the Business Day of identification thereof as
payments by or on behalf of the Obligors.
 
SECTION 6.03                                Realization Upon
Receivables.  Consistent with the standards, policies and procedures required by
this Agreement, the Servicer shall use its best efforts to repossess (or
otherwise comparably convert the ownership of) and liquidate any Obligor
Collateral securing a Pledged Receivable within a number of days consistent with
the Credit and Collection Policy of an uncured failure of the related Obligor to
make any payment which it is obligated to make under the related Contract or an
earlier date that would be customary under the circumstances involved (as
determined in accordance with the Credit and Collection Policy) and, in any
case, in a manner as will, in the reasonable judgment of the Servicer, maximize
the amount to be received by the Borrower and the Lenders with respect thereto;
provided, however, that the Servicer need not repossess (or otherwise comparably
convert the ownership of) and liquidate the Obligor Collateral securing such a
Pledged Receivable if, in the reasonable opinion of the Servicer, the value of
such Obligor Collateral does not exceed by more than an insignificant amount the
cost to repossess (or otherwise comparably convert the ownership of) and
liquidate such Obligor Collateral.  The Servicer is authorized to follow such
customary practices and procedures as it shall deem necessary or advisable,
consistent with the standard of care required by Section 6.01, which practices
and procedures may include reasonable efforts to realize upon any guaranties,
selling the related Obligor Collateral at public or private sale, the submission
of claims under an Insurance Policy and other actions by the Servicer in order
to realize upon such Pledged Receivable.  The foregoing is subject to the
provision that, in any case in which the Obligor Collateral shall have suffered
damage, the Servicer shall not expend funds in connection with any repair or
towards the repossession of such Obligor Collateral, unless it shall determine
in its discretion that such repair and/or repossession shall increase the
proceeds of liquidation of the related Pledged Receivable by an amount greater
than the amount of such expenses.  All Liquidation Proceeds shall be remitted
directly by the Servicer to the Collection Account without deposit into any
intervening account as soon as practicable, but in no event later than one (1)
Business Day after identification thereof as Liquidation Proceeds.  The Servicer
shall pay on behalf of the Borrower any personal property taxes assessed on
repossessed Obligor Collateral, and the Servicer shall be entitled to
reimbursement of any such tax as a Servicer Advance.
 
 
53

--------------------------------------------------------------------------------

 
SECTION 6.04                                Insurance Regarding Equipment.  j)
At the time of the Pledge of any Receivable hereunder, the Servicer shall
require each Obligor to obtain and maintain (or with respect to an Underlying
Originator, cause such Underlying Originator to obtain and maintain) Insurance
Policies in accordance with the terms of the Credit and Collection Policy and
its customary servicing procedures and shall furnish evidence of such insurance
(except if the Equipment relating to such Obligor has an aggregate Amortized
Equipment Cost of $100,000 or less) to the Lenders.
 
(b)           The Servicer may, and upon the request of the Lenders shall, sue
to enforce or collect upon the Insurance Policies, in its own name (but in its
capacity as Servicer), if possible, or as agent of the Borrower and the
Lenders.  If the Servicer elects to commence a legal proceeding to enforce an
Insurance Policy, the act of commencement shall be deemed to be an automatic
assignment of the rights of the Borrower and the Lenders under such Insurance
Policy to the Servicer for purposes of collection only.  If, however, in any
enforcement suit or legal proceeding it is held that the Servicer may not
enforce an Insurance Policy on the grounds that it is not an actual party in
interest or a holder entitled to enforce the Insurance Policy, the Borrower
shall take such steps as the Servicer deems necessary to enforce such Insurance
Policy, including bringing suit in its name.
 
SECTION 6.05                                Maintenance of Security Interests in
Obligor Collateral.  k) The initial Servicer and the Borrower shall take all
steps necessary, under all applicable law, in order to (i) cause a valid,
subsisting and enforceable first priority perfected security interest to exist
in favor of the Collateral Agent in the Borrower’s interests in the Obligor
Collateral, all Other Conveyed Property and all Related Security related to each
Receivable (and the proceeds thereof) being Pledged hereunder, to secure a Loan
on the Borrowing Date thereof including (A) the filing of a UCC financing
statement in the applicable jurisdiction adequately describing the Obligor
Collateral, Other Conveyed Property and all Related Security and naming the
Borrower as debtor and the Collateral Agent as the secured party, (B) filing
Obligor Financing Statements against all Obligors purchasing or leasing Obligor
Collateral, and (C) other than with respect to a Lease Contract related to
Equipment which has an Amortized Equipment Cost of less than $25,000 if such
Lease Contract is a Dollar Purchase Option Contract or $50,000 if such Lease
Contract is a FMV Contract, causing the filing of UCC-3 assignment statements in
the applicable jurisdictions adequately describing the Equipment and other
collateral being transferred by the Underlying Originator to the Originator and
naming the applicable Underlying Originator as the assignor and Originator as
the assignee, (ii) ensure that such security interest is and shall be prior to
all other liens upon and security interests in the Borrower’s interests in such
Obligor Collateral, Other Conveyed Property and Related Security (and the
proceeds thereof) that now exist, or may hereafter arise or be created other
than Permitted Liens, and (iii) ensure that immediately prior to the Pledge of
such Receivable by the Borrower to the Collateral Agent, such Obligor
Collateral, Other Conveyed Property and Related Security is free and clear of
all Adverse Claims other than Permitted Liens; and
 
 
54

--------------------------------------------------------------------------------

 
(b)           The initial Servicer shall take all steps, as are necessary
(subject to Section 6.05(a)), to maintain perfection of the security interest in
the Borrower’s interests in the Obligor Collateral, Other Conveyed Property and
Related Security related to each Pledged Receivable (and the proceeds thereof)
in favor of the Collateral Agent including but not limited to, obtaining the
execution by the Borrower and the recording, registering, filing, rerecording,
refiling, and reregistering of all security agreements, financing statements and
continuation statements as are necessary to maintain and/or perfect such
security interests granted by the Borrower and the recordation of the Borrower’s
or the applicable Approved Lienholder’s lien on the Certificate of Title for any
Vehicle included in such Obligor Collateral, all in accordance with the Titling
Requirements.  Without limiting the generality of the foregoing, the Borrower
and each Lender each hereby authorizes the initial Servicer, and the initial
Servicer agrees, to take any and all steps necessary (subject to
Section 6.05(a)) to re-perfect the security interest in the Borrower’s interests
in any Obligor Collateral (and the Borrower’s interests therein), Other Conveyed
Property and Related Security related to each Pledged Receivable (and the
proceeds thereof) in favor of the Collateral Agent as may be necessary, due to
the relocation of such Obligor Collateral or for any other reason.
 
SECTION 6.06                                Pledged Receivable Receipts.  The
Servicer shall make a deposit into the Collection Account in an amount equal to
the Collections with respect to any Pledged Receivable received, or made by, or
on behalf of it, within one Business Day of such Collections being received, or
made by, or on behalf of it.
 
SECTION 6.07                                No Rights of Withdrawal.  Until the
Collection Date, the Borrower shall have no rights of direction or withdrawal,
with respect to amounts held in the Collection Account or the Lockbox Account,
except with respect to funds not related to any Pledged Assets, which were
incorrectly deposited into any such account.
 
SECTION 6.08                                Permitted Investments.  The Borrower
shall, pursuant to written instruction, direct the Lenders’ Bank (and if the
Borrower fails to do so, the Lenders may, pursuant to written instruction,
direct the Lenders’ Bank) to invest, or cause the investment of, funds on
deposit in the Collection Account in Permitted Investments, from the date of
this Agreement until the Collection Date.  Absent any such written instruction,
the Lenders’ Bank shall invest, or cause the investment of, such funds in
Permitted Investments described in clause (v) of the definition thereof.  A
Permitted Investment acquired with funds deposited in the Collection Account
shall mature not later than the Business Day immediately preceding any
Remittance Date, and shall not be sold or disposed of prior to its
maturity.  All such Permitted Investments shall be registered in the name of a
securities intermediary or its nominee for the benefit of the Lenders, and
otherwise comply with assumptions of the legal opinion of Thacher Proffitt &
Wood LLP, delivered in connection with this Agreement.  All income and gain
realized from any such investment, as well as any interest earned on deposits in
the Collection Account, shall be distributed in accordance with the provisions
of Article II hereof.  The Borrower shall deposit in the Collection Account, as
the case may be (with respect to investments made hereunder of funds held
therein), an amount equal to the amount of any actual loss incurred, in respect
of any such investment, immediately upon realization of such loss.  None of the
Lenders’ Bank or any Lender shall be liable for the amount of any loss incurred,
in respect of any investment, or lack of investment, of funds held in the
Collection Account.
 
 
55

--------------------------------------------------------------------------------

 
SECTION 6.09                                Servicing Compensation.  As
compensation for its activities hereunder, the Servicer shall be entitled to be
paid the Servicing Fee from the Collection Account as provided in
Section 2.04(c).  The Servicer shall be required to pay all expenses incurred by
it in connection with its servicing activities hereunder and shall not be
entitled to reimbursement therefor, except with respect to reasonable expenses
of the Servicer incurred in connection with the repossession and disposition of
any Obligor Collateral (which the Servicer may retain from the proceeds of the
disposition of such Obligor Collateral) and any Servicer Advances made by the
Servicer pursuant hereto.  The Servicing Fee may not be transferred in whole, or
in part, except in connection with the transfer of all the Servicer’s
responsibilities and obligations under this Agreement.  At any time after the
occurrence of a Servicer Default and the appointment of the Backup Servicer as
the Servicer hereunder, the Backup Servicer shall be entitled to receive an
amount, payable out of Collections on the Pledged Receivables and amounts
applied to the payment of, or treated as payments on, the Pledged Receivables,
equal to expenses incurred by the Backup Servicer, acting in its capacity as the
Servicer, in connection with its obligations under Sections 6.05(a) and (b)
hereof (such expenses, the “Active Backup Servicer’s Indemnified Amounts”).
 
SECTION 6.10                                Reports to the Lenders; Account
Statements; Servicing Information.  l) The Borrower will deliver to the Lenders
and each Qualifying Swap Counterparty, (i) on the Program Termination Date, a
report identifying the Pledged Receivables (and any information with respect
thereto requested by the Lenders) on the day immediately preceding the Program
Termination Date, and (ii) upon a Lender’s reasonable request and upon
reasonable notice, on any other Business Day, a report identifying the Pledged
Receivables (and any information with respect thereto, reasonably requested by
such Lender) as of such day.
 
(b)           At least four (4) Business Days prior to each Remittance Date, the
Servicer shall prepare and deliver, or have delivered to the Lenders and each
Qualifying Swap Counterparty, (i) a Monthly Remittance Report and any other
information reasonably requested by a Lender, relating to all Pledged
Receivables (including, if requested, a Computer Tape or Listing), all
information in the Monthly Remittance Report and all other such information to
be accurate as of the last day of the immediately preceding Collection Period,
and (ii) in an electronic format mutually acceptable to the Servicer and the
Lenders, all information reasonably requested by the Lenders relating to all
Pledged Receivables.  If any Monthly Remittance Report indicates the existence
of a Facility Deficiency, the Borrower shall, on the date of delivery of such
Monthly Remittance Report, prepay to the Lenders, for the account of the
Lenders, a portion of the Loans as is necessary to cure such Facility
Deficiency, in accordance with Section 2.04(e) hereof.
 
(c)           By no later than the Borrowing Date, the Borrower (or the initial
Servicer on its behalf) shall also prepare and deliver to the Lenders a Facility
Limit Certificate containing information accurate as of the date of delivery of
such Facility Limit Certificate.  If any Facility Limit Certificate indicates
the existence of a Facility Deficiency, the Borrower shall on the date of
delivery of such Facility Limit Certificate prepay to the Lenders, for the
account of the Lenders, a portion of the Loans, to the extent necessary to cure
such Facility Deficiency, in accordance with Section 2.04(e) hereof.
 
(d)           At least four (4) Business Days prior to each Remittance Date
(each such day, a “Backup Servicer Delivery Date”), the Servicer shall prepare
and deliver, or have delivered, to the Backup Servicer (i) a Monthly Remittance
Report in respect of the immediately-preceding Collection Period and (ii) a
computer tape or a diskette or any other electronic transmission in a format
acceptable to the Backup Servicer containing the information with respect to the
Pledged Receivables during such Collection Period which was necessary for
preparation of such Monthly Remittance Report or is reasonably requested by the
Backup Servicer.
 
 
56

--------------------------------------------------------------------------------

 
(e)           The Borrower shall deliver to the Lenders all reports it receives
pursuant to the Purchase and Sale Agreement within one Business Day of the
receipt thereof.
 
SECTION 6.11                                Statements as to Compliance;
Financial Statements.  m) The Servicer shall deliver to the Backup Servicer, the
Borrower and the Lenders on or before March 31st of each year, beginning with
2008, an Officer’s Certificate stating, as to each signatory thereof, that (x) a
review of the activities of the Servicer during the preceding calendar year (or
the portion of the preceding calendar year commencing on the date of this
Agreement and ending December 31, 2007 in the case of the first such review) and
of its performance under this Agreement has been made under such officer’s
supervision, and (y) to the best of such officer’s knowledge, based on such
review, the Servicer has fulfilled all of its obligations under this Agreement
throughout such calendar year (or portion thereof, as the case may be) or, if
there has been a default in the fulfillment of any such obligation, specifying
each such default known to such officer and the nature and status thereof and
the action being taken to cure such default.
 
(b)           The Servicer (if LEAF Financial or an Affiliate thereof) shall, at
its expense, cause a firm of nationally recognized independent certified public
accountants acceptable to the Lenders (the “Independent Accountants”), who may
also render other services to the Servicer, the Backup Servicer or to the
Borrower, to deliver to the Borrower and the Lenders, on or before March 31st of
each year, beginning 2008, with respect to the twelve (12) months ended the
immediately preceding December 31, a statement (the “Accountant’s Report”)
addressed to the Board of Directors of the Servicer and to the Lenders, to the
effect that such firm has examined such Facility Limit Certificates and Monthly
Remittance Reports prepared by the Servicer during the twelve (12) months ended
the immediately preceding December 31 as it deemed necessary in order to issue
the Accountants’ Report and issued its report thereon, and that such examination
was made in accordance with generally accepted auditing standards and,
accordingly, included such tests of the accounting records and such other
auditing procedures as such firm considered necessary in the circumstances.  The
Accountants’ Report shall further state that (i) a review in accordance with
agreed upon procedures was made; and (ii) except as disclosed in the
Accountant’s Report, no exceptions or errors in the Facility Limit Certificates
and Monthly Remittance Reports examined were found except for (A) such
exceptions as the Independent Accountants believe to be immaterial and (B) such
other exceptions as shall be set forth in the Accountants’ Report.  The
Accountants’ Report shall also indicate that the firm is independent of the
Borrower and the Servicer within the meaning of the Code of Professional Ethics
of the American Institute of Certified Public Accountants.
 
(c)           As soon as available and no later than forty-five (45) days after
the end of each calendar quarter in each fiscal year of the Borrower or Resource
America, the Borrower shall deliver to the Lenders two copies of:
 
 
57

--------------------------------------------------------------------------------

 
(i)           a balance sheet of the Borrower and Resource America as of the end
of such calendar quarter, setting forth in comparative form the corresponding
figures for the most recent year-end for which an audited balance sheet has been
prepared, which balance sheet shall be prepared and presented in accordance
with, and provide all necessary disclosure required by, GAAP and shall be
accompanied by a certificate signed by the financial vice president, treasurer,
chief financial officer or controller of the Borrower or Resource America, as
applicable, stating that such balance sheet presents fairly the financial
condition of the Borrower or Resource America, as the case may be, and has been
prepared in accordance with GAAP consistently applied; and
 
(ii)           statements of income, stockholders’ equity and cash flow of the
Borrower and Resource America for such calendar quarter setting forth in
comparative form the corresponding figures for the comparable period one year
prior thereto (subject to normal year-end adjustments), which such statements
shall be prepared and presented in accordance with, and provide all necessary
disclosure required by, GAAP and shall be accompanied by a certificate signed by
the financial vice president, treasurer, chief financial officer or controller
of the Borrower or Resource America, as applicable, stating that such financial
statements present fairly the financial condition and results of operations of
the Borrower or Resource America, as the case may be, and have been prepared in
accordance with GAAP consistently applied.
 
(d)           As soon as available and no later than forty-five (45) days after
the end of each calendar quarter in each fiscal year of Resource America, LEAF
Financial shall deliver to the Lenders two copies of:
 
(i)           a consolidated balance sheet of Resource America and its
consolidated subsidiaries (including Originator and Servicer) as of the end of
such calendar quarter, setting forth in comparative form the corresponding
figures for the most recent year-end for which an audited balance sheet has been
prepared, which such balance sheet shall be prepared and presented in accordance
with, and provide all necessary disclosure required by, GAAP and shall be
accompanied by a certificate signed by the financial vice president, treasurer,
chief financial officer or controller of Resource America stating that such
balance sheet presents fairly the financial condition of the companies being
reported upon and has been prepared in accordance with GAAP consistently
applied; and
 
(ii)           consolidated statements of income, stockholders’ equity and cash
flow of Resource America and its consolidated subsidiaries (including Originator
and Servicer) for such calendar quarter, in each case, setting forth in
comparative form the corresponding figures for the comparable period one year
prior thereto (subject to normal year-end adjustments), which such statements
shall be prepared and presented in accordance with, and provide all necessary
disclosure required by, GAAP and shall be accompanied by a certificate signed by
the financial vice president, treasurer, chief financial officer or controller
of Resource America stating that such financial statements present fairly the
financial condition and results of operations of the companies being reported
upon and have been prepared in accordance with GAAP consistently applied.
 
 
58

--------------------------------------------------------------------------------

 
(e)           As soon as available and no later than ninety (90) days after the
end of each fiscal year of the Borrower or Resource America, LEAF Financial
shall deliver to the Lenders two copies of:
 
(i)           a balance sheet of the Borrower and Resource America as of the end
of the fiscal year, setting forth in comparative form the figures for the
previous fiscal year and accompanied by an opinion of a firm of independent
certified public accountants of nationally recognized standing acceptable to the
Lenders stating that such balance sheet presents fairly the financial condition
of the Borrower or Resource America, as applicable, and has been prepared in
accordance with GAAP consistently applied (except for changes in application in
which such accountants concur); and
 
(ii)           statements of income, stockholders’ equity and cash flow of the
Borrower and Resource America for such fiscal year, setting forth in comparative
form the figures for the previous fiscal year and accompanied by an opinion of a
firm of independent certified public accountants of nationally recognized
standing acceptable to the Lenders stating that such financial statements
present fairly the financial condition of the Borrower or Resource America, as
applicable, and have been prepared in accordance with GAAP consistently applied
(except for changes in application in which such accountants concur).
 
(f)           As soon as available and no later than ninety (90) days after the
end of each fiscal year of Resource America, LEAF Financial shall deliver to the
Lenders two copies of:
 
(i)           a consolidated and consolidating balance sheet of Resource America
and its consolidated subsidiaries (including Originator and Servicer) as of the
end of the fiscal year, setting forth in comparative form the figures for the
previous fiscal year and accompanied by an opinion of a firm of independent
certified public accountants of nationally recognized standing acceptable to the
Lenders stating that such balance sheet presents fairly the financial condition
of the companies being reported upon and has been prepared in accordance with
GAAP consistently applied (except for changes in application in which such
accountants concur); and
 
(ii)           consolidated and consolidating statements of income,
stockholders’ equity and cash flow of Resource America and its consolidated
subsidiaries (including Originator) for such fiscal year; in each case setting
forth in comparative form the figures for the previous fiscal year and
accompanied by an opinion of a firm of independent certified public accountants
of nationally recognized standing acceptable to the Lenders stating that such
financial statements present fairly the financial condition of the companies
being reported upon and have been prepared in accordance with GAAP consistently
applied (except for changes in application in which such accountants concur).
 
SECTION 6.12                                Access to Certain Documentation;
Obligors; Background Check.  n) The Collateral Agent (and its agents or
professional advisors) shall at the expense of the Borrower, have the right
under this Agreement, once during each calendar quarter, to examine and audit,
during business hours or at such other times as might be reasonable under
applicable circumstances, any and all of
 
 
59

--------------------------------------------------------------------------------

 
 the books, records, financial statements or other information of the Servicer
and the Borrower, or held by another for the Servicer or the Borrower or on its
behalf, concerning this Agreement, provided, that, prior to the occurrence of an
Event of Default, the Borrower shall not be responsible for the expenses of the
Collateral Agent to the extent that such expenses exceed $25,000 in the
aggregate in any calendar year.  Each Lender (and its agents or professional
advisors) shall, at the expense of the Borrower and as frequently as such Lender
may desire, have the right under this Agreement after the occurrence and during
the continuance of an Event of Default, to examine and audit, during business
hours or at such other times as might be reasonable under applicable
circumstances, any and all of the books, records or other information of the
Servicer or the Borrower, or held by another for the Servicer or the Borrower or
on its behalf, concerning this Agreement.  Each Lender and the Collateral Agent
(and its respective agents and professional advisors) shall coordinate
examinations and audits under this Section 6.12(a) in order to minimize expense
and inconvenience to the Borrower.  Each Lender and the Collateral Agent (and
its respective agents and professional advisors) shall treat as confidential any
information obtained during the aforementioned examinations which is not already
publicly known or available; provided, however, that each Lender and the
Collateral Agent may disclose such information if required to do so by law or by
any regulatory authority and may disclose information relevant to the tax
treatment and tax structure of the transactions contemplated by this Agreement.
 
(b)                                Each Lender (and its respective agents or
professional advisors) shall, at its own expense, have the right under this
Agreement to contact Obligors once with respect to any Receivable which is
Pledged hereunder to request that each such Obligor verify and confirm by return
letter the existence and amount of such Receivable, the type of Equipment leased
under or securing the related Contract and such other information as such Lender
deems reasonable under the circumstances (each such return letter to be mailed
to a post office box established by such Lender).  The Servicer and the Borrower
hereby agree to cooperate with each Lender (and its respective agents or
professional advisors) in connection with any attempt thereby to contact any
such Obligor and shall provide to each such Lender such information as is needed
in order to facilitate such contact.  Each Lender (and its respective agents and
professional advisors) shall treat as confidential any information obtained
during any such contact with any such Obligor which is not already publicly
known or available; provided, however, that each Lender (and its respective
agents or professional advisors) may disclose such information if required to do
so by law or by any regulatory authority and may disclose information relevant
to the tax treatment and tax structure of the transactions contemplated by this
Agreement.
 
(c)           Each Lender (or its respective agents and/or third party
professional advisors) may, from time to time, cause comprehensive background
checks on newly-hired senior management, key employees and principals of each of
Resource Capital Corp., the initial Servicer and Originator to be completed by
an investigation service acceptable to such Lender, at the Borrower’s expense.
 
SECTION 6.13                                Backup Servicer.  If a Servicer
Default shall occur, then the Lenders may, by notice to the Servicer, the
Borrower and the Backup Servicer, terminate all of the rights and obligations of
the Servicer under this Agreement.  Upon the delivery to the Servicer of such
notice, all authority and power of the Servicer under this Agreement, whether
with respect to the Pledged Assets or otherwise, shall pass to and be vested in
the Backup Servicer pursuant to and under this Section (unless the Lenders shall
have appointed a different successor Servicer pursuant to Section 6.01 hereof or
the
 
 
60

--------------------------------------------------------------------------------

 
 Backup Servicer is unable to act as Servicer and a successor is appointed as
provided in the fourth paragraph of this Section 6.13), and, without limitation,
the Backup Servicer is hereby authorized and empowered to execute and deliver,
on behalf of the Servicer, as attorney-in-fact or otherwise, any and all
documents and other instruments, and to do or accomplish all other acts or
things necessary or appropriate to effect the purposes of such notice of
termination or to perform the duties of the Servicer under this Agreement.  The
Servicer agrees to cooperate with the Lenders and the Backup Servicer in
effecting the termination of the Servicer’s responsibilities and rights
hereunder, including, without limitation, providing notification to the Obligors
of the assignment of the servicing function, providing the Backup Servicer, at
the Servicer's expense, with all records, in electronic or other form,
reasonably requested by the Backup Servicer, in such form as the Backup Servicer
may reasonably request and at such times as the Backup Servicer may reasonably
request, to enable the Backup Servicer to assume the servicing functions
hereunder and the transfer to the Backup Servicer for administration by it of
all cash amounts which at the time should be or should have been deposited by
the Servicer in the Collection Account or thereafter be received by the Servicer
with respect to the Pledged Receivables.  Additionally, the Servicer agrees to
cooperate in providing, at the Servicer’s expense, the Backup Servicer as
successor Servicer, with reasonable access (including at the premises of the
Servicer) to Servicer’s employees and any and all books, records or other
information reasonably requested by it to enable the Backup Servicer, as
successor Servicer, to assume the servicing functions hereunder.  Neither any
Lender nor the Backup Servicer shall be deemed to have breached any obligation
hereunder as a result of a failure to make or delay in making any distribution
as and when required hereunder caused by the failure of the Servicer to remit
any amounts received by it or to deliver any documents held by it with respect
to the Pledged Assets.  The Backup Servicer (including as successor Servicer)
undertakes to perform only such duties and obligations as are specifically set
forth in this Agreement, it being understood by all parties hereto that there
are no implied duties or obligations of the Backup Servicer hereunder.
 
The Active Backup Servicer’s Fees and Transition Costs shall be paid out of
Collections with respect to any Pledged Receivable as set forth in
Section 2.04(c) on and after the date, if any, that the Backup Servicer assumes
the responsibilities of the Servicer pursuant to this Section.  The Standby
Backup Servicer’s Fees and Transition Costs shall be paid out of Collections
with respect to any Pledged Receivable as set forth in Section 2.04(c) prior to
the date, if any, that the Backup Servicer assumes the responsibilities of the
Servicer pursuant to this Section.
 
Any obligations of LEAF Financial under any Transaction Document other than in
its capacity as Servicer shall continue in effect notwithstanding LEAF
Financial’s termination as Servicer.
 
On and after the time the Servicer receives a notice of termination pursuant to
this Section 6.13, the Backup Servicer shall be (and the Backup Servicer hereby
agrees to be) the successor in all respects to the Servicer in its capacity as
Servicer under this Agreement and the transactions set forth or provided for
herein and shall have all the rights and powers and be subject thereafter to all
the responsibilities, duties and liabilities relating thereto placed on the
Servicer by the terms and provisions hereof; provided, however, that any failure
to perform such duties or responsibilities caused by the Servicer’s failure to
 
 
61

--------------------------------------------------------------------------------

 
 provide information required by this Section 6.13 shall not be considered a
default by the Backup Servicer hereunder; provided, further, however, that the
Backup Servicer, as successor Servicer, shall have (i) no liability with respect
to any obligation which was required to be performed by the terminated Servicer
prior to the date that the Backup Servicer becomes the successor to the Servicer
or any claim of a third party based on any alleged action or inaction of the
terminated Servicer, (ii) no obligation to perform any repurchase or advancing
obligations, if any, of the Servicer, (iii) no obligation to pay any taxes
required to be paid by the Servicer (provided that the Backup Servicer shall pay
any income taxes for which it is liable), (iv) no obligation to pay any of the
fees and expenses of any other party to the transactions contemplated hereby,
and (v) no liability or obligation with respect to any Servicer indemnification
obligations of any prior Servicer, including the original Servicer.  The
indemnification obligations of the Backup Servicer, upon becoming a successor
Servicer, are expressly limited to those arising on account of its failure to
act in good faith and with reasonable care under the circumstances.  In
addition, the Backup Servicer shall have no liability relating to the
representations and warranties of the Servicer contained in
Article IV.  Notwithstanding the above, the Class A Lender may, or shall, if the
Backup Servicer is unable to so act, appoint itself, or appoint any other
established servicing institution acceptable to the Lenders in their sole
discretion, as the successor to the Servicer hereunder in the assumption of all
or any part of the responsibilities, duties or liabilities of the Servicer
hereunder.  Pending appointment of a successor to the Servicer hereunder, and
after the Lenders notify the Servicer to discontinue performing servicing
functions under this Agreement, the Backup Servicer (or the Class A Lender if
there is no Backup Servicer) shall act in such capacity as hereinabove
provided.  In connection with such appointment and assumption, the Lenders may
make such arrangements for the compensation of such successor out of payments on
Pledged Receivables as it and such successor shall agree; provided, however,
that, except as provided herein, no such compensation shall be in excess of that
permitted the Servicer hereunder, unless (i) agreed to by the Lenders and
(ii) such compensation shall be on commercially competitive terms and
rates.  The Borrower, the Lenders and such successor shall take such action,
consistent with this Agreement, as shall be necessary to effectuate any such
succession.  The parties hereto agree that in no event will the Backup Servicer
be liable for any special, indirect or consequential damages.
 
The Backup Servicer hereby agrees that it shall, and shall take all actions
necessary so that it shall at all times be ready to, assume all the rights and
powers and all of the responsibilities, obligations and duties of the Servicer
hereunder, within ten (10) Business Days of receiving from a Lender a notice
requesting the Backup Servicer to do so.
 
Notwithstanding anything contained in this Agreement to the contrary, absent
specific knowledge by any Lyon Financial Services, Inc. account representative
assigned to this transaction from time to time, or written notice detailing
specific Errors (as defined below) or other deficiencies, Lyon Financial
Services, Inc., as successor Servicer, is authorized to accept and rely on all
accounting records (including computer records) and work product of the prior
Servicer hereunder relating to the Contracts (collectively, the “Predecessor
Servicer Work Product”) without any audit or other examination thereof, and Lyon
Financial Services, Inc. shall have no duty, responsibility, obligation or
liability for the acts and omissions of the prior Servicer.  If any error,
inaccuracy, commission or incorrect or nonstandard practice or procedure
(collectively, “Errors”) exists in any Predecessor Servicer Work Product and
such Errors cause Lyon Financial Services, Inc. to make or continue any errors
(collectively, “Continued Errors”), Lyon
 
 
62

--------------------------------------------------------------------------------

 
 Financial Services, Inc. shall have no liability for such Continued Errors;
provided, however, that Lyon Financial Services, Inc. agrees to use its best
efforts to prevent Continued Errors.  In the event that Lyon Financial Services,
Inc. becomes aware of Errors or Continued Errors, Lyon Financial Services, Inc.
shall, with the prior consent of the Lenders, use its best efforts to
reconstruct and reconcile any affected data as is commercially reasonable to
correct such Errors and Continued Errors and to prevent future Continued
Errors.  Lyon Financial Services, Inc. shall be entitled to recover its costs
thereby expended as Servicer Advances in accordance with Section 2.04(c) hereof.
 
Within four (4) Business Days after each Remittance Date, provided that the
Backup Servicer shall have received the information specified in Section 6.10(d)
within the time specified therein, the Backup Servicer shall compare the
information on the computer tape or diskette (or other means of electronic
transmission acceptable to the Backup Servicer) most recently delivered to the
Backup Servicer by the Servicer pursuant to Section 6.10(d) with respect to such
Remittance Date to the corresponding Monthly Remittance Report delivered to the
Backup Servicer by the Servicer pursuant to Section 6.10(d) and shall:
 
(a)           confirm that such Monthly Remittance Report is complete on its
face;
 
(b)           confirm the distributions to be made on such Remittance Date
pursuant to Section 2.04(c) hereof to the extent the Backup Servicer is able to
do so given the information provided to it by the Servicer (it being hereby
agreed that the Backup Servicer shall promptly notify the Servicer and the
Lenders if such information is insufficient and that the Servicer shall promptly
provide to the Backup Servicer any additional information required by the Backup
Servicer);
 
(c)           confirm the mathematical computations of information in such
Monthly Remittance Report; and
 
(d)           confirm such other information as the Backup Servicer and the
Lenders may agree;
 
In the event of any discrepancy between the information set forth in
subparagraphs (b) or (c) above as calculated by the Servicer and that determined
or calculated by the Backup Servicer, the Backup Servicer shall promptly report
such discrepancy to the Servicer and the Lenders.  In the event of a discrepancy
as described in the preceding sentence, the Servicer and the Backup Servicer
shall attempt to reconcile such discrepancy within five (5) Business Days after
reporting such discrepancy, but in the absence of a reconciliation,
distributions on the related Remittance Date shall be made consistent with the
information calculated by the Servicer, the Servicer and the Backup Servicer
shall attempt to reconcile such discrepancy prior to the next Remittance Date,
and the Servicer shall promptly report to the Lenders regarding the progress, if
any, which shall have been made in reconciling such discrepancy.  If the Backup
Servicer and the Servicer are unable to reconcile such discrepancy with respect
to such Monthly Remittance Report by the next Remittance Date that falls in
April, July, October or January, the Servicer shall cause independent
accountants acceptable to the Lenders, at the Servicer’s expense, to examine
such Monthly Remittance Report and attempt to reconcile such discrepancy at the
earliest possible date (and the Servicer shall promptly provide the Lenders with
a report regarding such event).  The effect, if any, of such reconciliation
shall be reflected in the Monthly Remittance Report for the next succeeding
Remittance Date.
 
 
63

--------------------------------------------------------------------------------

 
Other than as specifically set forth in this Agreement, the Backup Servicer
shall have no obligation to supervise, verify, monitor or administer the
performance of the Servicer and shall have no liability for any action taken or
omitted by the Servicer.
 
The Backup Servicer may allow a subservicer to perform any and all of its duties
and responsibilities hereunder, including but not limited to its duties as
successor Servicer hereunder, should the Backup Servicer become the successor
Servicer pursuant to the terms of this Agreement; provided, however, that the
Backup Servicer shall remain liable for the performance of all of its duties and
obligations hereunder to the same extent as if no such subservicing had
occurred.
 
In no event shall the Backup Servicer (either prior to or after its appointment
hereunder as Servicer) be responsible or liable for any failure or delay in the
performance of its obligations hereunder arising out of or caused by, directly
or indirectly, forces beyond its control, including without limitation, acts of
terrorism, civil or military disturbances, nuclear or natural catastrophes or
acts of God.
 
SECTION 6.14                                Additional Remedies of Lenders Upon
Event of Default.  During the continuance of any Event of Default, each Lender,
in addition to the rights specified in Section 7.01, shall have the right to
take all actions now or hereafter existing at law, in equity or by statute to
protect its interests and enforce its rights and remedies (including the
institution and prosecution of all judicial, administrative and other
proceedings and the filings of proofs of claim and debt in connection
therewith).  Except as otherwise expressly provided in this Agreement, no remedy
provided for by this Agreement shall be exclusive of any other remedy, each and
every remedy shall be cumulative and in addition to any other remedy, and no
delay or omission to exercise any right or remedy shall impair any such right or
remedy or shall be deemed to be a waiver of any Event of Default.
 
SECTION 6.15                                Waiver of Defaults.  The Lenders may
waive any default by the Servicer in the performance of its obligations
hereunder and its consequences.  Upon any such waiver of a past default, such
default shall cease to exist, and any Event of Default arising therefrom shall
be deemed to have been remedied for every purpose of this Agreement.  No such
waiver shall be effective unless it shall be in writing and signed by the
Lenders and no such waiver shall extend to any subsequent or other default or
impair any right consequent thereon except to the extent expressly so waived.
 
SECTION 6.16                                Maintenance of Certain
Insurance.  On the date hereof the Servicer shall obtain, and at all times
thereafter during the term of its service as Servicer the Servicer shall
maintain, in force a directors and officers liability insurance policy in an
amount not less than $1,000,000 naming the Collateral Agent as loss payee and
with an insurance company reasonably acceptable to the Lenders.
 
 
64

--------------------------------------------------------------------------------

 
The Servicer shall deliver a copy of the insurance policy required under this
Section 6.16 to the Lenders on the date hereof together with a certification
from the applicable insurance company that such policy is in force on the date
hereof.
 
The Servicer shall prepare and present, on behalf of itself and the Lenders,
claims under any such policy in a timely fashion in accordance with the terms of
such policy, and upon, the filing of any claim on any policy described in this
Section, the Servicer shall promptly notify the Lenders of such claim.
 
SECTION 6.17                                Segregation of Collections.  The
Servicer shall not commingle funds constituting Collections with respect to any
Pledged Receivable with any other funds of the Servicer; provided, that such
commingling may occur in the Lockbox Account so long as the Lockbox
Intercreditor Agreement is in full force and effect.
 
SECTION 6.18                                UCC Matters; Protection and
Perfection of Pledged Assets.  The Borrower will not change the jurisdiction of
its formation, make any change to its corporate name or use any tradenames,
fictitious names, assumed names, “doing business as” names or other names (other
than those listed on Schedule II hereto, as such schedule may be revised from
time to time to reflect name changes and name usage permitted under the terms of
this Section 6.18 after compliance with all terms and conditions of this
Section 6.18 related thereto) unless, prior to the effective date of any such
jurisdiction change, name change or use, the Borrower notifies the Collateral
Agent of such change in writing and delivers to the Collateral Agent such
executed financing statements as the Collateral Agent may request to reflect
such jurisdiction, name change or use, together with such other documents and
instruments as the Collateral Agent may request in connection therewith.  The
Borrower will not change the location of its chief executive office or the
location of its records regarding the Pledged Receivables unless, prior to the
effective date of any such change of location, the Borrower notifies the
Collateral Agent of such change of location in writing and delivers to the
Collateral Agent such executed financing statements as the Collateral Agent may
reasonably request to reflect such change of location, together with such
Opinions of Counsel, documents and instruments as the Collateral Agent may
request in connection therewith.  The Borrower agrees that from time to time, at
its expense, it will promptly execute and deliver all further instruments and
documents, and take all further action that the Collateral Agent may reasonably
request in order to perfect, protect or more fully evidence the Collateral
Agent’s interest in the Pledged Assets acquired hereunder, or to enable the
Collateral Agent to exercise or enforce any of its respective rights
hereunder.  Without limiting the generality of the foregoing, the Borrower will,
upon the request of the Collateral Agent:  (i) execute (if necessary) and file
such financing or continuation statements, or amendments thereto or assignments
thereof, and such other instruments or notices, as may be necessary or
appropriate or as the Collateral Agent may request, and (ii) mark its master
data processing records evidencing such Pledged Receivables with a legend
acceptable to the Collateral Agent, evidencing that the Collateral Agent has
acquired an interest therein as provided in this Agreement.  The Collateral
Agent shall be entitled to conclusively rely on the filings or registrations
made by or on behalf of the Borrower without any independent investigation and
the Borrower’s obligation to make such filings as evidence that such filings
have been made.  The Borrower hereby authorizes the Collateral Agent to file one
or more financing or continuation statements, and amendments thereto and
assignments thereof, relative to all or any of the Pledged Receivables and the
Other Conveyed Property and the
 
 
65

--------------------------------------------------------------------------------

 
 Related Security related thereto and the proceeds of the foregoing now existing
or hereafter arising, without the signature of the Borrower where permitted by
law.  The Borrower hereby ratifies and authorizes the filing by the Collateral
Agent of any such financing statement made prior to the date hereof.  A carbon,
photographic or other reproduction of this Agreement or any financing statement
covering the Pledged Receivables, or any part thereof, shall be sufficient as a
financing statement.  The Borrower shall, upon the request of the Collateral
Agent at any time after the occurrence of an Event of Default and at the
Borrower’s expense, notify the Obligors obligated to pay any Pledged
Receivables, or any of them, of the security interest of the Collateral Agent in
the Pledged Assets.  If the Borrower fails to perform any of its agreements or
obligations under this Section 6.18, the Collateral Agent may (but shall not be
required to) itself perform, or cause performance of, such agreement or
obligation, and the expenses of the Collateral Agent incurred in connection
therewith shall be payable by the Borrower upon the Collateral Agent’s demand
therefor.  For purposes of enabling the Collateral Agent to exercise its rights
described in the preceding sentence and elsewhere in this Article VI, the
Borrower hereby authorizes the Collateral Agent and its successors and assigns
to take any and all steps in the Borrower’s name and on behalf of the Borrower
necessary or desirable, in the determination of the Collateral Agent, to collect
all amounts due under any and all Pledged Receivables, including, without
limitation, endorsing the Borrower’s name on checks and other instruments
representing Collections with respect to any Pledged Receivable and enforcing
such Pledged Receivables and the related Contracts and, if any, the related
guarantees.
 
SECTION 6.19                                Servicer Advances.  The Servicer
may, in its sole discretion, make an advance in respect of any payment due on a
Pledged Receivable (other than a Defaulted Receivable) to the extent such
payment has not been received by the Servicer as of its due date and the
Servicer reasonably expects such payment will be ultimately recoverable (a
“Servicer Advance”).  The Servicer shall deposit into the Collection Account in
immediately available funds the aggregate of all Servicer Advances to be made
during a Fee Period on or prior to the Business Day immediately preceding the
related Remittance Date.  The Servicer shall be entitled to reimbursement for
such Servicer Advances from monies in the Collection Account as provided in
Section 2.04(c) hereof.
 
SECTION 6.20                                Repurchase of Receivables Upon
Breach of Covenant or Representation and Warranty by Servicer.  The Borrower or
the Servicer, as the case may be, shall inform the other parties to this
Agreement and the Initial Qualifying Swap Counterparty promptly, in writing,
upon the discovery of any breach of the Servicer’s representations, warranties
and/or covenants pursuant to Section 4.02, Section 6.05 or Article V; provided,
however, that the failure to provide any such notice shall not diminish, in any
manner whatsoever, any obligation of the Servicer hereunder to repurchase any
Pledged Receivable.  Unless such breach shall have been cured by the last day of
the first full calendar month following the discovery by or notice to the
Servicer of such breach (and provided that a Facility Deficiency exists on such
last day), the Servicer (if LEAF Financial or an Affiliate thereof) shall have
an obligation, and the Borrower shall and the Collateral Agent may, enforce such
obligation of the Servicer (if LEAF Financial or an Affiliate thereof), to
repurchase any Pledged Receivable materially and adversely affected by such
breach.  The Borrower shall notify the Collateral Agent promptly, in writing, of
any failure by the Servicer to so repurchase any such Pledged Receivable.  In
consideration of the repurchase of such Pledged Receivable, the Servicer shall
remit funds in an amount equal to the Release Price for
 
 
66

--------------------------------------------------------------------------------

 
 such Pledged Receivable to the Collection Account on the date of such
repurchase.  The obligations of the Servicer under this Section 6.20 are in
addition to, and in no way limit, any obligations of the Servicer in its
individual capacity under the Purchase and Sale Agreement.  It is understood and
agreed that the obligation of the Servicer to purchase any Receivables is not
intended to, and shall not, constitute a guaranty of the collectibility or
payment of any Receivable which is not collected, not paid or uncollectible on
account of the insolvency, bankruptcy, or financial inability to pay of the
related Obligor.
 
SECTION 6.21                                Compliance with Applicable Law.  The
Servicer and the Borrower shall at all times comply in all material respects
with all requirements of applicable federal, state and local laws, and
regulations thereunder (including, without limitation, usury laws, the Federal
Truth-in-Lending Act, the Equal Credit Opportunity Act, the Fair Credit Billing
Act, the Fair Credit Reporting Act, the Fair Debt Collection Practices Act, the
Federal Trade Commission Act, the Magnuson-Moss Warranty Act, the Federal
Reserve Board’s Regulations “B” and “Z”, the Soldiers’ and Sailors’ Civil Relief
Act of 1940 and state adaptations of the National Consumer Act and of the
Uniform Consumer Credit Code and all other consumer credit laws and equal credit
opportunity and disclosure laws) in the conduct of its business.
 
SECTION 6.22                                Receipt of Certificates of
Title.  Any Receivable with respect to which the Obligor Collateral includes a
Vehicle and for which the Servicer shall not have (i) received a Certificate of
Title satisfying the Titling Requirements and (ii) delivered such Certificate of
Title to the Custodian within 90 days of the first day of inclusion of such
Pledged Receivable in the calculation of the Facility Limit, shall no longer be
deemed to be an Eligible Receivable and, therefore, shall no longer be included
in the calculation of the Facility Limit.  In the case of any Receivable
excluded from the calculation of the Facility Limit pursuant to the previous
sentence, the Receivable so excluded from the calculation of the Facility Limit
may at a later time be included in the calculation of the Facility Limit,
provided, that (i) the Custodian shall have received the Certificate of Title
described above with respect to such Receivable from the applicable Registrar of
Titles and delivered such Certificate of Title to the Custodian and (ii) such
Receivable is otherwise an Eligible Receivable at such time.
 
SECTION 6.23                                Lenders’ Bank Limitation of
Liability.  o) The Lenders’ Bank undertakes to perform only such duties and
obligations as are specifically set forth in this Agreement, it being expressly
understood by the parties hereto that there are no implied duties or obligations
under this Agreement.  Neither the Lenders’ Bank nor any of its officers,
directors, employees or agents shall be liable, directly or indirectly, for any
damages or expenses arising out of the services performed under this Agreement
other than damages which result from the gross negligence or willful misconduct
of it or them.  In no event will the Lenders’ Bank or any of its officers,
directors, employees or agents be liable for any consequential, indirect or
special damages.
 
(b)                                The Lenders’ Bank shall not be liable for any
error of judgment, or for any act done or step taken or omitted by it, in good
faith, or for any mistakes of fact or law, or for anything which it may do or
refrain from doing in connection herewith.
 
(c)           The Lenders’ Bank may rely on and shall be protected in acting
upon any certificate, instrument, opinion, notice, letter, telegram or other
document delivered to it by any other Person and which in good faith it believes
to be genuine and which has been signed by the proper party or parties.  The
Lenders’ Bank may rely on and shall be protected in acting upon the written
instructions of any designated officer of the Borrower, the Servicer or the
Lender.
 
 
67

--------------------------------------------------------------------------------

 
(d)           The Lenders’ Bank may consult with counsel reasonably satisfactory
to it and the opinion of such counsel shall be full and complete authorization
and protection in respect of any action taken, suffered or omitted by it
hereunder in good faith and in accordance with the opinion of such counsel.
 
(e)           The Lenders’ Bank shall not be required to expend or risk its own
funds or otherwise incur financial liability in the performance of any of its
duties hereunder, or in the exercise of its rights or powers, if the Lenders’
Bank believes that repayment of such funds (repaid in accordance with the terms
of this Agreement) or adequate indemnity against such risk or liability is not
reasonably assured to it.
 
(f)           The Lenders’ Bank shall not be deemed to be a fiduciary of any
party hereto.
 
(g)           The parties hereto agree that in no event will the Lenders’ Bank
be liable for special, indirect or consequential damages.
 
ARTICLE VII

 
EVENTS OF DEFAULT
 
SECTION 7.01                                Events of Default.  If any of the
following events (each an “Event of Default”) shall occur:
 
(a)           the occurrence of any Bankruptcy Event with respect to the
Borrower, Owner, Resource America, the Originator or the Servicer; or
 
(b)           any representation or warranty made or deemed to be made by the
Borrower or the Servicer (or any of its officers) under or in connection with
this Agreement (or any remittance report or other information or report
delivered pursuant hereto) or any other Transaction Document shall prove to be
false or incorrect in any respect and shall remain false or incorrect for a
period fifteen (15) Business Days after the Servicer or the Borrower become
aware, or are notified by a Lender, the Custodian or any other Person, that such
representation or warranty is false or incorrect; provided, however, that if any
breach described above is cured by the repurchase of Receivables pursuant to
Article VI of the Purchase and Sale Agreement or by a repayment hereunder, or
repurchase pursuant to Sections 4.03 or 6.20 hereof, such breach shall cease to
constitute an Event of Default; or
 
(c)           (i) the Borrower or the Servicer shall fail to perform or observe
any term, covenant or agreement hereunder or under any other Transaction
Document (other than described in (x) clause (ii) below) in any material respect
and such failure remains unremedied for fifteen (15) Business Days or
(ii) either the Servicer or the Borrower shall fail to make any payment or
deposit to be made by it when due hereunder or under any other Transaction
Document and such failure remains unremedied for two (2) Business Days; or
 
 
68

--------------------------------------------------------------------------------

 
(d)           the Borrower, Owner, Resource America or the Servicer shall fail
to pay (and such failure remains unremedied for two (2) Business Days) any
principal of or premium or interest on any Debt in an amount in excess of
$10,000,000, when the same becomes due and payable (whether by scheduled
maturity, required prepayment, acceleration, demand or otherwise); or any other
default under any agreement or instrument relating to any Debt of the Borrower
or the Servicer or any other event, shall occur if the effect of such default or
event is to accelerate, or to permit the acceleration of, the maturity of such
Debt; or any such Debt shall be declared to be due and payable or required to be
prepaid (other than by a regularly scheduled required prepayment) prior to the
stated maturity thereof; or
 
(e)           the Originator, the Borrower or any of their respective
subsidiaries shall have suffered any material adverse change to its business,
financial condition or any other condition which, in any Lender’s sole
discretion, constitutes a material impairment of the Originator or the
Borrower’s ability to perform its Obligations; or
 
(f)           (i) the Collateral Agent shall at any time fail to have a valid,
perfected, first priority security interest in any of the Pledged Assets (other
than Equipment which has a value of less than (x) $25,000 if such Equipment is
leased under Dollar Purchase Option Contracts or (y) $50,000 if such Equipment
is leased under FMV Contracts) or (ii) any purchase by the Borrower of a
Receivable and the Collections, Related Security and Other Conveyed Property
with respect thereto under the Purchase and Sale Agreement shall, for any
reason, cease to create in favor of the Borrower a perfected ownership interest
in such Receivable and the Collections, Related Security and the Other Conveyed
Property with respect thereto; provided, however, that if an event described in
the foregoing clause (i) or (ii) is cured by the repurchase of Receivables
pursuant to Article VI of the Purchase and Sale Agreement or by a repayment
hereunder or repurchase pursuant to Sections 4.03 or 6.20 hereof, within five
Business Days, such event shall cease to constitute an Event of Default; or
 
(g)           the Borrower or the Servicer shall have suffered any material
adverse change to its financial condition or operations which would affect the
collectibility of the Pledged Receivables or the Borrower’s or the Servicer’s
ability to conduct its business or fulfill its obligations hereunder or under
any other Transaction Document; or
 
(h)           the Servicer’s or the Borrower’s activities are terminated for any
reason, including any termination thereof by a regulatory, tax or accounting
body; or
 
(i)           the occurrence of a Change of Control; or
 
(j)           the Purchase and Sale Agreement or any other Transaction Document
or any material provision of any of them shall cease to be in full force and
effect and enforceable in accordance with its terms, or the Servicer, the
Borrower, or any Affiliate of the Servicer or the Borrower shall so assert in
writing; or
 
(k)           the occurrence of a Servicer Default; or
 
(l)           either (1) the Facility Amount exceeds the Facility Limit or (2)
the aggregate outstanding principal amount of the Class A Notes exceeds the
Class A Facility Limit; and, in each case, such event shall remain unremedied
for two Business Days; or
 
 
69

--------------------------------------------------------------------------------

 
(m)           the auditor’s opinion accompanying the audited annual financial
statements of the Servicer or the Borrower is qualified in any manner; or
 
(n)            (i) any Qualifying Interest Rate Swap shall cease to be in full
force and effect, (ii) the Borrower or the Servicer fail to comply with any
hedging requirement hereunder or (iii) the counterparty under any Qualifying
Interest Rate Swap or former or purported Qualifying Interest Rate Swap fails to
qualify as a Qualifying Swap Counterparty and does not post cash collateral in a
manner satisfactory to the Lenders is not replaced by a Qualifying Swap
Counterparty within 45 days of such counterparty’s failure to so qualify,
(iv) the occurrence of any default by the Borrower or Servicer in the observance
or performance of any of the terms or provisions of any Qualifying Interest Rate
Swap or (v) any interest rate swap agreement represented by the Borrower or the
Servicer to be a Qualifying Interest Rate Swap shall fail to be, or cease to be,
a Qualifying Interest Rate Swap; or
 
(o)           Resource America shall, at any time, permit its Tangible Net Worth
to be less than the Minimum Tangible Net Worth;
 
(p)           either (i) the provisions of the Transaction Documents relating to
the Backup Servicer or its duties under any of the Transaction Documents cease
to be in full force and effect and enforceable in accordance with their terms,
or the Backup Servicer shall so assert in writing, (ii) Lyon Financial Services,
Inc. or any successor Backup Servicer resigns, is removed by the Lenders, or
otherwise ceases to act as the Backup Servicer, and such Backup Servicer is not
replaced by a new Backup Servicer satisfactory to the Lenders within 45 days of
such resignation, removal or other event; or
 
(q)           the occurrence of three or more Termination Events;
 
then the Lenders may, by notice to the Borrower and each Qualifying Swap
Counterparty, declare the Program Termination Date to have occurred; provided,
that, in the case of any event described in Section 7.01(a) above, the Program
Termination Date shall be deemed to have occurred automatically upon the
occurrence of such event.  Upon any such declaration or automatic occurrence,
(i) the Borrower shall cease purchasing Receivables from Originator under the
Purchase and Sale Agreement, (ii) at the option of each Lender in its sole
discretion, such Lender may declare such Lender’s related Loans made to the
Borrower hereunder and all interest and all Fees accrued on such Loans and any
other Obligations to be immediately due and payable (and the Borrower shall pay
such Loans and all such amounts and Obligations immediately), (iii) the Lenders,
jointly and in their sole discretion, may direct the Obligors to make all
payments under the Pledged Receivables directly to the Backup Servicer, the
Collateral Agent or any lockbox or account established by any of such
parties.  Any Collections received in any such account (or received directly by
any Lender or the Collateral Agent) shall be applied to the Obligations in
accordance with the priority of payments set forth in Section 2.04(c).  In
addition, upon any such declaration or upon any such automatic occurrence, the
Lenders and the Collateral Agent shall have, in addition to all other rights and
remedies under this Agreement or otherwise, all other rights and remedies
provided under the UCC of the applicable jurisdiction and other applicable laws,
which rights shall be cumulative.
 
 
70

--------------------------------------------------------------------------------

 
SECTION 7.02                                Additional Remedies of the
Lenders.  p) If, (i) upon any Lender’s declaration that such Lender’s related
Loans made to the Borrower hereunder are immediately due and payable pursuant to
Section 7.01 or (ii) on the Facility Maturity Date, the aggregate outstanding
principal amount of the Loans, all accrued Fees and interest and any other
Obligations are not immediately paid in full, then the Collateral Agent, in
addition to all other rights specified hereunder, shall have the right to
immediately sell in a commercially reasonable manner, in a recognized market (if
one exists) at such price or prices as the Collateral Agent may reasonably deem
satisfactory, any or all Pledged Assets and shall apply the proceeds thereof to
the Obligations in accordance with the priority of payments set forth in Section
2.04(c).
 
(b)           The parties recognize that it may not be possible to sell all of
the Pledged Assets on a particular Business Day, or in a transaction with the
same purchaser, or in the same manner because the market for such Pledged Assets
may not be liquid.  Accordingly, the Collateral Agent may elect, in its sole
discretion, the time and manner of liquidating any Pledged Assets, and nothing
contained herein shall obligate the Collateral Agent to liquidate any Pledged
Assets on the date a Lender declares the Loans made to the Borrower hereunder to
be immediately due and payable pursuant to Section 7.01 or to liquidate all
Pledged Assets in the same manner or on the same Business Day.
 
(c)           Any amounts received from any sale or liquidation of the Pledged
Assets pursuant to this Section 7.02 in excess of the Obligations will be
returned to the Borrower, its successors or assigns, or to whosoever may be
lawfully entitled to receive the same, or as a court of competent jurisdiction
may otherwise direct.
 
(d)           Each of the Class A Lender, the Class B Lender, the Collateral
Agent and the Initial Qualifying Swap Counterparty shall have, in addition to
all the rights and remedies provided herein and provided by applicable federal,
state, foreign, and local laws (including, without limitation, the rights and
remedies of a secured party under the Uniform Commercial Code of any applicable
state, to the extent that the Uniform Commercial Code is applicable, and the
right to offset any mutual debt and claim), all rights and remedies available to
such Person at law, in equity or under any other agreement between such Person
and the Borrower.
 
(e)           Except as otherwise expressly provided in this Agreement, no
remedy provided for by this Agreement shall be exclusive of any other remedy,
each and every remedy shall be cumulative and in addition to any other remedy,
and no delay or omission to exercise any right or remedy shall impair any such
right or remedy or shall be deemed to be a waiver of any Program Termination
Event or Event of Default.
 
ARTICLE VIII

 
INDEMNIFICATION
 
SECTION 8.01                                Indemnities by the
Borrower.  Without limiting any other rights which the Class A Lender, the Class
B Lender, the Collateral Agent, the Backup Servicer (whether in its capacity as
Backup Servicer or successor Servicer), the Lenders’ Bank, the Custodian, the
Initial Qualifying Swap Counterparty or any of their respective Affiliates may
have hereunder or under applicable law,
 
 
71

--------------------------------------------------------------------------------

 
the Borrower hereby agrees to indemnify each Lender, the Collateral Agent, the
Custodian, the Backup Servicer, the Lenders’ Bank, the Initial Qualifying Swap
Counterparty and each of their respective Affiliates (each, an “Indemnified
Party” for purposes of this Article VIII) from and against any and all damages,
losses, claims, liabilities and related costs and expenses, including reasonable
attorneys’ fees and disbursements (all of the foregoing being collectively
referred to as “Indemnified Amounts”), awarded against or incurred by any of
them arising out of or as a result of this Agreement or in respect of any
Pledged Assets, excluding, however, (A) Indemnified Amounts to the extent
resulting solely from gross negligence, bad faith or willful misconduct on the
part of an Indemnified Party, (B) taxes (including interest and penalties
imposed thereon) imposed by the jurisdiction in which such Indemnified Party’s
principal executive office is located, on or measured by the overall net income
of such Indemnified Party or (C) Indemnified Amounts to the extent that they are
or result from lost profits (other than principal, interest and Fees with
respect to the Loans).  Without limiting the foregoing, the Borrower shall
indemnify each Indemnified Party for Indemnified Amounts relating to or
resulting from any of the following (to the extent not resulting solely from
gross negligence, bad faith or willful misconduct on the part of an Indemnified
Party):
 
(i)           any Pledged Receivable treated as or represented by the Borrower
to be an Eligible Receivable which is not at the applicable time an Eligible
Receivable;
 
(ii)           reliance on any representation or warranty made or deemed made by
the Borrower or any of its officers under or in connection with this Agreement,
which shall have been false or incorrect in any material respect when made or
deemed made or delivered;
 
(iii)           the failure by the Borrower to comply with any term, provision
or covenant contained in this Agreement or any agreement executed in connection
with this Agreement, or with any applicable law, rule or regulation with respect
to any Pledged Assets, or the nonconformity of any Pledged Assets with any such
applicable law, rule or regulation;
 
(iv)           the failure to vest and maintain vested in the Collateral Agent
or to transfer to the Collateral Agent a first priority perfected security
interest in the Receivables which are, or are purported to be, Pledged
Receivables, together with all related Other Conveyed Property, Collections,
Related Security and other Pledged Assets related thereto (including, without
limitation, the Borrower’s interest in and to any and all Obligor Collateral
with respect to such Receivables), free and clear of any Adverse Claim whether
existing at the time of the related Borrowing or at any time thereafter;
 
(v)           the failure to maintain, as of the close of business on each
Business Day prior to the Collection Date, a Facility Amount which is less than
or equal to the lesser of (x) the Borrowing Limit on such Business Day and
(y) the Facility Limit on such Business Day;
 
(vi)           the failure to maintain, as of the close of business on each
Business Day prior to the Collection Date, a Facility Amount, which is less than
or equal to the Facility Limit;
 
 
72

--------------------------------------------------------------------------------

 
(vii)           Reserved;
 
(viii)                      the failure to file, or any delay in filing,
financing statements or other similar instruments or documents under the UCC of
any applicable jurisdiction or other applicable laws with respect to any
Receivables which are, or are purported to be, Pledged Receivables
 
or the other Pledged Assets related thereto, whether at the time of the
Borrowing or at any subsequent time;
 
(ix)           any dispute, claim, offset or defense (other than the discharge
in bankruptcy of an Obligor) to the payment of any Receivable which is, or is
purported to be, a Pledged Receivable (including, without limitation, a defense
based on such Receivable (or the Contract evidencing such Receivable) not being
a legal, valid and binding obligation of such Obligor enforceable against it in
accordance with its terms);
 
(x)           any failure of the Borrower to perform its duties or obligations
in accordance with the provisions of this Agreement or any other Transaction
Document;
 
(xi)           the failure of the Borrower to pay when due any taxes payable in
connection with the Pledged Receivables or the Pledged Assets related thereto;
 
(xii)           any repayment by a Lender of any amount previously distributed
in payment of Loans or payment of interest or Fees or any other amount due
hereunder, in each case which amount such Lender believes in good faith is
required to be repaid;
 
(xiii)                      the commingling by the Borrower of Collections of
Pledged Receivables at any time with other funds;
 
(xiv)                      any investigation, litigation or proceeding related
to this Agreement or the use of proceeds of Loans or the Pledged Assets;
 
(xv)           any failure by the Borrower to give reasonably equivalent value
to Originator in consideration for the transfer by Originator to the Borrower of
any Receivable or any attempt by any Person to void or otherwise avoid any such
transfer under any statutory provision or common law or equitable action,
including, without limitation, any provision of the Bankruptcy Code;
 
(xvi)                      [Reserved];
 
(xvii)                      any failure of the Borrower or any of its agents or
representatives to remit to the Collection Account, Collections of Pledged
Receivables remitted to the Borrower or any such agent or representative;
 
(xviii)                      any failure on the part of the Borrower duly to
observe or perform in any material respect any covenant or agreement under any
Qualifying Interest Rate Swap; and/or
 
 
73

--------------------------------------------------------------------------------

 
(xix)                      any Contract related to any Pledged Receivable being
rejected by an Obligor under Section 365 of the Bankruptcy Code in the event
that a Bankruptcy Event has occurred with respect to such Obligor.
 
Any amounts subject to the indemnification provisions of this Section 8.01 shall
be paid by the Borrower to the applicable Lender on behalf of the applicable
Indemnified Party within two (2) Business Days following such Lender’s written
demand therefor on behalf of the applicable Indemnified Party (and such Lender
shall pay such amounts to the applicable Indemnified Party promptly after the
receipt by such Lender of such amounts).  Each Lender, on behalf of any related
 
Indemnified Party making a request for indemnification under this Section 8.01,
shall submit to the Borrower a certificate setting forth in reasonable detail
the basis for and the computations of the Indemnified Amounts with respect to
which such indemnification is requested, which certificate shall be conclusive
absent demonstrable error.
 
If the Borrower has made any payments in respect of Indemnified Amounts to a
Lender, on behalf of an Indemnified Party pursuant to this Section 8.01 and such
Indemnified Party thereafter collects any of such amounts from others, such
Indemnified Party will promptly repay such amounts collected to the Borrower,
without interest.
 
SECTION 8.02                                Indemnities by Servicer.  q) Without
limiting any other rights which any Indemnified Party may have hereunder or
under applicable law, the Servicer (if LEAF Financial or one of its Affiliates)
hereby agrees to indemnify each Indemnified Party from and against any and all
damages, losses, claims, liabilities and related costs and expenses (including
reasonable attorneys’ fees and disbursements) (all of the foregoing being
collectively referred to as “Servicer Indemnified Amounts”) suffered or
sustained by any Indemnified Party as a consequence of any of the following,
excluding, however, Servicer Indemnified Amounts resulting solely from (A) any
gross negligence, bad faith or willful misconduct of any Indemnified Party
claiming indemnification hereunder, (B) taxes (including interest and penalties
imposed thereon) imposed by the jurisdiction in which such Indemnified Party’s
principal executive office is located, on or measured by the overall net income
of such Indemnified Party; (C) Indemnified Amounts to the extent that they are
or result from lost profits (other than principal, interest and Fees with
respect to the Loans); and (D) Indemnified Amounts to the extent the same
includes losses that arise solely due to Receivables being uncollectible on
account of the insolvency, bankruptcy or lack of creditworthiness of the related
Obligor or would constitute recourse to Servicer for such losses:
 
(i)           the inclusion, in any computations made by it in connection with
any Facility Limit Certificate or Monthly Remittance Report or other report
prepared by it hereunder, of any Pledged Receivables which were not Eligible
Receivables as of the date of any such computation;
 
(ii)           reliance on any representation or warranty made by the Servicer
(if LEAF Financial or one of its Affiliates) or any of its officers under or in
connection with this Agreement, which shall have been false or incorrect in any
material respect when made  or delivered;
 
 
74

--------------------------------------------------------------------------------

 
(iii)           the failure by the Servicer (if LEAF Financial or any of its
Affiliates) to comply with (A) any term, provision or covenant contained in this
Agreement, or any agreement executed in connection with this Agreement, or
(B) any applicable law, rule or regulation applicable to it with respect to any
Pledged Assets;
 
(iv)           any action or inaction by the Servicer (if LEAF Financial or one
of its Affiliates) that causes the Collateral Agent not to have a first priority
perfected security interest in the Receivables that are, or are purported to be,
Pledged Receivables, together with all related Other Conveyed Property,
Collections, Related Security and other Pledged Assets related thereto
(including without limitation, the Borrower’s interest in and to any and all
Obligor Collateral with respect to such Receivables), free and clear of any
Adverse Claim whether existing at the time of the related Borrowing or any time
thereafter;
 
(v)           the commingling by the Servicer (if LEAF Financial or one of its
Affiliates) of the Collections of Pledged Receivables at any time with any other
funds;
 
(vi)           any failure of the Servicer (if LEAF Financial or one of its
Affiliates) or any of its agents or representatives (including, without
limitation, agents, representatives and employees of the Servicer acting
pursuant to authority granted under Section 6.01 hereof) to remit to Collection
Account, Collections of Pledged Receivables remitted to the Servicer or any such
agent or representative;
 
(vii)           the failure by the Servicer (if LEAF Financial or any of its
Affiliates) to perform any of its duties or obligations in accordance with the
provisions of this Agreement or errors or omissions related to such duties;
and/or
 
(viii)          notwithstanding whether any Pledged Receivable shall have been
repurchased by the Servicer pursuant to Section 6.20, any of the events or facts
giving rise to a breach of any of the Servicer’s representations, warranties,
agreements and/or covenants set forth in Article V or Article VI.
 
(b)           Any Servicer Indemnified Amounts shall be paid by the Servicer (if
LEAF Financial or one of its Affiliates) to each related Lender, for the benefit
of the applicable Indemnified Party, within two (2) Business Days following
receipt by the Servicer of such Lender’s written demand therefor (and such
Lender shall pay such amounts to the applicable Indemnified Party promptly after
the receipt by such Lender of such amounts).
 
(c)           If the Servicer has made any indemnity payments to a Lender, on
behalf of an Indemnified Party pursuant to this Section 8.02 and such
Indemnified Party thereafter collects any of such amounts from others, such
Indemnified Party will promptly repay such amounts collected to the Servicer,
without interest.
 
Each applicable Indemnified Party shall deliver to the indemnifying party under
Section 8.01 and Section 8.02, within a reasonable time after such Indemnified
Party’s receipt thereof, copies of all notices and documents (including court
papers) received by such Indemnified Party relating to the claim giving rise to
the Indemnified Amounts.
 
 
75

--------------------------------------------------------------------------------

 
ARTICLE IX

 
MISCELLANEOUS
 
SECTION 9.01                                Amendments and Waivers.  No
amendment or modification of any provision of this Agreement shall be effective
without the written agreement of the Borrower, the Servicer, the Lenders and, to
the extent any of their rights or obligations hereunder are adversely affected
thereby, the Backup Servicer, the Custodian, the Lenders’ Bank, and/or each
Qualifying Swap Counterparty, and no termination or waiver of any provision of
this Agreement or consent to any departure therefrom by the Borrower or the
Servicer shall be effective without the written concurrence of the Backup
Servicer and the Lenders.  Any waiver or consent shall be effective only in the
specific instance and for the specific purpose for which given.
 
SECTION 9.02                                Notices, Etc.  All notices and other
communications provided for hereunder shall, unless otherwise stated herein, be
in writing (including telex communication, communication by facsimile copy or
electronic mail) and mailed, telexed, transmitted or delivered, as to each party
hereto, at its address set forth on Schedule VI hereto or specified in such
party’s Assignment and Acceptance or at such other address (including, without
limitation, an electronic mail address) as shall be designated by such party in
a written notice to the other parties hereto.  All such notices and
communications shall be effective, upon receipt, or in the case of notice by
facsimile copy or electronic mail, when verbal communication of receipt is
obtained, except that notices and communications pursuant to Article II shall
not be effective until received.
 
SECTION 9.03                                No Waiver; Remedies.  No failure on
the part of any Lender to exercise, and no delay in exercising, any right
hereunder shall operate as a waiver thereof; nor shall any single or partial
exercise of any right hereunder preclude any other or further exercise thereof
or the exercise of any other right.  The remedies herein provided are cumulative
and not exclusive of any remedies provided by law.
 
SECTION 9.04                                Binding Effect; Assignability;
Multiple Lenders.  r) This Agreement shall be binding upon and inure to the
benefit of the Borrower, the Servicer, the Lenders, the Backup Servicer, the
Custodian, the Lenders’ Bank and their respective successors and permitted
assigns.  This Agreement and each Lender’s rights and obligations hereunder (and
under its related Note) and interest herein shall be assignable in whole or in
part (including by way of the sale of participation interests therein) by such
Lender and its successors and assigns.  None of the Borrower, the Servicer or
the Backup Servicer may assign any of its rights and obligations hereunder or
any interest herein without the prior written consent of the Lenders; provided
that the Borrower shall be permitted, on not less than 10 Business Days’ prior
written notice to the other parties hereto and with the prior written consent of
the Lenders, to be provided in the sole discretion of the Lenders, to assign all
of its rights and obligations hereunder to, and simultaneously with the transfer
of all Pledged Assets to, a Permitted Transferee which shall have assumed in a
writing satisfactory to the Lenders all such rights and obligations and acquired
all such Pledged Assets.  The parties to each assignment or participation made
pursuant to this Section 9.04 shall execute and deliver to the applicable
Lender, for its acceptance and recording in its books and records, an assignment
and acceptance agreement (an “Assignment and Acceptance”) or a participation
agreement or other transfer instrument reasonably satisfactory in form and
substance to (i) the parties to
 
 
76

--------------------------------------------------------------------------------

 
 such Assignment and Acceptance, (ii) in the case of an assignment of the Class
B Loan, the Class A Lender and (iii) prior to an Event of Default, the
Borrower.  Each such assignment or participation shall be effective as of the
date specified in the applicable Assignment and Acceptance or other agreement or
instrument only after the execution, delivery, acceptance and recording thereof
as described in the preceding sentence.  Each Lender shall notify the Borrower
of any assignment or participation thereof made pursuant to this
Section 9.04.  Each Lender may, in connection with any assignment or
participation or any proposed assignment or participation pursuant to this
Section 9.04, disclose to the assignee or participant or proposed assignee or
participant any information relating to the Borrower and the Pledged Assets
furnished to such Lender by or on behalf of the Borrower or the Servicer;
provided, however, that such Lender shall not disclose any such information
until it has obtained an agreement from such assignee or participant or proposed
assignee or participant that it shall treat as confidential (under terms
mutually satisfactory to such Lender, the Borrower, the Servicer and such
assignee or participant or proposed assignee or participant) any information
obtained which is not already publicly known or available, and may disclose
information relevant to the tax treatment and tax structure of the transactions
contemplated by this Agreement.
 
(b)         Whenever the term “Lender” is used herein, it shall mean the Class A
Lender, the Class B Lender and/or any other Person which shall have executed an
Assignment and Acceptance, in each case with respect to either the Class A Loan
or the Class B Loan; provided, however, that the holders of the Class A Notes
collectively, and the holders of the Class B Notes collectively, shall have a
prorata share (subject to any provisions of this Agreement which shall
subordinate the rights of the holders of the Class B Notes to the holders of the
Class A Notes) of the rights and obligations of the Lender(s) hereunder with
respect to the Pledged Assets and otherwise in the relative proportions that the
outstanding principal amount of the Class A Notes or the Class B Notes,
respectively, bears to the sum of the outstanding principal amount of the Class
A Notes and the Class B Notes on such date of calculation (its respective
“Commitment Percentage”). Unless otherwise specified herein, any right at any
time of any Lender to enforce any remedy under this Agreement or any Transaction
Document shall be exercised by the Controlling Holders.
 
(c)           Subject to Section 9.04(a), each of the parties hereto hereby
agrees to execute any amendment to this Agreement that is required in order to
facilitate the addition of any new Lender hereunder as contemplated by this
Section 9.04 and which does not have any adverse effect on the Borrower, the
Originator, the Servicer or any Affiliate thereof.
 
SECTION 9.05                                Term of This Agreement.  This
Agreement including, without limitation, the Borrower’s obligation to observe
its covenants set forth in Articles V and VI and the Servicer’s obligation to
observe its covenants set forth in Articles V and VI, shall remain in full force
and effect until the Collection Date; provided, however, that the rights and
remedies with respect to any breach of any representation and warranty made or
deemed made by the Borrower or the Servicer pursuant to Articles III and IV and
the indemnification and payment provisions of Article VIII and Article IX and
the provisions of Section 9.08 and Section 9.09 shall be continuing and shall
survive any termination of this Agreement.
 
 
77

--------------------------------------------------------------------------------

 
SECTION 9.06                                GOVERNING LAW; JURY WAIVER; CONSENT
TO JURISDICTION.  s) THIS AGREEMENT SHALL, IN ACCORDANCE WITH SECTION 5-1401 OF
THE GENERAL OBLIGATIONS LAW OF THE STATE OF NEW YORK, BE GOVERNED BY THE LAWS OF
THE STATE OF NEW YORK, WITHOUT REGARD TO ANY CONFLICTS OF LAW PRINCIPLES THEREOF
THAT WOULD CALL FOR THE APPLICATION OF THE LAWS OF ANY OTHER JURISDICTION,
EXCEPT TO THE EXTENT THAT THE VALIDITY OR PERFECTION OF THE INTERESTS OF THE
LENDERS IN THE PLEDGED RECEIVABLES, OR REMEDIES HEREUNDER, IN RESPECT THEREOF,
ARE GOVERNED BY THE LAWS OF A JURISDICTION OTHER THAN THE STATE OF NEW YORK.
 
(b)           EACH OF THE PARTIES HERETO WAIVES, TO THE FULLEST EXTENT PERMITTED
BY LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN RESPECT OF ANY LITIGATION
ARISING DIRECTLY OR INDIRECTLY OUT OF, UNDER OR IN CONNECTION WITH THIS
AGREEMENT OR ANY OF THE TRANSACTIONS CONTEMPLATED HEREUNDER.
 
(c)           ANY LEGAL ACTION OR PROCEEDING WITH RESPECT TO THIS AGREEMENT
MAY BE BROUGHT IN THE COURTS OF THE STATE OF NEW YORK OR OF THE UNITED STATES
FOR THE SOUTHERN DISTRICT OF NEW YORK; AND, BY EXECUTION AND DELIVERY OF THIS
AGREEMENT, EACH OF THE PARTIES HERETO CONSENTS, FOR ITSELF AND IN RESPECT OF ITS
PROPERTY, TO THE NON-EXCLUSIVE JURISDICTION OF THOSE COURTS.  EACH OF THE
PARTIES HERETO IRREVOCABLY WAIVES, TO THE MAXIMUM EXTENT PERMITTED BY LAW, ANY
OBJECTION, INCLUDING ANY OBJECTION TO THE LAYING OF VENUE OR BASED ON THE
GROUNDS OF FORUM NON CONVENIENS, THAT IT MAY NOW OR HEREAFTER HAVE TO THE
BRINGING OF ANY ACTION OR PROCEEDING IN SUCH JURISDICTION IN RESPECT OF THIS
AGREEMENT OR ANY DOCUMENT RELATED HERETO. EACH OF THE PARTIES HERETO WAIVES
PERSONAL SERVICE OF ANY SUMMONS, COMPLAINT OR OTHER PROCESS, WHICH SERVICE
MAY BE MADE BY ANY OTHER MEANS PERMITTED BY NEW YORK LAW.
 
SECTION 9.07                                Costs, Expenses and Taxes.  t) In
addition to the rights of indemnification granted to the Backup Servicer
(whether in its capacity as Backup Servicer or successor Servicer), the
Custodian, the Lenders’ Bank, each Lender and its respective Affiliates under
Section 8.01 hereof, the Borrower agrees to pay on demand all reasonable (and
reasonably documented) costs and expenses of the Backup Servicer, the Custodian,
the Lenders’ Bank and each Lender incurred in connection with the preparation,
execution or delivery of, or any waiver or consent issued or amendment prepared
in connection with, this Agreement, the other Transaction Documents and the
other documents to be delivered hereunder or in connection herewith or therewith
or incurred in connection with any amendment, waiver or modification of this
Agreement, any other Transaction Document, and any other documents to be
delivered hereunder or thereunder or in connection herewith or therewith that is
necessary or requested (and, with respect to such Lender, actually entered into)
by any of the Borrower, the Servicer, such Lender or made necessary or desirable
as a result of the actions of any regulatory, tax or accounting body affecting
such Lender and its Affiliates, or which is related to an Event of Default,
including, without limitation, the reasonable fees and out-of-pocket expenses of
counsel for the Backup
 
 
78

--------------------------------------------------------------------------------

 
 Servicer, the Custodian, the Lenders’ Bank and each Lender with respect thereto
and with respect to advising the Backup Servicer, the Custodian, the Lenders’
Bank and each Lender as to their respective rights and remedies under this
Agreement and the other documents to be delivered hereunder or in connection
herewith, and all costs and expenses, if any (including reasonable counsel fees
and expenses), incurred by the Backup Servicer, the Custodian, the Lenders’ Bank
or any Lender in connection with the enforcement of this Agreement and the other
documents to be delivered hereunder or in connection herewith.
 
(b)           The Borrower shall pay on demand any and all stamp, sales, excise
and other taxes and fees payable or determined to be payable in connection with
the execution, delivery, filing and recording of this Agreement, the other
documents to be delivered hereunder or any agreement or other document providing
liquidity support, credit enhancement or other similar support to any Lender
which is specific to this Agreement or the funding or maintenance of Loans
hereunder.
 
(c)           The Borrower shall pay on demand all other costs, expenses and
taxes (excluding franchise and income taxes) incurred by any Lender or the
Initial Qualifying Swap Counterparty or any shareholder thereof related to this
Agreement, any other Transaction Document or any Qualifying Interest Rate Swap
or similar interest rate cap agreement (“Other Costs”), including, without
limitation, the reasonable fees and out-of-pocket expenses of counsel for such
Lender or the Initial Qualifying Swap Counterparty with respect to (i) advising
such Person as to its rights and remedies under this Agreement and the other
documents to be delivered hereunder or in connection herewith and (ii) the
enforcement of this Agreement and the other documents to be delivered hereunder
or in connection herewith; provided, however, that the Borrower shall have no
obligation
 
to pay the fees and out-of-pocket expenses of counsel to the Initial Qualifying
Swap Counterparty related to the initial negotiation, execution and delivery of
any Qualifying Interest Rate Swap.
 
(d)           Without limiting any other provision hereof, the Borrower shall
pay on demand all costs, expenses and fees of the Backup Servicer prior to the
occurrence of a Servicer Default and the appointment of the Backup Servicer as
Servicer hereunder related to its duties under this Agreement.
 
(e)           Any Person making a claim under this Section 9.07 shall submit to
the Borrower a notice setting forth in reasonable detail the basis for and the
computations of the applicable costs, expenses, taxes or similar items.
 
SECTION 9.08                                No Proceedings.  The Servicer, the
Backup Servicer, the Custodian, the Collateral Agent, the Class A Lender, the
Class B Lender and the Lenders’ Bank each hereby agree that it will not
institute against, or join any other Person in instituting against, the Borrower
any proceedings of the type referred to in the definition of Bankruptcy Event
prior to two years and one day after the Collection Date.
 
SECTION 9.09                                Recourse Against Certain
Parties.  No recourse under or with respect to any obligation, covenant or
agreement (including, without limitation, the payment of any fees or any other
obligations) of any Lender as contained in this Agreement or any other
agreement, instrument or document entered into by the Borrower or such Lender
pursuant hereto or in connection herewith
 
 
79

--------------------------------------------------------------------------------

 
 shall be had against any administrator of the Borrower or such Lender or any
incorporator, affiliate, stockholder, officer, employee or director of the
Borrower or such Lender or of any such administrator, as such, by the
enforcement of any assessment or by any legal or equitable proceeding, by virtue
of any statute or otherwise; itbeingexpresslyagreedandunderstood that the
agreements of each party hereto contained in this Agreement and all of the other
agreements, instruments and documents entered into by the Borrower or any Lender
pursuant hereto or in connection herewith are, in each case, solely the
corporate obligations of such party (and nothing in this Section 9.09 shall be
construed to diminish in any way such corporate obligations of such party), and
that no personal liability whatsoever shall attach to or be incurred by any
administrator of the Borrower or any Lender or any incorporator, stockholder,
affiliate, officer, employee or director of the Borrower or such Lender or of
any such administrator, as such, or any of them, under or by reason of any of
the obligations, covenants or agreements of the Borrower or such Lender
contained in this Agreement or in any other such instruments, documents or
agreements, or which are implied therefrom, and that any and all personal
liability of every such administrator of the Borrower or any Lender and each
incorporator, stockholder, affiliate, officer, employee or director of the
Borrower or such Lender or of any such administrator, or any of them, for
breaches by the Borrower or such Lender of any such obligations, covenants or
agreements, which liability may arise either at common law or in equity, by
statute or constitution, or otherwise, is hereby expressly waived as a condition
of and in consideration for the execution of this Agreement.  The provisions of
this Section 9.09 shall survive the termination of this Agreement.
 
SECTION 9.10                                Execution in Counterparts;
Severability; Integration.  This Agreement may be executed in any number of
counterparts and by different parties hereto in separate counterparts, each of
which when so executed shall be deemed to be an original and all of which when
taken together shall constitute one and the same agreement.  Delivery of an
executed counterpart of a signature page to this Agreement by facsimile shall be
effective as delivery of a manually executed counterpart of this Agreement.  In
the event that any provision in or obligation under this Agreement shall be
invalid, illegal or unenforceable in any jurisdiction, the validity, legality
and enforceability of the remaining provisions or obligations, or of such
provision or obligation in any other jurisdiction, shall not in any way be
affected or impaired thereby.  This Agreement contains the final and complete
integration of all prior expressions by the parties hereto with respect to the
subject matter hereof and shall constitute the entire agreement among the
parties hereto with respect to the subject matter hereof, superseding all prior
oral or written understandings other than the Fee Letter.
 
SECTION 9.11                                Tax
Characterization.  Notwithstanding any provision of this Agreement, the parties
hereto intend that the Loans advanced hereunder shall constitute indebtedness of
the Borrower for federal income tax purposes.
 
SECTION 9.12                                Calculation of Performance
Triggers.  Notwithstanding anything to the contrary herein, Included Repurchased
Receivables shall be treated as Pool Receivables for purposes of each
calculation of the Annualized Default Rate, Annualized Net Loss Rate, and
Delinquency Rate required to be made hereunder (but for no other purpose).
 
 
80

--------------------------------------------------------------------------------

 
ARTICLE X

 
THE COLLATERAL AGENT
 
SECTION 10.01                                           No Implied Duties.  The
Collateral Agent shall be obligated to perform only the duties as are
specifically set forth in this Agreement, and no implied covenants or
obligations shall be read into this Agreement against the Collateral Agent.
 
SECTION 10.02                                           Limits on
Liability.  The Collateral Agent shall not be liable for any acts, omissions,
errors of judgment or mistakes of fact or law made, taken or omitted to be made
or taken by it in accordance with this Agreement and the other Transaction
Documents (including acts, omissions, errors or mistakes with respect to the
Collateral), except for those arising out of or in connection with the
Collateral Agent’s gross negligence or willful misconduct.  The Collateral Agent
may consult with counsel, accountants and other experts, and any opinion or
advice of any such counsel, any such accountant and any such other expert shall
be full and complete authorization and protection in respect of any action taken
or suffered by the Collateral Agent hereunder in accordance therewith. The
Collateral Agent shall have the right at any time to seek instructions
concerning the administration of the Pledged Assets from any court of competent
jurisdiction.  The Collateral Agent may conclusively rely, and shall be fully
protected in acting, upon any resolution, statement, certificate, instrument,
opinion, report, notice, request, consent, order, bond or other paper or
document which it has no reasonable reason to believe to be other than genuine
and to have been signed or presented by the proper party or parties or, in the
case of cables, telecopies and telexes, to have been sent by the proper party or
parties.  Absent its gross negligence or willful misconduct, the Collateral
Agent may conclusively rely, as to the truth of the statements and the
correctness of the opinions expressed therein, upon any certificates or opinions
furnished to the Collateral Agent and conforming to the requirements of this
Agreement and the other Transaction Documents, if any.
 
SECTION 10.03                                           Acknowledgement.  Each
Lender hereby acknowledges and agrees that its rights and obligations as a
“Lender” under the Collection Account Agreement are being held by Morgan Stanley
in its capacity as Collateral Agent for the benefit of the Secured Parties.
 
[Signature page to follow.]
 
81

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the parties have caused this Agreement to be executed by
their respective officers thereunto duly authorized, as of the date first above
written.
 
THE BORROWER:
LEAF CAPITAL FUNDING III, LLC
 
By:_______________________________________
Name:
Title:
THE SERVICER:
LEAF FINANCIAL CORPORATION
 
By:_______________________________________
Name:
Title:
   
THE CLASS A LENDER AND
THE COLLATERAL AGENT
MORGAN STANLEY BANK
 
By:_______________________________________
Name:
Title:
 
THE CLASS B LENDER
MORGAN STANLEY ASSET FUNDING INC.
 
By:_______________________________________
Name:
Title:
 



THE CUSTODIAN AND
THE LENDERS’ BANK:
U.S. BANK NATIONAL ASSOCIATION
By:_______________________________________
Name:
Title:
 
THE BACKUP SERVICER
LYON FINANCIAL SERVICES, INC. (D/B/A
U.S. BANK PORTFOLIO SERVICES)
By:_______________________________________
Name:
Title:

 
 
S-1

--------------------------------------------------------------------------------

 
SCHEDULE I
 
CONDITION PRECEDENT DOCUMENTS
 
As required by Section 3.01 of the Agreement, each of the following items must
be delivered to the Lenders prior to the date of the Borrowing:
 
(a)           A copy of this Agreement duly executed by each of the parties
hereto;
 
(b)           A certificate of the Secretary or Assistant Secretary of each of
the Borrower, the Originator and the Servicer, dated the date of this Agreement,
certifying (i) the names and true signatures of the incumbent officers
authorized to sign on behalf of the such Person each Transaction Document to
which it is a party (on which certificate the Lenders may conclusively rely
until such time as the Lenders shall receive from such Person a revised
certificate meeting the requirements of this paragraph (b)), (ii) that the copy
of the certificate of incorporation or formation of each such Person attached
thereto is a complete and correct copy and that such certificate of
incorporation or formation has not been amended, modified or supplemented and is
in full force and effect, (iii) that the copy of the organizational documents of
such Person attached thereto is a complete and correct copy, and that such
organizational documents have not been amended, modified or supplemented and is
in full force and effect, and (iv) the resolutions of the board of directors or
members of such Person approving and authorizing the execution, delivery and
performance by such Person of each Transaction Document to which it is a party;
 
(c)           Good standing certificate, dated as of a recent date for each of
the Borrower, the Originator and the Servicer, issued by its jurisdiction of
organization;
 
(d)           Executed, original copies of proper financing statements (the
“Facility Financing Statements”) describing the Pledged Receivables, Other
Conveyed Property, Related Security and other Pledged Assets, and (a) filed
against Originator in favor of the Borrower as assignor secured party and naming
the Collateral Agent as total assignee and (b) filed against the Borrower and in
favor of the Collateral Agent, as secured party, and other, similar instruments
or documents, as may be necessary or, in the opinion of the Collateral Agent,
desirable under the UCC of all appropriate jurisdictions or any comparable law
to perfect the Collateral Agent’s interests in all Pledged Receivables, Other
Conveyed Property, Related Security and other Pledged Assets;
 
(e)           Executed, original copies of proper financing statements, if any,
necessary to release all security interests and other rights of any Person in
the Pledged Receivables, Other Conveyed Property, Related Security and other
Pledged Assets previously granted by Originator or the Borrower;
 
(f)           Certified copies of requests for information or copies (or a
similar UCC search report certified by a party acceptable to the Lenders), dated
a date reasonably near to the date of the initial Borrowing, listing all
effective financing statements (including the Facility Financing Statements),
which name any of the Borrower or the Originator (under such party’s present
name and any previous name) as debtor and which are filed in the jurisdictions
in which the Facility Financing Statements were filed, together with copies of
such financing statements (none of which, other than the Facility Financing
Statements, shall cover any Pledged Assets);
 
 
 

--------------------------------------------------------------------------------

 
(g)           One or more favorable Opinions of Counsel, of counsel to the
Originator and the Borrower, with respect to such matters as any Lender may
reasonably request (including an opinion, with respect to the creation,
perfection and first priority of the security interest of the Borrower and the
Collateral Agent in the property described in such Opinion of Counsel);
 
(h)           One or more favorable Opinions of Counsel, of counsel to the
Originator and the Borrower, with respect to the true conveyance of the
Receivables under the Purchase and Sale Agreement, and issues of substantive
consolidation;
 
(i)           One or more favorable Opinions of Counsel, of counsel to the
Originator, the Borrower, the Custodian and the Backup Servicer with respect to,
among other things, the due authorization, execution and delivery of, and
enforceability of, this Agreement and the other Transaction Documents;
 
(j)           A favorable Opinion of Counsel of counsel to the Borrower, with
respect to the first priority perfected security interest of the Collateral
Agent in the Collection Account and the funds therein;
 
(k)           Any necessary third party consents to the closing of the
transactions contemplated hereby;
 
(l)           A copy of each of the other Transaction Documents duly executed by
the parties thereto; and
 
(m)           A copy of the directors and officers liability insurance policy
referred to in Section 6.16 hereof together with a certification from the
applicable insurance company that such policy is in full force and effect on the
date hereof.
 
(n)           Copies of all other documents referred to in the Closing Checklist
attached as Exhibit I hereto, satisfactory in all respect to the Lenders.
 
 
 

--------------------------------------------------------------------------------

 
 
SCHEDULE II
 
PRIOR NAMES, TRADENAMES, FICTITIOUS NAMES
 
AND “DOING BUSINESS AS” NAMES
 
1.           Borrower:  None
 
2.           Servicer:  LEAF Financial Corporation
 
LEAF Financial Corporation was previously named Fidelity Leasing
Corporation.  Effective February 28, 1996, Fidelity Leasing Corporation changed
its name to F.L. Partnership Management, Inc.  Effective May 1, 2000, F.L.
Partnership Management, Inc. and FL Financial Services, Inc. merged, with F.L.
Partnership Management, Inc. as the surviving entity.  Effective December 13,
2001, F.L. Partnership Management, Inc. changed its name to LEAF Financial
Corporation.  Effective June 29, 2004, LEAF Asset Management, Inc. and LEAF
Financial Corp. merged, with LEAF Financial Corp. as the surviving entity.  LEAF
Financial Corporation has no trade names, fictitious names or “doing business
as” names.
 
 
 

--------------------------------------------------------------------------------

 
SCHEDULE III
 
REPRESENTATIONS AND WARRANTIES WITH
 
RESPECT TO ELIGIBLE RECEIVABLES
 
The following representations and warranties are made by the Borrower with
respect to the Contracts related to Pledged Receivables which are designated as
being Eligible Receivables on a Facility Limit Certificate or a Monthly
Remittance Report, or are otherwise represented to the Lenders as being Eligible
Receivables, or are included as Eligible Receivables in any calculation set
forth herein.
 
1.           Each such Contract represents the genuine, legal, valid, binding
and full recourse payment obligation of the Obligor thereunder, enforceable by
the Borrower in accordance with its terms and the Obligor, with respect to such
Contract (and any guarantor of the Obligor’s obligations thereunder), had full
legal capacity to execute and deliver such Contract and any other documents
related thereto.
 
2.           [Intentionally omitted.]
 
3.           To the extent that such Contract consists of a payment schedule or
promissory note (if any), together with the “Master Agreement”, “Finance
Agreement” or similar agreement related thereto and incorporated by reference
therein, each other payment schedule or promissory note (if any) related to the
same “Master Agreement”, “Finance Agreement” or similar agreement is also a
Contract related to a Pledged Receivable.  To the extent that such Contract
consists of a “Master Lease Schedule” or similar agreement together with a
“Master Lease Agreement” or similar agreement which is related to, and
incorporated by reference therein, each other “Master Lease Schedule” or similar
agreement related to the same “Master Lease Agreement” or similar agreement is
also a Contract related to a Pledged Receivable.
 
4.           Reserved.
 
5.           Each such Contract (i) was (a) originated by Originator in the
ordinary course of Originator’s business and Originator had all necessary
licenses and permits to originate Contracts in the State where the related
Obligor and the related Obligor Collateral were located or (b) purchased by
Originator, in a transaction that would constitute a “true sale” for bankruptcy
purposes, from a Person (a “Seller”) (other than Northern Leasing Systems, Inc.
or any Affiliate thereof) who originated such Contract in the ordinary course of
Seller’s business and who had all necessary licenses and permits to originate
Contracts in the State where the related Obligor and the related Obligor
Collateral were located, (ii) was sold by Originator to the Borrower under the
Purchase and Sale Agreement and the Borrower has all necessary licenses and
permits to own Receivables and enter into Contracts in the state where the
related Obligor and the related Obligor Collateral are located, (iii) contains
customary and enforceable provisions, such as to render the rights and remedies
of the Borrower (and any assignee thereof) adequate for realization against the
collateral security related thereto and (iv) provides for level Scheduled
Payments during the term of such Contract or such Contract is a Non-Level
Payment Contract.
 
 
Sch. III-1

--------------------------------------------------------------------------------

 
6.           Each such Contract was originated by Originator or the Seller
without any fraud or material misrepresentation on the part of the related
Obligor or Originator or the Seller.  Each such
 
Contract was sold by Originator to the Borrower without any fraud or material
misrepresentation on the part of Originator.
 
7.           No such Contract is the subject of any litigation (other than as
set forth in any of the FDIC Documents or any Schedule thereto), nor is it
subject to any right of rescission, setoff, counterclaim or defense on the part
of the Obligor thereunder.
 
8.           Each such Contract has had no provision thereof waived, amended,
altered or modified in any respect since its acquisition or origination by LEAF
except in conformity with the Credit and Collection Policy.
 
9.           The Obligor, with respect to each such Contract, has a billing
address in the United States and, except as otherwise permitted in writing by
the Lenders from time to time, the Equipment which is the subject of each such
Contract and all other Obligor Collateral with respect thereto is located in the
United States.
 
10.           Each such Contract (i) is calculated at a fixed yield, (ii) is
fully amortizing in periodic installments over its remaining term (which may
include a Balloon Payment or Put Payment), (iii) has a remaining term of 180
months or less and does not permit renewal or extension, (iv) provides for
acceleration of the Scheduled Payments thereunder if the related Obligor is in
default under or has otherwise violated or breached any material provision of
such Contract, (v) neither the Originator, the Servicer, the Borrower or any
other Person has applied any part of any cash collateral paid under such
Contract to any of the Scheduled Payments due under such Contract, and (vi) has
not been assigned by the related Obligor nor has there been any sub-lease of the
Obligor Collateral.
 
11.           [Intentionally omitted.]
 
12.           Each such Contract (i) is payable by a single Obligor, that is a
corporate Person, or, if the collateral is Equipment used in a business, an
individual and (ii) provides for the financing or lease of Obligor Collateral to
be used in the business of the related Obligor.
 
13.           Each such Contract was originated in the United States and is
denominated and payable solely in United States Dollars.
 
14.           Each such Contract (i) if a Lease Contract, contains “hell or high
water” provisions; (ii) requires the related Obligor to assume all risk of loss
or malfunction of the related Obligor Collateral; (iii) requires the related
Obligor to pay all maintenance, repair, insurance and taxes, together with all
other ancillary costs and expenses, with respect to the related Obligor
Collateral; and (iv) requires the related Obligor to pay, in full, when due, all
Scheduled Payments notwithstanding any casualty, loss or other damage to the
related Obligor Collateral.
 
15.           Each such Contract is by its terms an absolute and unconditional
obligation of the related Obligor and is non-cancelable (in the case of a Lease
Contract) and non-cancelable and non-prepayable without the payment in full of
principal and accrued interest and finance charges prior to the expiration of
the term of such Contract; such Contract does not provide for the substitution,
exchange or addition of any other items of Obligor Collateral related to such
Contract if the effect thereof would be to reduce or extend the Scheduled
Payments related thereto; and the rights with respect to such Contract are
assignable by Originator (and its successors and assigns, including the
Borrower) without the consent of or notice to any Person.
 
 
Sch. III-2

--------------------------------------------------------------------------------

 
16.           Each such Contract is in the form of one of the form contracts
attached hereto as Exhibit D-1, Exhibit D-2 or Exhibit D-3 or in a form
otherwise approved by the Servicer in compliance with the Credit and Collection
Policy.
 
17.           [Intentionally omitted.]
 
18.           All material requirements of applicable federal, state and local
laws, and regulations thereunder in respect of each such Contract, the
origination thereof, and the Obligor Collateral related thereto, have been
complied with in all respects.
 
19.           The applicable Obligor (other than a lessee under a Lease Contract
that is a “true lease”) has good and marketable title to the Equipment which is
the subject of each such Contract and such Equipment is free and clear of all
Adverse Claims.
 
20.           Each such Contract constitutes either an “Instrument” or “Chattel
Paper” or a “Payment Intangible” within the meaning of the UCC.
 
21.           Each such Contract contains language by which the related Obligor
grants a security interest to Originator in the Obligor Collateral which is the
subject of each such Contract.
 
22.           (A) The Originator shall have taken or caused to be taken all
steps necessary under all applicable law (including the filing of an Obligor
Financing Statement with respect to each such Contract) in order to cause a
valid, subsisting and enforceable perfected, first priority security interest to
exist in Originator’s favor in the Obligor Collateral securing each such
Contract (other than with respect to Equipment which has a value of less than
$25,000 if such Equipment is leased under Dollar Purchase Option Contracts or
$50,000 if such Equipment is leased under FMV Contracts), (B) Originator shall
have assigned the perfected, first priority security interest in the Obligor
Collateral referred to in clause (A) above to the Borrower pursuant to the
Purchase and Sale Agreement and (C) the Borrower shall have assigned the
perfected, first priority security interest in the Obligor Collateral referred
to in clause (A) above to the Collateral Agent pursuant to Section 2.11 hereof.
 
23.           The Borrower has taken all steps necessary under all applicable
law in order to perfect the security interest of the Collateral Agent in (i) the
Borrower’s interest in the Obligor Collateral related to each such Contract
(other than Equipment which has a value of less than $25,000 if such Equipment
is leased under Dollar Purchase Option Contracts or $50,000 if such Equipment is
leased under FMV Contracts) and (ii) each such Contract and the Receivable,
Related Security and Other Conveyed Property related thereto (and the proceeds
thereof), and there exists in favor of the Collateral Agent as secured party, a
valid, subsisting and enforceable first priority perfected security interest in
(i) the Borrower’s interest in such Obligor Collateral and (ii) such Contract
and the Receivable, Related Security and Other Conveyed Property related thereto
(and the proceeds thereof) and such security interest is and shall be prior to
all other liens upon and security interests in (i) the Borrower’s interest in
such Obligor Collateral and (ii) such Contract and the Receivable, Related
Security and Other Conveyed Property related thereto (and the proceeds thereof)
that now exist or may hereafter arise or be created (other than Permitted
Liens).
 
 
Sch. III-3

--------------------------------------------------------------------------------

 
24.           If the Obligor Collateral related to such Contract includes a
Vehicle, such Contract shall be a Loan Contract or a Dollar Purchase Option
Contract, and the Borrower or the Servicer shall have delivered to the
applicable Registrar of Titles an application for a Certificate of Title for
such Vehicle satisfying the Titling Requirements.
 
25.           No such Contract is a Defaulted Receivable or, at the time of its
Pledge hereunder, a Delinquent Receivable.
 
26.           Each such Contract is payable by an Obligor which is not subject
to any bankruptcy, insolvency, reorganization or similar proceeding.
 
27.           The information pertaining to each such Contract set forth in the
Schedule of Contracts (as defined in the Purchase and Sale Agreement), the
related Assignment and each Facility Limit Certificate and Monthly Remittance
Report is true and correct in all respects.
 
28.           With respect to each such Contract, by the Borrowing Date on which
such Contract is Pledged hereunder and on each relevant date thereafter,
Originator will have caused its master computer records relating to such
Contract to be clearly and unambiguously marked to show that such Contract has
been Pledged under this Agreement.
 
29.           With respect to each such Contract there exists a Receivable File
and such Receivable File contains each item listed in the definition of
Receivable File with respect to such Contract and such Receivable File has been
delivered to the Custodian or will have been delivered to the Custodian in
accordance with Section 5.02 of the RLSA.
 
30.           No such Contract has been repaid, prepaid, satisfied, subordinated
or rescinded, and the Obligor Collateral securing such Contract has not been
released from the lien of the Lenders in whole or in part (except for releases
of Equipment from a Contract prior to the date of the Pledge thereof and which
releases have been noted in the Collateral Receipt related to such document).
 
31.           No such Contract was originated in, or is subject to the laws of,
any jurisdiction the laws of which would make unlawful, void or voidable the
sale, transfer, pledge and/or assignment of such Contract under this Agreement
or the Purchase and Sale Agreement, and Originator has not entered into any
agreement with any Obligor that prohibits, restricts or conditions the sale,
transfer, pledge and/or assignment of such Contract.
 
32.           [Intentionally Omitted].
 
33.           No such Contract has been sold, transferred, assigned or pledged
by Originator to any Person other than the Borrower.  Borrower has not taken any
action to convey any right to any Person that would result in such Person having
a right to payments due under any such Contract or payments received under the
related Insurance Policy or otherwise to impair the rights of the Borrower or
the Lenders in such Contract, the related Insurance Policy or any proceeds
thereof.  There is an Insurance Policy in full force and effect with respect to
the Equipment related to such Contract if such Equipment had an Amortized
Equipment Cost over $100,000.
 
 
Sch. III-4

--------------------------------------------------------------------------------

 
34.           No such Contract is assumable by another Person in a manner which
would release the Obligor thereof from such Obligor’s obligations to Originator
or the Borrower.
 
35.           There has been no default, breach, violation or event permitting
acceleration under the terms of any such Contract, and no condition exists or
event has occurred and is continuing that with notice, the lapse of time or both
would constitute a default, breach, violation or event permitting acceleration
under the terms of any such Contract, and there has been no waiver of any of the
foregoing.
 
36.           No selection procedures adverse to the Borrower or any Lender have
been utilized in selecting any such Contract from all other similar Contracts
originated or purchased by Originator.
 
37.           The Obligor Collateral related to any such Contract is not subject
to any tax or mechanic’s lien or any other Adverse Claim.
 
38.           [Intentionally omitted.]
 
39.           The Borrower has delivered to the Custodian, in accordance with
Section 5.02 of the RLSA, the sole original counterpart of each such Contract
(or a true and correct copy thereof) and such document constitutes the entire
agreement between the parties thereto in respect of the related Obligor
Collateral.
 
40.           Each such Contract is in full force and effect in accordance with
its terms and neither the Borrower nor the Obligor has or will have suspended or
reduced any payments or obligations due or to become due thereunder by reason of
a default by any other party to such Contract; there are no proceedings pending
or threatened asserting insolvency of such Obligor; there are no proceedings
pending or threatened wherein such Obligor, any other obligated party or any
Government Entity has alleged that such Contract is illegal or unenforceable.
 
41.           The acquisition practices used by the Originator and the
origination and collection practices used by the Servicer with respect to each
such Contract have been in all respects customary in the equipment financing and
servicing business.
 
42.           The Obligor Collateral related to each such Contract was properly
delivered to the Obligor in good repair and is in proper working order. Each
Obligor has accepted the related Equipment.  The related Obligor is the end user
of the Equipment that is the subject of any such Contract and no Obligor has
sublet the Equipment to any other party.
 
43.           The Obligor with respect to any such Contract is not a merchant
with respect to the Equipment related to such Contract.
 
 
Sch. III-5

--------------------------------------------------------------------------------

 
44.           Except with respect to a breach of an Obligor’s right of quiet
enjoyment of the related Equipment, neither the operation of any of the terms of
any such Contract nor the exercise by the Borrower, the Servicer or the Obligor
of any right under any such Contract will render such Contract unenforceable in
whole or in part nor subject to any right of rescission, setoff, claim,
counterclaim or defense, and no such right of rescission, set-off, claim,
counterclaim or defense, including a defense arising out of a breach of the
Obligor’s right of quiet enjoyment of the Equipment, has been asserted with
respect thereto.
 
45.           The Borrower and the Servicer have duly fulfilled all obligations
on their part to be fulfilled under or in connection with the origination,
acquisition and assignment of such Contract, including, without limitation,
giving any notices and obtaining any consents necessary to effect the
 
acquisition of such Contract by the Borrower, and have done nothing to impair
the rights of the Borrower or any Lender in the Contract or payments with
respect thereto.
 
46.           Originator and the Servicer have duly fulfilled all obligations on
their part to be fulfilled under or in connection with the origination,
acquisition and assignment of such Contract, and have done nothing to impair the
rights of the Borrower in such Contract or payments with respect
thereto.  Originator, the Servicer and Borrower have duly fulfilled all
continuing obligations on their part to be fulfilled under or in connection with
such Contract.
 
47.           [Intentionally Omitted].
 
48.           The sale from the Originator to the Borrower of each such Contract
and the Other Conveyed Property and Related Security related thereto does not
violate the terms or provisions of any agreement to which the Borrower is a
party or by which it is bound.
 
49.           The transfer, assignment and conveyance of the Contract and the
Other Conveyed Property and Related Security related thereto from the Originator
to the Borrower pursuant to the Purchase and Sale Agreement is not subject to
nor will result in any tax, fee or governmental charge payable by the Borrower
or any other Person to any federal, state or local government.
 
50.           No such Contract (other than a “true lease”) may be (i) an
executory contract or (ii) in any event, deemed to be an executory contract or
unexpired lease subject to rejection by an Obligor under Section 365 of the
Bankruptcy Code in the event that a Bankruptcy Event has occurred with respect
to such Obligor.
 
51.           Each such Contract contains enforceability provisions
(i) permitting the acceleration of the payments thereunder if the Obligor is in
default under such Contract and (ii) sufficient to enable the Borrower to
repossess or foreclose upon the Obligor Collateral related thereto.
 
52.           Each such Contract generally contains provisions requiring the
payment of both interest and principal (or, in the case of a Lease Contract,
lease payments) in each calendar month or quarter during the term of such
Contract.
 
53.           The promissory note, if any, related to each such Contract (i) was
payable to the Originator immediately prior to its transfer to the Borrower
under the Purchase and Sale Agreement, and (ii) was payable to the Borrower
immediately prior to its Pledge hereunder and has not been endorsed by
Originator to any Person other than the Borrower.
 
 
Sch. III-6

--------------------------------------------------------------------------------

 
54.           [Intentionally Omitted].
 
55.           [Intentionally Omitted].
 
56.           [Intentionally Omitted].
 
57.           The vendor of the Equipment relating to such Receivable has
received payment in full from the Obligor prior to the Pledge of such Receivable
hereunder and has no remaining obligations with respect to such Equipment except
for any applicable warranty.
 
58.           No such Contract provides for delivery and/or financing of any
Equipment after the Closing Date and there are no unperformed purchase or
financing commitments thereunder as of the Closing Date, and no such Contract
contains any unperformed purchase or financing commitments as of the Closing
Date.
 
59.           No Scheduled Payment under any Contract is delinquent for more
than 30 days.
 
 
Sch. III-7

--------------------------------------------------------------------------------

 
SCHEDULE IV
 
CREDIT AND COLLECTION POLICY
 
Attached.
 
 
Sch. IV-1

--------------------------------------------------------------------------------

 
SCHEDULE V
 
EQUIPMENT CATEGORIES

 
AUTOMOTIVE
AWNINGS
BEAUTY SALON
BOOK OF BUSINESS
CLEANING EQUIPMENT
COMPUTERS
CONSTRUCTION
CONTAINERS
COPIERS
CREMATORIUMS
ELECTRONIC EQUIPMENT
ENGINEERING EQUIPMENT
FARMING EQUIPMENT
FEES
FITNESS & RECREATIONAL EQUIP
FIXTURES
FURNITURE & FURNISHINGS
GAS PUMPS
GOLF CARS
HEATING & AIR EQUIPMENT
INDUSTRIAL CYLINDERS
LANDSCAPE & GARDENING EQUIP
LAUNDRY & DRYCLEANING EQUIP
LEASEHOLD IMPROVEMENTS
LOCK BOXES
MACHINE TOOL EQUIPMENT
MAILING EQUIPMENT
MANUFACTURING EQUIPMENT
MEDICAL EQUIPMENT
MOBILE COMMUNICATIONS
MOBILE/PORTABLE EQUIPMENT
NEW CONSTRUCTION
OFFICE EQUIPMENT
PLUMBING
PORTABLE TOILETS
POS SYSTEMS
PRINTING EQUIPMENT
REFUSE CONTAINERS
RENTAL EQUIPMENT
RENTAL PROPANE TANKS
RENTAL WATER BOTTLES/COOLERS
RESTAURANT EQUIPMENT
RETAIL EQUIPMENT

 
 
Sch. V-1

--------------------------------------------------------------------------------

 
 

 SECURITY SYSTEMS  SIGNS  SOFTWARE      TANNING EQUIPMENT  TELEPHONE SYSTEMS
 TITLE EQUIPMENT  VENDING  VIDEO EQUIPMENT  WATER SYSTEMS  WORKING CAPITAL LOAN



* The above categories are subject to change based upon LEAF operations.
 
 
Sch. V-2

--------------------------------------------------------------------------------

 
SCHEDULE VI
 
ADDRESSES FOR NOTICE
 
LEAF Capital Funding III, LLC
c/o LEAF Funding Inc.
1818 Market Street, 9th Floor
Philadelphia, PA 19103
Attention:  Matthew Goldenberg
Facsimile No.:  (215) 640-6370
Confirmation No.:  (215) 231-7070


LEAF Financial Corporation
1818 Market Street, 9th Floor,
Philadelphia, PA 19103
Attention:  Miles Herman
Facsimile No.:  (215) 640-6363
Confirmation No.:  (215) 717-3358


Morgan Stanley Capital Services Inc.
Transaction Management Group
1585 Broadway
New York, NY 10036-8293
Attention:  Chief Legal Officer
Facsimile No.: 001-212-507-4022


Morgan Stanley Credit
750 Seventh Avenue
New York, NY 10019
Facsimile No.: (212) 507-5890
E-mail: spvmonthlyreport@morganstanley.com


Morgan Stanley Bank
1221 Avenue of the Americas
New York, NY 10020
Attention:  Peter Woroniecki
Facsimile No.:  (212) 762-6943
Confirmation No.:  (212) 762-6942


Morgan Stanley Asset Funding Inc.
1221 Avenue of the Americas
New York, NY 10020
Attention:  Peter Woroniecki
Facsimile No.:  (212) 762-6943
Confirmation No.:  (212) 762-6942


 
Sch. VI-1

--------------------------------------------------------------------------------

 
U.S. Bank National Association
EP-MN-WS3D
60 Livingston Ave.
St. Paul, MN 55107
Attention:  Diane Reynolds
Facsimile No.:  (651) 495-8090
Confirmation No.:  (651) 495-3923


Lyon Financial Services, Inc. (d/b/a U.S. Bank Portfolio Services)
U.S. Bank Portfolio Services
1310 Madrid Street
Marshall, MN 56258
Attention:  Joe Andries
Facsimile No.:  (866) 806-0775
Confirmation No.:  (507) 532-7129


 
Sch. VI-2

--------------------------------------------------------------------------------

 
SCHEDULE VII
 
REMITTANCE REPORT INFORMATION
 
[TO BE AGREED UPON BY COLLATERAL AGENT AND SERVICER]
 
 
Sch. VII-1

--------------------------------------------------------------------------------

 
 
EXHIBIT A
 
FORM OF FACILITY LIMIT CERTIFICATE
 
FACILITY LIMIT CERTIFICATE
 
__________, 200__
 
To:           Morgan Stanley Bank/Morgan Stanley Asset Funding Inc.
           1221 Avenue of the Americas
           New York, NY 10020
           Attn: Peter Woroniecki
 
Ladies and Gentlemen:
 
Reference is made to the Receivables Loan and Security Agreement dated as of
November 1, 2007 (the “Loan Agreement”), among LEAF Capital Funding III, LLC,
(the “Borrower”), Leaf Financial Corporation, as the Servicer, Morgan Stanley
Bank, as Class A Lender, Morgan Stanley Asset Funding Inc., as Class B Lender,
U.S. Bank National Association, as the Custodian and the Lenders’ Bank and Lyon
Financial Services, Inc. (d/b/a U.S. Bank Portfolio Services) as the Backup
Servicer.  Capitalized terms used herein but not defined herein shall have the
meanings assigned to such terms in the Loan Agreement.
 
In accordance with Section 6.10(c) of the Loan Agreement, the Borrower hereby
certifies that, after giving effect to the Borrowing requested to occur on
__________, 200__:
 
 
(1)
(a) the Facility Amount under the Loan Agreement does not exceed the Facility
Limit, and (b) the outstanding principal amount of the Class A Notes does not
exceed the Class A Facility Limit;

 
 
(2)
no Program Termination Event or Event of Default exists; and

 
 
(3)
if the Borrowing is to be secured by Receivables, no Termination Event exists;

 
 
Exh.A1

--------------------------------------------------------------------------------

 
The Borrower hereby further certifies that attached hereto as Schedule A are
true and correct calculations evidencing the accuracy of the statements set
forth in paragraphs (1) and, as applicable, (2) above.
 
Very truly yours,
 
LEAF CAPITAL FUNDING III, LLC
 
By:                                                                           
Name: Miles Herman
Title:   Vice President
 
 
Exh.A2

--------------------------------------------------------------------------------

 
 
EXHIBIT B
 
FORM OF REQUIRED DATA FIELDS
 
(a)           Obligor lease number;
 
(b)           Obligor name;
 
(c)           Reserved;
 
(d)           Obligor Credit risk rating (if available);
 
(e)           Collateral location (city and state);
 
(f)           Reserved;
 
(g)           Equipment category/type;
 
(h)           Non Level Payment Contract flag;
 
(i)           Balloon flag and put payment flag;
 
(j)           Stand Alone Working Capital Loan Flag;
 
(k)           New/used flag (if available);
 
(l)           Lease type (true/installment);
 
(m)           Serial Number (if available);
 
(n)           SIC Code (if available);
 
(o)           Vendor;
 
(p)           Commencement Date
 
(q)           Maturity Date;
 
(r)           Date Next Due;
 
(s)           Original Term;
 
(t)           Remaining Term;
 
(u)           Payment Frequency;
 
(v)           Original Receivable Balance;
 
(w)           Current Receivable Balance;
 
 
Exh. B-1

--------------------------------------------------------------------------------

 
(x)           Original Equipment Cost;
 
(y)           Amortized Equipment Cost;
 
(z)           Scheduled Payment; and
 
(aa)           Discounted Balance.
 
 
Exh. B-2

--------------------------------------------------------------------------------

 


 
EXHIBIT C
 
FORM OF MONTHLY REMITTANCE REPORT
 
(See attached.)
 
 
Exh.C-1

--------------------------------------------------------------------------------

 


 
EXHIBIT D-1
 
FORM OF LEASE CONTRACT
 
(See attached.)
 
 
Exh. D-1-1

--------------------------------------------------------------------------------

 


 
EXHIBIT D-2
 
FORM OF LOAN CONTRACT
 
(See attached.)
 


 
Exh. D-2-1

--------------------------------------------------------------------------------

 
 
EXHIBIT D-3
 
FORM OF LOAN CONTRACT
 
(See attached.)
 
 
Exh. D-3-1

--------------------------------------------------------------------------------

 
 
EXHIBIT E
 
VEHICLE LIENHOLDER NOMINEE AGREEMENT
 
This Vehicle Lienholder Nominee Agreement (this “Agreement”) is made as of
__________, 2007, among __________ (the “Lienholder”), as Lienholder, LEAF
Capital Funding III, LLC (the “Borrower”), Morgan Stanley Bank, as Class A
Lender and Morgan Stanley Asset Funding Inc., as Class B Lender (collectively,
the “Lenders”).
 
Whereas, from time to time LEAF Funding, LLC (“Funding”) may acquire an
ownership or security interest in certain Contracts;
 
Whereas, Lienholder appears as the lienholder of record on the Titles for the
Vehicles sold or leased under such Contracts;
 
Whereas, from time to time Funding may sell to the Borrower certain of such
Contracts and all of its right, title and interest in the related Vehicles, and
 
Whereas, the Borrower shall pledge, inter alia, such Contracts and the
Borrower’s security interest in each such Vehicle, to the Lenders in order to
secure loans being advanced to the Borrower by, and the other obligations of the
Borrower to, the Lenders (the “Loan Transactions”); and
 
Whereas, due to the administrative difficulty and costs of amending the Titles
of the Vehicles to note thereon (i) the security interest of the Borrower in
such Vehicles and (ii) the security interest of the Lenders in the security
interest of the Borrower in such Vehicles, the Titles to the Vehicles will not
be amended to note such security interests of the Borrower and the Lenders but
instead, from and after the date hereof, the Lienholder will act as the
Borrower’s and the Lenders’ respective nominee lienholder with respect to the
Vehicles pursuant to the terms hereof;
 
Now, Therefore, in consideration of the mutual promises herein contained and for
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the parties hereto, intending to be legally bound, hereby
agree as follows:
 
1.           Term.  This Agreement will commence on the date hereof and will
remain in full force and effect until the Collection Date.
 
2.           Appointment of Nominee Lienholder.  The Borrower and the Lenders
hereby appoint the Lienholder as their nominee lienholder, in a representative
capacity, with respect to the Vehicles, and the Lienholder hereby agrees to
serve in such capacity as described herein.  The Lienholder hereby agrees that
all of its right, title, interest (which is solely as stated lienholder on the
Titles) in and to the
 
 
Exh. E-1

--------------------------------------------------------------------------------

 
 Vehicles shall be solely for the respective benefit of the Borrower and the
Lenders.  As stated lienholder on the Titles to all of such Vehicles, the
Lienholder agrees to take any and all reasonable actions as the Borrower (with
the consent of the Lenders) or the Lenders may request in writing with respect
to the Titles including, without limitation, all actions for which the
Lienholder’s consent, waiver, release, vote or signature (or other action of
similar nature) is necessary or advisable in the judgment of the Borrower or the
Lenders in order to maintain, preserve and protect the Borrower’s security
interest in such Vehicles and the Lenders’ security interest in the Borrower’s
security interest in such Vehicles and if the Lienholder fails to take any or
all such actions, the Lenders or any designee of the Lenders may take such
actions at the sole expense of the Borrower, and the Lienholder hereby grants to
the Lenders and any such designee an irrevocable power of attorney and license
to take any and all such actions in the Lienholder’s name and on behalf of the
Lienholder.
 
3.           Interests in the Vehicles.  Notwithstanding the fact that the
Lienholder will be and remain noted as first lienholder (which is solely as
stated lienholder) on the Titles to the Vehicles from time to time pledged to
the Borrower and repledged to the Lenders, each party hereto hereby agrees that,
on and after the date hereof:
 
(i)           except as set forth in subsection (ii) below and subject to the
terms of any agreement between the Borrower and the Lenders, the Borrower is
entitled to all incidents, benefits and risks of a holder of a first priority
perfected security interest or ownership in and lien on the Vehicles;
 
(ii)           subject to the terms of any agreement between the Borrower and
the Lenders, the Lenders is entitled to all incidents, benefits and risks of a
holder of a first priority perfected security interest in and lien on the
Borrower’s first priority perfected security interest in and lien on the
Vehicles and the right to exercise or cause the exercise of all remedies with
respect to the Vehicles, including the right to repossess, sell and otherwise
transfer and dispose of the Vehicles at the times and subject to the terms of
the Contract with the Obligor relating to such Vehicle;
 
(iii)           the Lienholder has no direct (or indirect) ownership or other
rights or interest (including any security interest) in any of the Vehicles;
 
(iv)           the Lienholder will not take any action with respect to the
Vehicles unless such action is consented to by the Lenders; and
 
(v)           the Lienholder shall not represent to any lender, financing source
or other Person, that it has, or in any other manner hold itself out as having,
any direct or indirect ownership interest or any other rights or interests
(including any security interest) in any of the Vehicles, except for any rights
it may have as nominee lienholder hereunder with respect to the Vehicles.
 
On the Collection Date, the Lienholder shall, at the expense of the Borrower,
return the Titles to the Borrower along with a power of attorney, if necessary
to substitute Borrower or Lenders as stated lienholder on all Titles, and the
Lienholder shall have no further responsibility for removing the Lienholder as
stated lienholder on the Titles.
 
 
Exh. E-2

--------------------------------------------------------------------------------

 
4.           Entire Agreement.  This Agreement constitutes the entire agreement
among the parties hereto with respect to the subject matter of this Agreement
and supersedes any prior understandings, agreements, or representations by or
among the parties hereto, written or oral, to the extent they relate in any way
to the subject matter hereof.
 
5.           Remittance of Proceeds.  In the event that Lienholder receives any
insurance proceeds or other payments or proceeds in respect of the Vehicles, it
shall hold the same in trust and notify the Borrower and the Lenders of the
receipt thereof, and shall remit promptly such payments or proceeds to the
account specified by the Lenders as set forth herein, or as otherwise identified
by the Lenders from time to time by written notice, but in no event later than
the fifth day following receipt of such payments or proceeds.
 
6.           Documentation.  From and after the date hereof, to the extent that
Lienholder from time to time receives any certificate of title or notifications
of lienholder status relating to any Vehicle, Lienholder shall promptly forward
the same to U.S. Bank (or, following the delivery of written notice from Lenders
to such effect, the Lenders).
 
7.           Nonpetition.  Lienholder hereby agrees that it will not institute
against, or join any other person or entity in instituting against Borrower any
proceeding under any bankruptcy, reorganization, liquidation or insolvency law
or statute now or hereafter in effect in any jurisdiction until two years and
one day shall have elapsed since the payment in full of all indebtedness and
other obligations owed by Borrower to the Lenders, Lenders’ Bank and Collateral
Agent with respect to the Loan Transactions.
 
8.           Succession and Assignment.  This Agreement shall be binding upon
and inure to the benefit of the parties hereto and their respective successors
and permitted assigns.  Neither the Lienholder nor the Borrower may assign
either this Agreement or any of its respective rights, interests, or obligations
hereunder without the prior written approval of the Lenders.
 
9.           Counterparts.  This Agreement may be executed in separate
counterparts, each of which will be deemed an original but all of which together
will constitute one and the same instrument.  Delivery of an executed
counterpart of a signature page to this Agreement by facsimile shall be
effective as delivery of a manually executed counterpart of this Agreement.
 
10.           Headings.  The section headings contained in this Agreement are
inserted for convenience only and will not affect in any way the meaning or
interpretation of this Agreement.
 
11.           Notices.  All notices, requests, demands, claims and other
communications hereunder will be in writing.  Any notice, request, demand,
claim, or other communication hereunder will be deemed duly given if (and then
two business days after) it is sent by registered or certified mail, return
receipt requested, postage prepaid, and addressed to the intended recipient as
set forth below:
 


 
If to the Lienholder:
 
 
Exh. E-3

--------------------------------------------------------------------------------

 
    If to the Borrower:
 
LEAF Capital Funding III, LLC
1818 Market Street, 9th Floor
Philadelphia, Pa  19103
Attention: Miles Herman
Facsimile No.: (215) 640-6363
Confirmation No.: (215) 717-3358
 
If to the Lenders:
 
Morgan Stanley Bank
1221 Avenue of the Americas
New York, NY  10020
Attention: Peter Woroniecki
Facsimile No.: (212) 762-6943
Confirmation No.: (212) 762-6942
 
Morgan Stanley Asset Funding Inc.
1221 Avenue of the Americas
New York, NY  10020
Attention: Peter Woroniecki
Facsimile No.: (212) 762-6943
Confirmation No.: (212) 762-6942
 
Any party hereto may give written notice, request, demand, claim, or other
communication hereunder using any other means (including personal delivery,
expedited courier, messenger service, telecopy, telex, ordinary mail, or
electronic mail), but no such notice, request, demand, claim, or other
communication will be deemed to have been duly given unless and until it is
actually received by the intended recipient.  Any party hereto may change the
address to which notices, requests, demands, claims and other communications
hereunder are to be delivered by giving the other parties notice in the manner
herein set forth.
 
12.           Governing Law.  This agreement shall, in accordance with
section 5-1401 and 5-1402 of the General Obligations Law of the State of New
York, be governed by the laws of the State of New York, without regard to any
conflicts of law principles thereof that would call for the application of the
laws of any other jurisdiction.
 
13.           Consent to Jurisdiction; Waiver of Jury Trial; Etc.  Any legal
action or proceeding with respect to this agreement may be brought in the courts
of the State of New York or of the United States of America for the Southern
District of New York, and, by execution and delivery of this agreement, each
party hereto hereby accepts for itself and in respect of its property, generally
and unconditionally, the nonexclusive jurisdiction of the aforesaid courts.  The
guarantor hereby irrevocably waives, in connection with any such action or
proceeding, (i) trial by jury, (ii) to the extent it may effectively do so under
applicable law, any objection, including any objection to the laying of venue or
based on the grounds of forum non conveniens, which it may now or hereafter have
to the bringing of any such action or proceeding in such respective
jurisdictions and (iii) the right to interpose any set-off, counterclaim or
cross-claim (unless such set-off, counterclaim or cross-claim could not, by
reason of any applicable federal or state procedural laws, be interposed,
pleaded or alleged in any other action).
 
 
Exh. E-4

--------------------------------------------------------------------------------

 
14.           Amendments and Waivers.  No amendment of any provision of this
Agreement will be valid unless the same will be in writing and signed by each of
the parties hereto.  No waiver by the Lenders of any default, misrepresentation,
or breach of warranty or covenant hereunder, whether intentional or not, will be
deemed to extend to any prior or subsequent default, misrepresentation, or
breach of warranty or covenant hereunder or affect in any way any rights arising
by virtue of any such prior or subsequent occurrence.
 
15.           Severability.  Any term or provision of this Agreement that is
invalid or unenforceable in any situation in any jurisdiction will not affect
the validity or enforceability of the remaining terms and provisions hereof or
the validity or enforceability of the offending term or provision in any other
situation or in any other jurisdiction.
 
16.           Definitions.  Capitalized terms used herein but not previously
defined herein have the following meanings:
 
(i)           “Collection Date” means the date on which (a) the aggregate
outstanding principal amount of the loans under the Loan Transactions have been
repaid in full and all interest and fees and all other obligations of the
Borrower thereunder have been paid in full, and (b) the Lenders shall have no
further obligation to make additional loans.
 
(ii)           “Contract” means a finance lease contract or a secured loan
contract with respect to one or more Vehicles and includes the rights to all
payments from the Obligor thereunder.
 
(iii)           “Obligor” means each person obligated to make payments under a
Contract and which is the owner or co-owner of the related Vehicle(s).
 
(iv)           “Registrar of Titles” means with respect to any state, the
governmental agency or body responsible for the registration of, and the
issuance of certificates of title relating to, motor vehicles and liens thereon.
 
(v)           “Servicer” means LEAF Financial Corporation.
 
(vi)           “Title” means with respect to a Vehicle, an original certificate
of title issued by the Registrar of Titles of the applicable state.
 
(vii)           “Vehicle” means a new or a used automobile, minivan, sports
utility vehicle, light duty truck or heavy duty truck in which Borrower or
Funding has acquired an ownership or security interest.
 
[Signature page to follow.]
 
 
Exh. E-5

--------------------------------------------------------------------------------

 
In Witness Whereof, the parties hereto have duly executed this Agreement as of
the date first above written.  
 
[LIENHOLDER]
 
By:_______________________________
Name:_________________________
Title:__________________________
 
 
LEAF CAPITAL FUNDING III, LLC,

 
as Borrower

 
By:______________________________
Name:________________________
Title:_________________________
 
 
MORGAN STANLEY BANK, as Class A Lender

 
By:_____________________________
Name:________________________
Title:_________________________
 
 
MORGAN STANLEY ASSET FUNDING INC., as Class B Lender

 
By:_____________________________
Name:________________________
Title:_________________________
 


 
Exh. E-6

--------------------------------------------------------------------------------

 
 
EXHIBIT F
 
FORM OF NOTICE OF BORROWING
 
NOTICE OF BORROWING
 
                                                                                                           November
__, 2007
 
To:           Morgan Stanley Bank/Morgan Stanley Asset Funding Inc.
           1221 Avenue of the Americas
           New York, NY 10020
           Attn: Peter Woroniecki
 
Notice of Borrowing No.:  [1]
 
Gentlemen:
 
Reference is made to the Receivables Loan and Security Agreement dated as of
November 1, 2007 (the “Loan Agreement”), among LEAF Capital Funding III, LLC,
(the “Borrower”), Leaf Financial Corporation, as the Servicer, Morgan Stanley
Bank, as Class A Lender and Morgan Stanley Asset Funding Inc., as Class B
Lender, U.S. Bank National Association, as the Custodian and the Lenders’ Bank
and Lyon Financial Services, Inc. (d/b/a U.S. Bank Portfolio Services) as the
Backup Servicer.  Capitalized terms used herein but not defined herein shall
have the meanings assigned to such terms in the Loan Agreement.
 
In accordance with Sections 2.02(b) and 6.10(c) of the Loan Agreement, the
Borrower hereby certifies that, after giving effect to the Borrowing requested
to occur on November 7, 2007:
 
 
1.
Requested aggregate amount of Borrowing:

 
Class A Loan: $__________
 
Class B Loan: $__________
 
 
2.
Requested date of Borrowing: November 7, 2007

 
 
3.
In connection with this Borrowing we Pledge to you the Eligible Receivables set
forth on the Schedule of Receivables attached hereto.

 
 
Exh. F-1

--------------------------------------------------------------------------------

 
Payments in connection with this Borrowing should be deposited to the following
account:  _________________________.
 
 
(Signature page to follow)
 
 
Exh. F-2

--------------------------------------------------------------------------------

 
 
Very truly yours,
 
LEAF CAPITAL FUNDING III, LLC
 
By:                                                                           
Name:   Miles Herman
Title:     Vice President
 
 
Exh. F-3

--------------------------------------------------------------------------------

 
 
EXHIBIT G
 
Reserved.
 
 
Exh. G-1

--------------------------------------------------------------------------------

 
EXHIBIT H-1
 
FORM OF CLASS A NOTE
 
CLASS A NOTE
 

   
US $333,380,316.91
New York, New York
 
November 7, 2007
   

FOR VALUE RECEIVED, LEAF Capital Funding III, LLC, a Delaware limited liability
company (the “Borrower”), promises to pay to the order of MORGAN STANLEY BANK
(the “Lender”) the principal amount of the Class A Loan made by Lender to
Borrower pursuant to the Receivables Loan and Security Agreement, dated as of
November 1, 2007, as amended or modified (the “RLSA”), among the undersigned,
LEAF Financial Corporation, as Servicer, the Lender, in its capacity as Class A
Lender, Class B Lender and Collateral Agent, U.S. Bank National Association, as
the Custodian and the Lenders’ Bank, and Lyon Financial Services, Inc. (d/b/a
U.S. Bank Portfolio Services).  Such principal payments shall be made in the
amounts and on the dates provided for in the RLSA; provided, however, that the
entire unpaid principal amount of this Class A Note shall be due and payable on
November 1, 2008.  Borrower also promises to pay interest on the unpaid
principal amount of the Class A Loan on the dates and at the rate or rates
provided for in the RLSA.  All such payments of principal and interest shall be
made in the currencies and at the offices required under the RLSA.
 
This Class A Note is one of the promissory notes referred to in Section 2.01(b)
of the RLSA and is subject to all terms of the RLSA.  Terms defined in the RLSA
are used herein with the same meanings.
 
The Borrower hereby expressly waives presentment, demand, notice of protest and
all other further demands and further notices in connection with the delivery,
acceptance, performance, default or enforcement of this Class A Note and RLSA,
and an action for amounts due hereunder or thereunder shall immediately accrue.
 
The Class A Loan by Lender, the respective dates on which the principal is due
and all repayments of the principal thereof shall be recorded by Lender pursuant
to its normal business practice; provided that the failure of Lender to make any
such recordation or endorsement shall not affect the obligations of the Borrower
under the first paragraph of this Class A Note or under the RLSA.
 
 
[Remainder of page intentionally left blank]


 
 

--------------------------------------------------------------------------------

 
 
Reference is made to the RLSA for provisions for the prepayment hereof and the
acceleration of the maturity hereof.
 

 
LEAF CAPITAL FUNDING III, LLC
         
By: _________________________
 
Name:
 
Title:
   



 
Exh. H.1-3

--------------------------------------------------------------------------------

 
EXHIBIT H-2
 
FORM OF CLASS B NOTE
 
CLASS B NOTE
 

   
US$34,712,616.32
New York, New York
 
November 7, 2007
   

FOR VALUE RECEIVED, LEAF Capital Funding III, LLC, a Delaware limited liability
company (the “Borrower”), promises to pay to the order of MORGAN STANLEY ASSET
FUNDING INC. (the “Lender”) the principal amount of $34,712,616.32 in accordance
with the Receivables Loan and Security Agreement, dated as of November 1, 2007,
as amended or modified (the “RLSA”), among the undersigned, LEAF Financial
Corporation, as Servicer, Morgan Stanley Bank in its capacity as Class A Lender
and Collateral Agent, the Lender as Class B Lender, U.S. Bank National
Association, as the Custodian and the Lenders’ Bank, and Lyon Financial
Services, Inc. (d/b/a U.S. Bank Portfolio Services).  Such principal payments
shall be made in the amounts and on the dates provided for in the RLSA;
provided, however, that the entire unpaid principal amount of this Class B Note
shall be due and payable on November 1, 2008.  Borrower also promises to pay
interest on the unpaid principal amount of this Class B Note on the dates and at
the rate or rates provided for in the RLSA.  All such payments of principal and
interest shall be made in the currencies and at the offices required under the
RLSA.
 
 
This Class B Note is one of the promissory notes referred to in Section 2.01(b)
of the RLSA and is subject to all terms of the RLSA.  Terms defined in the RLSA
are used herein with the same meanings.
 
The Borrower hereby expressly waives presentment, demand, notice of protest and
all other further demands and further notices in connection with the delivery,
acceptance, performance, default or enforcement of this Class B Note and RLSA,
and an action for amounts due hereunder or thereunder shall immediately accrue.
 
 
The original principal amount of this Class B Note, the respective dates on
which the principal is due and all repayments of the principal thereof shall be
recorded by Lender pursuant to its normal business practice; provided that the
failure of Lender to make any such recordation or endorsement shall not affect
the obligations of the Borrower under the first paragraph of this Class B Note
or under the RLSA.
 
 
[Remainder of page intentionally left blank]


 
 

--------------------------------------------------------------------------------

 
 
Reference is made to the RLSA for provisions for the prepayment hereof and the
acceleration of the maturity hereof.
 

 
LEAF CAPITAL FUNDING III, LLC
         
By: _________________________
 
Name:
 
Title:
   





 
Exh. H-2-2

--------------------------------------------------------------------------------

 
 
EXHIBIT I
 
CLOSING CHECKLIST
 


 
Exh. I-1

--------------------------------------------------------------------------------

 
TABLE OF CONTENTS

 

   
PAGE
ARTICLE I
DEFINITIONS
1
Section 1.01
Certain Defined Terms
1
Section 1.02
Other Terms
26
Section 1.03
Computation of Time Periods
26
     
ARTICLE II
THE RECEIVABLES FACILITY
26
Section 2.01
Borrowings
26
Section 2.02
The Borrowing.
27
Section 2.03
Determination of Interest Periods and Interest Rates.
27
Section 2.04
Remittance Procedures
28
Section 2.05
Reserved.
31
Section 2.06
Reserved.
31
Section 2.07
Payments and Computations, Etc
31
Section 2.08
Fees
32
Section 2.09
Increased Costs; Capital Adequacy
32
Section 2.10
Collateral Assignment of Agreements
33
Section 2.11
Grant of a Security Interest
34
Section 2.12
Evidence of Debt
35
Section 2.13
Release of Pledged Receivables
35
Section 2.14
Treatment of Amounts Paid by the Borrower
35
Section 2.15
Prepayment; Certain Indemnification Rights; Termination
35
Section 2.16
Increase of Borrowing Limit
37
     
ARTICLE III
CONDITIONS OF LOANS
37
Section 3.01
Conditions Precedent to Borrowing
37
Section 3.02
Conditions Precedent to All Borrowings
37
Section 3.03
Advances Do Not Constitute a Waiver
39
     
ARTICLE IV
REPRESENTATIONS AND WARRANTIES
40
Section 4.01
Representations and Warranties of the Borrower
40
Section 4.02
Representations and Warranties of the Servicer
43
Section 4.03
Resale of Receivables Upon Breach of Covenant or Representation and Warranty by
Borrower
45
Section 4.04
Representations and Warranties of the Lenders
46
     
ARTICLE V
GENERAL COVENANTS OF THE BORROWER AND THE SERVICER
46
Section 5.01
General Covenants
46
Section 5.02
Check-in Requirements.
50
     
ARTICLE VI
ADMINISTRATION AND SERVICING; CERTAIN COVENANTS
51
Section 6.01
Appointment and Designation of the Servicer
51
Section 6.02
Collection of Receivable Payments; Modification and Amendment of Receivables;
Lockbox Agreements
53

 
 
 
- i -

--------------------------------------------------------------------------------

 
 

   
PAGE 
Section 6.03
Realization Upon Receivables
53
Section 6.04
Insurance Regarding Equipment
54
Section 6.05
Maintenance of Security Interests in Obligor Collateral
54
Section 6.06
Pledged Receivable Receipts
55
Section 6.07
No Rights of Withdrawal
55
Section 6.08
Permitted Investments
55
Section 6.09
Servicing Compensation
56
Section 6.10
Reports to the Lenders; Account Statements; Servicing Information
56
Section 6.11
Statements as to Compliance; Financial Statements
57
Section 6.12
Access to Certain Documentation; Obligors; Background Check
59
Section 6.13
Backup Servicer
60
Section 6.14
Additional Remedies of Lenders Upon Event of Default
64
Section 6.15
Waiver of Defaults
64
Section 6.16
Maintenance of Certain Insurance
65
Section 6.17
Segregation of Collections
65
Section 6.18
UCC Matters; Protection and Perfection of Pledged Assets
66
Section 6.19
Servicer Advances
66
Section 6.20
Repurchase of Receivables Upon Breach of Covenant or Representation and Warranty
by Servicer
66
Section 6.21
Compliance with Applicable Law
67
Section 6.22
Receipt of Certificates of Title
67
Section 6.23
Lenders’ Bank Limitation of Liability
67
     
ARTICLE VII
EVENTS OF DEFAULT
68
Section 7.01
Events of Default
68
Section 7.02
Additional Remedies of the Lenders
71
     
ARTICLE VIII
INDEMNIFICATION
71
Section 8.01
Indemnities by the Borrower
71
Section 8.02
Indemnities by Servicer
74
     
ARTICLE IX
MISCELLANEOUS
76
Section 9.01
Amendments and Waivers
76
Section 9.02
Notices, Etc
76
Section 9.03
No Waiver; Remedies
76
Section 9.04
Binding Effect; Assignability; Multiple Lenders
76
Section 9.05
Term of This Agreement
77
Section 9.06
GOVERNING LAW; JURY WAIVER; CONSENT TO JURISDICTION
78
Section 9.07
Costs, Expenses and Taxes
78
Section 9.08
No Proceedings
79
Section 9.09
Recourse Against Certain Parties
79
Section 9.10
Execution in Counterparts; Severability; Integration
80
Section 9.11
Tax Characterization
80

 
 
- ii -

--------------------------------------------------------------------------------

 
 

   
PAGE 
Section 9.12
Calculation of Performance Triggers
80
     
ARTICLE X
THE COLLATERAL AGENT
81
Section 10.01
No Implied Duties
81
Section 10.02
Limits on Liability
81
Section 10.03
Acknowledgement
81

 
 
 
- iii -

--------------------------------------------------------------------------------

 
LIST OF SCHEDULES AND EXHIBITS
 
SCHEDULES
SCHEDULE I
Condition Precedent Documents

SCHEDULE II
Prior Names, Tradenames, Fictitious Names and “Doing Business As” Names

SCHEDULE III
Representations and Warranties with Respect to Eligible Receivables, Eligible
Contracts and Eligible Underlying Originators

SCHEDULE IV
Credit and Collection Policy

SCHEDULE V
Equipment Categories

SCHEDULE VI
Addresses for Notice

SCHEDULE VII
Remittance Report Information



 
EXHIBITS
EXHIBIT A
Form of Facility Limit Certificate

EXHIBIT B
Form of Required Data Fields

EXHIBIT C
Form of Monthly Remittance Report

EXHIBIT D-1
Form of Lease Contract

EXHIBIT D-2
Form of Loan Contract

EXHIBIT D-3
Form of Loan Contract

EXHIBIT E
Form of Vehicle Lienholder Nominee Agreement

EXHIBIT F
Form of Notice of Borrowing

EXHIBIT G
Reserved

EXHIBIT H-1
Form of Class A Note

EXHIBIT H-2
Form of Class B Note

EXHIBIT I
Closing Checklist

 
iv

 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------





 
 